 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 1 of 125

TABLE OF CONTENTS, BRANDI CHANNON’S 2255 MOTION
GROUNDS UNDER ARTICLE I, AMENDMENT IV, AMENDMENT VIII

‘I. MOVANT'S ARTICLE I SECTION 1 RIGHT AGAINST EXTRACONGRESSIONAL
LEGISLATION, ARTICLE I SECTION 9 RIGHT AGAINST EX POST FACTO LAWS, 6TH
AMENDMENT RIGHT TO BE INFORMED OF CRIMINAL CHARGES, 5TH AMENDMENT RIGHT
TO DUE PROCESS, AND 6TH AMENDMENT RIGHT TO ASSISTANCE OF COUNSEL, WERE
VIOLATED WHEN HER COUNSEL FAILED TO CHALLENGE THE INDICTMENTS AGAINST
HER FOR FAILURE TO STATE A CLAIM .........2--2ecec ces ee cee stseereteeee I

A. No SCHEME OR ARTIFICE To DEFRAUD WAS ALLEGED... ccccesccsessvccsecesncecse L
B. No MATERIAL PRETENSES ALLEGED FOR ACCOUNT CREATIONS ...ccccccssccscsceoee L
C. No PRETENSES, MATERIAL OR OTHERWISE, WERE ACCURATELY ALLEGED FoR OTHER Acts IN
FURTHERANCE 2c cccc ccc cer ccc ccc ccc en cence rece scence see sseseesseses 2
D. THE SUPERSEDING INDICTMENTS FAIL To ALLEGE IN Counts 1ss—5ss THAT DEFENDANTS
TRANSMITTED OR CAUSED ANY TRANSMISSION ..cceccccccsceccccsccsccsuasesese 3S
E. THe INDICTMENTS FAILED To ALLEGE THAT WHAT Was SENT, OR CAUSED To BE SENT,
INCLUDED WRITINGS, SiGNS, SIGNALS, PICTURES, OR SOUNDS ...ceeeccceessceee 4
F. THE SUPERSEDING INDICTMENTS FAILED To STaTE A CoNnSPIRACY CLAIM Dug To USE OF
DISJUNCTIVE AND/OR PASSIVE VOICE... ccc cc ccc cence ccc cc ccc cseccescscce
G. AFFIRMATIVE DEFENSES WERE APPLICABLE BUT NEVER RAISED BY COUNSEL ....2-e200
L. GOOD FAITH 2... cece cece cer cc eee cere eee eee reer eee reeseseesene
2. EXPRESS CONSENT + oes sscecretsstenteterse eset eset eects e cece
3. NOVATION 2. cc cece cc ccc ccc ect cece teen rete eee eeesccccerceuceeoas
4. ENTRAPMENT . ccc cece ccc ecw ee wee eee eee nema ewe eee eases sssesessese
H. THE MAXPERKS REWARDS RULES WERE NOT BINDING LAW ...c.ccsccvccccccsssscecs
I. THE INDICTMENTS DID Not ALLEGE THE ACTUAL MAXPERKS REWARDS RULES WERE VIOLATED
1. “ONE ACCOUNT PER PERSON” .. cece cc n cece econ scccesesscvecscecssecse LO
2. “FOR TEACHERS ONLY” occ cc ccc cc ew weer eres eee ccs ssssvcccsseccesces Ll
J. THE GOVERNMENT SUPERSEDED A DEFECTIVE INDICTMENT To AvorD DISMISSAL BUT ARGUED
Its CASE BASED ON THE DEFECTIVE INDICTMENT... .cccccsvcvccccssscescccess LZ
1. THE SECOND SUPERSEDING INDICTMENT WAS MERELY DISGUISED MOTIONS PRACTICE TO
END-RUN AROUND MOVANT‘’S SIXTH AMENDMENT RIGHTS TO BE INFORMED OF CHARGES 13
2. WHERE MOVANT’S MERCHANDISE CAME FROM .ecccccccccccccccccveccescecee LS
K. MULTIPLE OPPORTUNITIES FOR ADEQUATE ASSISTANCE OF COUNSEL WERE OVERLOOKED OR
FRUSTRATED, AND A SIMPLE ONE-PAGE MOTION By DEFENSE COUNSEL COULD HAVE
OBVIATED Not ONLY THE REST OF THESE CoUNTS BUT MULTIPLE YEARS OF LITIGATION IN
THIS CASE... ccc cece ccc cme ene c ence rere secscesensesesssessceseeee 16
L. THE SUPERSEDING INDICTMENTS FAILED To STATE WHICH STATUTE WAS CHARGED UNDER
WHICH COUNT 2. ccc ce ccc ccc ccc ccc cece cere ccs cc cee sce ccccccscccesces 18

OCKDA US >

“IT. MOVANT’ S” 4‘TH AMENDMENT RIGHT “FOR” NO WARRANTS TO ISSUE BUT UPON
PROBABLE CAUSE, AND 6TH AMENDMENT RIGHT TO ASSISTANCE OF COUNSEL, WERE
VIOLATED WHEN HER COUNSEL FAILED TO CHALLENGE A FALSIFIED SEARCH
WARRANT AFFIDAVIT ....--2---eee sees ees eee e ee ee eee eset testes ete eteees IY

III. MOVANT'S ARTICLE I SECTION 9 RIGHT AGAINST EX POST FACTO LAWS,
6TH AMENDMENT RIGHT TO COMPEL WITNESSES TO APPEAR, AND TO ASSISTANCE OF
COUNSEL, WERE VIOLATED WHEN COUNSEL FAILED TO COMPREHEND THE RULES AND
EVIDENCE... . 25.0 e eee cece cece ee cece e eect ee ete t cette eet et estes ees ees 20

 

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 2 of 125

IV. MOVANT'S 1ST AMENDMENT RIGHT OF THE PRESS AND TO PEACEABLY
ASSEMBLE, 4TH AMENDMENT RIGHT TO BE SECURE IN HER PERSON AND HOUSE, 5TH
AMENDMENT RIGHT NOT TO BE COMPELLED IN A CRIMINAL CASE TO BE WITNESS
AGAINST HERSELF NOR TO BE DEPRIVED OF LIBERTY WITHOUT DUE PROCESS OF
LAW, NOR PRIVATE PROPERTY TAKEN FOR PUBLIC USE, AND 6TH AMENDMENT RIGHT
TO HAVE ASSISTANCE OF COUNSEL FOR HER™ DEFENSE WERE’ VIOLATED WHEN HER
HOME WAS INVADED, HER SMARTPHONE SEIZED, HER PERSON ABDUCTED, HER
ASSOCIATION WITH FAMILY ABRIDGED, HER BACKYARD SEIZED TO FORM AN AD HOC
INTERROGATION ROOM, HER WILL OVERBORNE, HER CONFESSION OBTAINED, AND
COUNSEL FAILED TO EFFECTIVELY REPRESENT HER .............--+.+.-+-++-- 25

A. FBI NOTES INCONSISTENT WITH REALITY ..ccccccccccnvesccccecscsssesesese 20
B. INCONGRUITIES BETWEEN TESTIMONY AND MEMORANDUM OPINION ..-cesccceceseceese 26
1. COERCIVE ENVIRONMENT HAD NO TIME TO DISSIPATE «ec cecccccccccccccssee 20

2. “NERVOUS YET COMFORTABLE” .. ccc ccc nccccecccc reese cece esesacece «+ 27
3. PULLED OUT THE FRONT DOOR we ceeece cee scceccscccccesccssssscccces 27
4. “BRIEF LITTLE PATDOWN” .ccecccc ccc ccc cece ccc ccccccccesccsceseses 28
5. PERMISSION NEVER GIVEN cccscccce sce seen secre ecasssscsasesessses 20

C. MOVANT’S LUPUS... cc eee cc ere cee rece cere rence cern sesesesesescesvese 29
D. Movant’s Cat Was IN DANGER AND LEAVING WAS NOT VOLUNTARY......ceeeceeee08 31
E. MOVANT’S RIGHT TO REPRESENTATION WAS VIOLATED ..ccccccescceocessecensece 33
F. MovANT’S SELF—DISCREDITING CONFESSION... cecccccccccescccesscccssssese 33

GROUNDS UNDER AMENDMENT V
V. MOVANTT'S 5TH AMENDMENT RIGHT NOT TO BE HELD ON AN INFAMOUS CRIME,
UNLESS ON AN INDICTMENT OF A GRAND JURY, WAS VIOLATED WHEN SHE WAS
CHARGED BY WAY OF AN INDICTMENT LACKING ANY SIGNATURE ............... 34

VI. MOVANT'S 5TH AMENDMENT RIGHT TO PROCEDURAL DUE PROCESS INVOLVING
AN UNBIASED TRIBUNAL, 6TH AMENDMENT RIGHT TO TRIAL BY AN IMPARTIAL

JURY, AND 8TH AMENDMENT RIGHT AGAINST EXCESSIVE FINES WERE VIOLATED
WHEN THE JUDGE PREJUDGED HER GUILT ........--..-seseeeeees eter eee cees 35

VII. MOVANT'S 5TH AMENDMENT RIGHT TO DUE PROCESS AND GRAND JURY
SCREENING OF INDICTMENTS, AND 6TH AMENDMENT RIGHT TO BE INFORMED OF
CRIMINAL CHARGES, CONFRONT WITNESSES, AND COMPEL WITNESSES TO APPEAR IN
COURT WERE VIOLATED WHEN THE AUSA AND FBI MANUFACTURED EVIDENCE USED AT

TRIAL - nee eee eee eee ee eet tet ee ee tote eeee eee eee eee e esse ees esssesese ST

A. IP ADDRESS IRREGULARITIES... cc ccc cr cc ccc ccscocecevesccesencesessece ST
B. THE EVIDENCE ITSELF WAS ARGUMENTATIVE ...eccccccccccssscccecccccesseve 40
C. No GMAIL SERVERS IN NEW MEXICO ..cccccc ccc cscs cesecesccessscccsssevne 40
» D. SYNTHESIZED .TRIAL. EXHIBITS..0.0.c.c.0.000 0-90 2:0:6.0:0.0.0.0000 22 2000008000000 ere08 41
E. GRAND JURY IRREGULARITIES 2... ccc cccccc secre sce cccencescansecssccee AD

VIII. MOVANT'S 5TH AMENDMENT RIGHT TO DUE PROCESS OF LAW AND 6TH
AMENDMENT RIGHT TO HAVE THE ASSISTANCE OF COUNSEL FOR HER DEFENSE, WERE
VIOLATED WHEN THE JUDGE FAILED TO PROVIDE AN OPPORTUNITY FOR, AND HER
COUNSEL FAILED TO SEEK, A LAST-MINUTE CONTINUANCE BEFORE JEOPARDY
ATTACHED ... 2-2 oes cere eee eee eee eee eee eee e cette tees s test tsesetess 43

IX. MOVANT'S 6TH AMENDMENT RIGHT TO A JURY POOL COMPOSED OF A FAIR
CROSS-SECTION OF THE COMMUNITY, AND 5TH AMENDMENT RIGHTS OF JURORS TO
EQUAL PROTECTION UNDER THE LAW, WERE VIOLATED BECAUSE OF THE DISPARITY
BETWEEN THE PERCENTAGE OF MEN ON THE QUALIFIED JURY VENIRE AND THE
PERCENTAGE OF MEN IN THE POPULATION OF THE DISTRICT OF NEW MEXICO ... 45

 

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 3 of 125

X. MOVANT'S 5TH AMENDMENT RIGHT NOT TO BE HELD ON AN INFAMOUS CRIME,
UNLESS ON AN INDICTMENT OF A GRAND JURY, WAS VIOLATED WHEN SHE WAS
CHARGED BY WAY OF GRAND JURY PROCEEDINGS TAINTED BY PROSECUTORIAL
MISCONDUCT; AND MOVANT'S 6TH AMENDMENT RIGHTS TO BE CONFRONTED WITH THE
WITNESSES AGAINST HER AND TO COMPEL WITNESSES IN HER FAVOR WERE
VIOLATED WHEN BRADY EVIDENCE WAS PROVIDED LATE AND JENCKS EVIDENCE WAS
WITHHELD ... ~~. 2 ee eee ec ee ee tee eet eee tee cee tee tee ete eee eee eee esses es 46

A. THE FIRST SUPERSEDING INDICTMENT’S GRAND JURY TRANSCRIPT WAS IMPERMISSIBLY
REDACTED BY AUSA MESSEC.....ccvcesscscccccccssvescesssccesssvesses 46

B. THE SECOND SUPERSEDING INDICTMENT’S GRAND JURY TRANSCRIPT WaS AND IS BEING
IMPERMISSIBLY WITHHELD By AUSA KASTRIN ..ccccssccccssscvssssssecescee 46

C. Brapy EVIDENCE WAS PRODUCED LATE ....cccccccsscccessccesesesccesceves AD

XI. MOVANT'S 5TH AMENDMENT RIGHT TO DUE PROCESS AND 6TH AMENDMENT
RIGHT TO ASSISTANCE OF COUNSEL WERE VIOLATED THROUGH GOVERNMENT WITNESS
STEVEN GARDNER'S BLACKMAIL AND PERJURY, AND COUNSEL'S WAIVER OF
OBJECTION ....-- 2+ - eos ee eee ee ee eee ee eee eee eee e eee e eee ees 47

A. BLACKMAIL 2. cece ec ccc ccc e cere wee eee reese ceca s sree eevecesscesese AD
B. PERJURY IN PREPARATION AND PROFFER OF EVIDENCE ...cccccccccscccccccssese 5O

XII. MOVANT'S 5TH AMENDMENT RIGHT TO DUE PROCESS, HER 6TH AMENDMENT
RIGHT TO TRIAL BY AN IMPARTIAL JURY, TO BE INFORMED OF CRIMINAL
CHARGES, TO CONFRONT WITNESSES, TO COMPEL WITNESSES TO APPEAR IN COURT,
AND TO HAVE ASSISTANCE OF COUNSEL FOR HER DEFENSE, WAS VIOLATED WHEN
HER COUNSEL FAILED TO APPEAL THE USE OF UNTRUSTWORTHY HEARSAY EVIDENCE

‘AGAINST “HER: 6 S506 006 Be EE CET TE CT TE eee oe oe bee eee eee 51

A. AUTHENTICITY 2. ccc ew we ec cee cc ec cece ec rene cece nce cc esse scene ssesses BA
B. RELIABILITY 2... ccc cc cc cece ec ccc cere ccc n cco sence ese esccccascssesne 54
C. AUTHORSHIP ccc ccc ccc ence nsec ccc cece seers cesses nesses nessesseseese 56
D. 803(6)(E) OBJECTIONS AT TRIAL .... ccc creer cree ccc acces ccccnscecce BD

XIII. MOVANT'S 5TH AMENDMENT RIGHT TO DUE PROCESS OF LAW AND 6TH
AMENDMENT RIGHTS TO A SPEEDY AND PUBLIC TRIAL, AND TO BE INFORMED OF
CRIMINAL CHARGES AGAINST HER, AND TO HAVE ASSISTANCE OF COUNSEL FOR HER
DEFENSE, WERE VIOLATED WHEN THE GOVERNMENT VINDICTIVELY PROSECUTED HER,
AND HER COUNSEL BOTH SUPPORTED THE PLEA OFFER AND DECLINED TO MENTION
IT TO THE COURT .....--2.- sce ee eee e eee ee eee eset ee ee eee e tsetse eee eees 59

XIV. MOVANT'S 5TH AMENDMENT RIGHT TO DUE PROCESS AND 6TH AMENDMENT
RIGHT TO ASSISTANCE OF COUNSEL WERE VIOLATED THROUGH THE COURT'S
ADOPTION OF A JURY INSTRUCTION AT ODDS BOTH WITH THE STATUTE AND
INDICTMENT, AND COUNSEL'S WAIVER OF OBJECTIONS ...............--++-++ 61

.. GROUNDS | UNDER. AMENDMEDNIB: -WoIavn cos cone orcs noes nse ce ayeneenet unt nae Genuine yenntciae cane ce

XV. MOVANT'S 6TH AMENDMENT RIGHT TO A SPEEDY AND PUBLIC TRIAL, AND 6TH
AMENDMENT RIGHT TO ASSISTANCE OF COUNSEL, WAS VIOLATED WHEN HER COUNSEL
FAILED TO RAISE A SPEEDY TRIAL ACT VIOLATION BOTH AT THE TRIAL COURT

AND ON APPEAL .... 2... cece esse eee ee eee ete eee e tee e eee ete e sees es 62

A. MOVANT AGGRESSIVELY SOUGHT THE DISMISSAL MOTION. ....ccecsscccsvcceresee 62

B. NEITHER DEFENDANT CONTRIBUTED SIGNIFICANTLY To THE PERIODS Or DELAY IN THIS
Case, DESPITE THE ARRIVAL OF THEIR FIRST CHILD ....cccccccccsccscccsssee 63

C. THE DELAY ADVERSELY IMPACTED MOVANT’S ABILITY TO PRESENT A DEFENSE ....... 64

iii

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 4 of 125

D. THE GOVERNMENT FILED Two SUPERSEDING INDICTMENTS TO SUCCESSFULLY DISCOURAGE AND

INTIMIDATE MOVANT’S COUNSEL FROM MOVING To DISMISS UNDER THE SPEEDY TRIAL AcT
E. NOWHERE NEAR As Low As 70 NON-EXEMPT DAYS PASSED. ....cceeecscncesevces 65
F. THE SUPERSEDING INDICTMENTS ALSO EXCEEDED THE SPEEDY TRIAL CLOCK ......+.. 66
G. THE FINAL INDICTMENT ALONE EXCEEDED THE SPEEDY TRIAL CLOCK ....-..ceeee0+ 66
H. COUNSEL FAILED To Move To DISMISS UNDER SPEEDY TRIAL GROUNDS ON THE EVE OF

TRIAL ccc cece cence ccc n cess cere nc cesses sccr ee ccesesesesccceccces OF
XVI. MOVANT'S 6TH AMENDMENT RIGHT TO COMPEL WITNESSES TO APPEAR AND TO
HAVE ASSISTANCE OF COUNSEL FOR HER DEFENSE WAS VIOLATED WHEN HER
COUNSEL WITHDREW HIS MOTION TO COMPEL AND WAIVED SUBPOENAS UNTIL TRIAL

XVII. MOVANT'S 6TH AMENDMENT RIGHT TO CONFRONT WITNESSES, AND TO
COMPEL WITNESSES TO APPEAR, AND TO ASSISTANCE OF COUNSEL, WERE VIOLATED
WHEN COUNSEL FAILED TO CALL ANY WITNESSES, BE THEY EXPERT, FACT, OR LAY

wee twee reese esos ee er esas ee eoeee ese eseeessssesesssssesessess 69

A. BESIDES AN ACCOUNTANT WHO Dip Not TESTIFY, COUNSEL INVOLVED ZERO WITNESSES
TOTAL AT TRIAL 2... ccc cece cece c cmc e cere nese sce cesses nsceesesesesase OF
B. DUE TO PROSECUTORIAL MISCONDUCT AND JUDICIAL ERROR, COUNSEL INEFFECTIVELY FAILED
To Lay THE BASIS FOR MCHARD TO TESTIFY ...cccecveaccccccscescccesccsee 14
C. NEITHER COUNSEL EVER CALLED MCHARD TO TESTIFY ...cccccccccnccvcsvescees 15
D. WitTHOUT DEFENSE WITNESSES, THE CouRT DID NOT UNDERSTAND THE INDICTMENT .... 76

XVIII. MOVANT'S 6TH AMENDMENT RIGHT TO HAVE COMPULSORY PROCESS FOR

. OBTAINING WITNESSES. IN .HER FAVOR, AND..TO.HAVE..THE ASSISTANCE OF COUNSEL
FOR HER DEFENSE, WAS VIOLATED WHEN HER COUNSEL FAILED TO INTRODUCE OR
DEVELOP EXCULPATORY EVIDENCE .......-...--see-ssseeseeser esc eeseeseee 71

A. THE GOVERNMENT’S SPREADSHEET EVIDENCE IS INTERNALLY INCONSISTENT, SHOWING
MOVANT AND CO-MovANT TRAVELING BETWEEN STORES AT UNLIKELY SPEEDS ......... 78
B. THE GOVERNMENT’S SPREADSHEET EVIDENCE EXHIBITS OTHER TIME—-AND-SPACE ERRORS DUE
TO MISKEYS .. ccc ccc cr ccc eee c ccc cece een cence nese cee ances sssesesess SO
C. THE GOVERNMENT’S SPREADSHEET EVIDENCE SHOWCASES SYSTEMIC CLERICAL ERRORS IN
UNLIKELY PLACES AFTER ALL RELEVANT CONDUCT HAD CEASED ....2ccccsceseesee Sl
D. Account CREATION TIMES OVERLAPPED WITH STORE CHECKOUT TIMES AND FLIGHT TIMES 82
E. Most Account CREATIONS WERE DONE VIA PAPER SIGN-Up AND CouULD Not HAVE BEEN
REASONABLY FORESEEN TO CAUSE WIRE TRANSMISSIONS... .eceesccccccccesscces 85
F. Movant Dip Not USE “ADVANCED COMPUTER SKILLS” OR “SCRIPTS” TO CREATE ACCOUNTS
OR PERFORM ADJUSTMENTS 2.20 cccvcvcccevcccsesecesesesusasesescesvces SO
1. CONTRARY CONFESSION .. ce ccc ccc crc ce ccc ree ence nce r ser sessesessees SO
2. MEANING OF “SCRIPT” cc cccccccccrcccscc nsec ces ccescesecsescesses BO
3. Typos USUALLY INDICATE A COMPUTER Dip NoT Do THE TYPING ......22-e-2. 88
4. MOVANT’S AUTHORSHIP UNQUESTIONED 2... cee ccc scence e rec scescccescscese 88
5. THERE WAS NO COMPUTER PROGRAM ..eccccescccccccccccccescccccccscee 89
~ @s--MovANT: AND: HER--Co—DEPENDANT~ WERE~-PROVABLY~-NoT~-“GNEAKING AROUND” -.:se ss 02's 90
1. No ONE WITH KNOWLEDGE TESTIFIED. ..ccccssccccscccesccccsscsceseces Il
2. No INNocuoUS THEORY FoR STAGGERED ENTRANCES ADVANCED ...eeeeseseeseese G1
3. No INNocuous THEORY FoR QUICK BEHAVIOR ADVANCED ..ceccncccssccossses 92
4. No EMPLOYEES WERE CALLED TO TESTIFY .ecccccccccccsccccccccssccecee G2
5. RIDICULOUS ASSERTIONS ABOUT VIDEO EVIDENCE UNCHECKED. ....cececveseesee 92
6. INTERSTATE TRAVEL CONCLUSIONS UNCONTESTED ..... cece cscccvccscvoesenss GS
7. OFFICEMAX SALES ASSOCIATES ARE NOT RUBES ...cescccrccncvvcccccoeaaee G4
8. INVALID MAILING ADDRESSES .. cee sce nce creer sce sce sce sce sesseesesee ID
9. TELEPHONE ADMISSIONS «ccc ccccc scence sce ssc scsscesccsccscsssces G5
10. PREJUDICE AT SENTENCING... cece ccc scence cscs senses ces vesercese G6

iv

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 5 of 125

XIX. MOVANT'S 6TH AMENDMENT RIGHT TO CONFRONT WITNESSES, AND TO COMPEL
WITNESSES TO APPEAR, TO TRIAL BY AN IMPARTIAL JURY, AND TO ASSISTANCE
OF COUNSEL, WERE VIOLATED WHEN THE JUDGE ALLOWED LEADING TESTIMONY AND
FORBADE CROSS-EXAMINATION, AND COUNSEL FAILED TO OBJECT ON APPEAL ... 97

A. LEADING WITNESSES 2... ccccccccccccccccsccccce nsec cescccncsscsccses IF
1. WHOLESALE LEADING ....-.-..e006 wo eee ewww eee eee c cee eee eee eececceee 97

2. AUSA VIERBUCHEN AND THE COURT LEGISLATED THEIR OWN SUBCHAPTER OF 611 For
“FOUNDATIONAL” TESTIMONY 22. cccscecncercessccscescesssccesescscees GB
B. SANDBAGGING THE DEFENSE ....cccccccccccccsccenccanensessessescesnas ID

XX. MOVANT'S 6TH AMENDMENT RIGHT TO TRIAL BY AN IMPARTIAL JURY, AND TO
HAVE ASSISTANCE OF COUNSEL FOR HER DEFENSE, WAS VIOLATED WHEN HER
COUNSEL REFUSED TO BRING SLEEPING JURORS TO THE COURT'S ATTENTION .. 100
XXI. MOVANT'S 6TH AMENDMENT RIGHT TO CONFRONT WITNESSES, AND TO HAVE
ASSISTANCE OF COUNSEL FOR HER DEFENSE, WAS VIOLATED WHEN GOVERNMENT
PROSECUTORS THEMSELVES TESTIFIED AT SUMMATION AND REBUTTAL AND HER
COUNSEL REFUSED TO OBJECT, AND MOVANT'S 8TH AMENDMENT RIGHT TO A
RELIABLE SENTENCING DETERMINATION WAS DEPRIVED BY GOVERNMENT
PROSECUTORS' UNFAIR CLOSING ARGUMENTS. ..........-......+-----+++-++ 101

A. FALSEHOODS IN RULE 29 RESPONSE ....ccccccccccccccsnccnsessscesesese LOL
B. Matters Not IN EVIDENCE DURING SUMMATION AND REBUTTAL ...2.ececcecesees 102
1. VIERBUCHEN TESTIFIES THE CHANNONS ARE NOT TEACHERS ....-...-- eoseeee 102
2. VIERBUCHEN TESTIFIES E-MAILS CROSSED STATE LINES. .eeeseeeceseces eeee 103
3. VIERBUCHEN TESTIFIES MOVANT USED AccounTS THAT WERE THEMSELVES FAKE... 104
4. VIERBUCHEN TESTIFIES THE CHANNONS USED CARDS IN SOMEONE ELSE’S NAMES .. 104
5. VIERBUCHEN TESTIFIES As To WHAT WoRDS THE DEFENDANTS SPOKE ....-+2--- 105
6. VIERBUCHEN TESTIFIES THE DEFENDANTS PRETENDED Not To Know EACH OTHER AND
~ - TESTIFIES’ AS’ TO: THEIR STATE’ OF MIND sree OS SS Se ee oe o's ea ee o's eee 105
7. VIERBUCHEN TESTIFIES WHEN A PHOTOGRAPH WAS TAKEN. ...ceecesccsecsees 106
C. UNQUALIFIED STATEMENTS OF LAW... ccccccccevccsccascesccscesessescess LOT
D. UNQUALIFIED OPINIONS OF GUILT... ..cccceescssccccassccccessscessccee LOT
E.. BURDEN-SHIFTING . ccc ccs c cece cases cece v cee se ccc ceescersessssecssee LOB
F. ADMONISHING THE JURY TO IMAGINE MOVANT’S GUILT .....ccsnccececscscesecs LOD
G. STOKING PASSION OR PREJUDICE IN THE JURY 2... ccc nccsccsccnsecsescesecs L109
1. SympatHy FoR “REAL TEACHERS” .....eecceessses eee e eee en ccene -e- 110
2. SYMPATHY FoR “HONEST BUSINESS” ....cccccccccccccccceescescseesee LID
3. HOSTILITY TOWARD MOVANT’S VERACITY .cceeeccccccesoccecsvvevessece LIL
4. FURTHER HOSTILITY TOWARD MOVANT’S VERACITY...... eee re rere se seseeee L112
5. HoOSTrILiIty TOWARD THE CHANNONS’ PHOTOGRAPH ..--eeeccccsescseccecesess 113

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 6 of 125

BRANDI CHANNON’S 2255 MOTION EXHIBIT LIST

 

1 Letter from Albuquerque Public Schools
2 7/7/15 Hearing Transcript, at 25-27
3 Dkt. 286, Order to Strike Surplusage
4 Court's Jury Instructions, at 3-4
5 Trial Transcript, at 954-955 _
6 Trial Transcript, at 958-962
7 Trial Transcript, at 1002-1006
8 Second Superseding Indictment oo.
9 First Superseding Indictment
10 Original Indictment
11 Office Depot Subpoenaed Documents
12 Trial Transcript, at 333-336
13 Search Warrant Affidavit
14 Receipt Adjustment Screen
15 eBay Fraud Record (Gardner)
16 eBay Fraud Record (Sipko)
17 302 Interview Gardner (Boady)
18 Investigative Notes (Gardner)
19 Trial Transcript, at 622
20 10/28/15 Hearing Transcript, at 104-105
21 1/11/16 Hearing Transcript, at 230-231
22 1/11/16 Hearing Transcript, at 243-244
23 E-mail to AUSA Paige Messec (Gardner)
| 24 Forwarded E-mail from Jim LaFontaine (Gardner)
25 1/6/16 Hearing Transcript, at 117-118
| 26 E-mail. to... Gardner... (BOady). 0c cccccecc seem mmvuea pimene ‘igeiee vase win emesis
7 27 E-mail to AUSA Paige Messec  (Boady)
28 302 Evidence Review Including Gardner (Boady)
29 E-mail to Boady Re: Account Complaint (Gardner)
30 E-mail to Kevin Plante at Staples (Gardner)
31 Affidavit of Matthew Channon
32 Dkt. 130, Order Denying Motion to Sever, at 53
33 Examples of MaxPerks E-mails
34 Example of OfficeMax Mailers
35 302 Interview Gardner & Poucher (Boady)
36 E-mail to Boady Re: Accounts Left Open (Gardner)
37. 7/7/15 Hearing Transcript, at 4-11
38 Sentencing Hearing Transcript, at 59
39 Sentencing Hearing Transcript, at 60
40 Sentencing Hearing Transcript, at 66
41 Case Summary (Gardner)
42 Sentencing Hearing Transcript, at 104-109
43 MaxPerks Terms & Conditions, Oct 2010
-A4--Trial Transcript; BE BE Jon re er nent ce ok ree ante Hecnitie Faget nti oii ne cas
45 Trial Transcript, at 963-983
46 MaxPerks Recycling Web Page
47 1/6/16 Hearing Transcript, at 54-55
48 Trial Transcript, at 1552-1555
49 Trial Transcript, at 1631-1633
50 Trial Transcript, at 1641-1647
51 MaxPerks Web Page
52 MaxPerks Teacher Web Page

vi

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 7 of 125

53
54
55
56
57
58
59
60
61
62
63
‘64
65
66
67
68
69
70
71
72
73
74
75
76
77
78
79
80
81
82
83
84
85
86
87
88
89
90
91
92
93
94
95
96
97
98
99

100

101
102
103
104
105
106

 

Trial Transcript, at 939

Trial Transcript, at 433-438

Trial Transcript, at 219

Dkt. 177, Motion to Dismiss Superseding Indictment

Dkt. 179, Motion to Extend Deadline for Response, at 1-2
Dkt. 239, Order Dismissing Motion to Dismiss Indictment
E-mail to Boady Re: Prepaid Cards, Match Inv. (Gardner)
Trial Transcript, at 918-922

Sentencing Hearing Transcript, at 107-108

Dkt. 332, US Response to PSR Objections, at 13

302 Re: Straw Purchase (Boady)

Dkt. 50, Motion for Bill of Particulars

Dkt. 56, Motion to Dismiss

Dkt. 62, Government Response to Dkt. 56, at 3
Dkt. 76, Defendants’ Reply to Dkt. 56, at 1-6
7/7/15 Hearing Transcript, at 36-37

Dkt. 274, Motion to Strike Surplusage, at 5

Dkt. 130, Order Denying Bill of Particulars, at 6
Dkt. 274, Motion to Strike Surplusage, at 1

Dkt. 375, Order of Forfeiture, at l

Trial Transcript, at 1532-1534

Notes To/From Jury

Dkt. 379, Judicial Certification of Judgment, M.C.
Dkt. 380, Judicial Certification of Judgment, B.C.
Verdict Form, M.C.

Verdict Form, B.C.

Search Warrant Affidavit, Original, at 33-36
E-mail to hydrazok (Gardner)

E-mail to Gardner (Atty. Kochérsberger) °°
Search Warrant Affidavit, Forged, at 33-38

Line of questioning provided to Counsel

Trial Transcript, at 1113-1124

Trial Transcript, at 1131-1132

Dkt. 277, Defendant's Exhibit List

Trial Transcript, at 340-345

MaxPerks Terms & Conditions, 2009

MaxPerks Terms & Conditions, 2009 (Legible)

Trial Transcript, at 352

Trial Transcript, at 509-512

MaxPerks Signup Screen, Screen Perspective
MaxPerks Signup Screen, Print Perspective

Trial Transcript, at 1015-1016

MaxPerks Terms & Conditions, 2009

Trial Transcript, at 1634-1638

3/26/13 Grand Jury Transcript

"Accounts Linked to Channon" , Bates 1617- (1618
Loyalty Transactions in Both NM & MO a
Photograph, Backyard, Bates 2459

6/11/14 Hearing Transcript

Dkt. 123, Order Denying Motion to Suppress

302 Interview Brandi (Boady & Berry)

"Additional Accounts by FBI", Bates 1390
Affidavit of Brandi Channon

vii

 
 

- ~-Case-1:19-cv-00201-JGH-SMV. --Document-2~-Filed-03/11/19 Page 8 of 125

107 FBI Legal Handbook for Special Agents, at 9-10
108 Photograph, Door Propped Open
109 Trial Transcript, at 306
110 Trial Transcript, at 1105
111 Trial Transcript, at 1619-1620
112 Engagement Letter, Don Kochersberger
113 Arraignment Minute Sheet, M.C.
114 Arraignment Minute Sheet, B.C.
115 Affidavit of Matthew Channon Re: Grand Jury
116 Trial Transcript, at 5
117 E-mail to Counsel Re: G.J. Signature (Matthew)
118 1/6/16 Hearing Transcript, at 152-158
119 7/7/15 Hearing Transcript, at 42
“120° Form, Receipt of Plea Offer rm
121 Trial Transcript, at 1214-1231
122 Coordinates of the 98.230.199.128 IP Address
123 Government Exhibit 85, Comcast Subpoena Return
124 E-mail to Messec Re: IP Addresses (Gardner)
125 Trial Transcript, at 903
126 Comcast Exhibit from Casey Anthony Case
127 Government Exhibit 86, Google Subscriber Info
128 Google Subscriber Info: Teechur
129 Google Subscriber Info: Bargle
130 Google Subscriber Info: Garble
131 Trial Transcript, at 451-462
132 Teechur-associated IP Info: Lawton, Oklahoma
133. Teechur-associated IP Info: Milton Keynes, UK
134 Teechur-associated IP Info: Washington, DC
135 Bargle-associated IP Info: Lawton, Oklahoma
136 Bargle-associated IP Info: Germany
137 Bargle-associated IP Info: Stockholm
“138 Bargle-associated IP Info: Moscow ~~
139 Garble-associated IP Info: Brighton, MA
140 Coach-associated IP Info: Germany
141 Coach-associated IP Info: San Francisco
142 Coach-associated IP Info: Las Vegas
143 Coach-associated IP Info: Dallas
144 Trial Transcript, at 1254-1258
145 Government Exhibit 55, Conclusions Included
146 Government Exhibit 56, Conclusions Included
147 Government Exhibit 161, Google Certification
148 SW Airlines Travel Info: St. Louis
149 SW Airlines Travel Info: Chicago
150 Google Subscriber Info: Furnitu
151 Furnitu-associated IP Info: Oxnard, CA
152 E-mail to Messec Re: Data Correctness (Gardner)
153 E-mail to Messec Re: Data Generation (Gardner)
154 E-mail to Messec Re: Data Generation (Gardner)
155 Government Exhibit 14, Graphic Evidence 9.
156 Government Exhibit 104, eBay Logo Evidence
157 Government Exhibit 88, AUSA-Authored Evidence
158 Government Exhibit 89, AUSA-Authored Evidence
159 RCFL Notes, Incompetently Redacted
160 RCFL Notes, Unredacted

viii

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 9 of 125

161
162
163
164
165
166
167
168
169
170
171
172
173
174
“175
176
177
178
179
180
181
182
183
184
185
186
187
188
189
190
191
_192
193
194
195
196
197
198
199
200
201
202
203
204
205
206
207
208
209
210
211
212
213
214

 

1/21/15 Grand Jury Transcript, Heavily Redacted
Dkt. 252, Amended Notice of Trial

Dkt. 287, Order Denying Motions

Trial Transcript, at 52-54

7/13/15 Jury List

Modified Jury Plan

Second Jury List

E-mail to Counsel Re: Mechanical Turk (Mathew)
Excerpt of Mechanical Turk Results

E-mail to Gardner Re: Account of Phone Call (Sipko)
Letter to Matthew Channon (Gardner)

E-mail to Matthew Channon (Gardner)

Photograph, Evidence including Letter, Redacted
E-mail to Robert & Robbenhaar (Matthew)

Line of questioning provided to Counsel” ~~ ~~
Line of questioning provided to Counsel

Line of questioning provided to Counsel

Line of questioning provided to Counsel

Trial Transcript, at 935-937

Trial Transcript, at 994-1000

Bates 1963, with "sgardner" authorship detail
1/11/16 Hearing Transcript, at 235-237

1/11/16 Hearing Transcript, at 37-73

1/11/16 Hearing Transcript, at 14

10/28/15 Hearing Transcript, at 34

10/28/15 Hearing Transcript, at 53

1/11/16 Hearing Transcript, at 210-211

Trial Transcript, at 44-47

1/11/16 Hearing Transcript, at 289-290

Trial Transcript, at 1464-1485

"Original Spreadsheet", with "sgardner" authorship
1/11/16 Hearing Transcript, at 248-251
Bates 1963, with “maguirre” modification detail
Trial Transcript, at 417-424

Chained Plea Offer, 9/24/2013

Chained Plea Offer, 3/28/2014

Speedy Trial Days Chart

E-mail to Counsel Re: STA Motion (Matthew)
Draft STA Motion (Matthew)

Draft STA Chart (Matthew)

E-mail to Matthew Channon (Counsel)

Dkt. 358, Office Depot Subpoena Resp. at 3-4
Dkt. 41, 8/28/13 Scheduling Order

Dkt. 231, Govt's Motion for Firm Trial Setting
Dkt. 57, Motion to Compel Discovery

Dkt. 102, Motion to Withdraw as Counsel (Sirignano)
Dkt. 133, Minutes of Evidentiary Hearing

Letter to Judge Khalsa (Robert)

Dkt. 140, Withdrawal of Motion to Compel

Dkt. 333,.Motion for. Subpoena. to Officemax at..1-2..
Sentencing Hearing Transcript, at 44-45

Trial Transcript, at 285

Ink Cartridge Buyback List

Trial Transcript, at 332

ix

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 10 of 125

215
216
217
218
219
220
221
222
223
224
225
226
227
228
229
230
“231
232
233
234
235
236
237
238
239
240
241
242
243
244
245
246
247

248

249
250
251
252
253
254
255
256
257
258
259
260
261
262
263
264
265
266
267
268

Trial Transcript, at 1062

Government Exhibit 98, E-mails w/ Warren Tsang
10/28/15 Hearing Transcript, at 4-5

Trial Transcript, at 262-63

Trial Transcript, at 1040

Witnesses Chart

Trial Transcript, at 645-646

Trial Transcript, at 950

Trial Transcript, at 499-501

MaxPerks Transactions, 3/3/10 in UT, NV
MaxPerks Transactions, 3/8/10 in NM, UT
Paypal Shipping Label, 3/8/10

Paypal Shipping Label, 3/8/10

MaxPerks Transactions, 3/9/10 in NV, UT, AZ, NM
MaxPerks Transactions, 3/13/10 in NV, NM
MaxPerks Transactions, 3/26/10 in AZ, NV
MaxPerks Transactions, 4/26/10 in NM, CO =”
MaxPerks Transactions, 4/30/10 in NM, NV
MaxPerks Transactions, 5/11/10 in NM, NV
MaxPerks Transactions, 6/17/10 in NM, CO
MaxPerks Transactions, 7/6/10 in NM, UT
MaxPerks Transactions, 1/24/11 in AZ, NM
E-mail to Boady Re: Miskeys (Gardner)

Trial Transcript, at 756

Table of Improperly Assigned Transactions

Dkt. 82, US' Response to Discovery, at 14
In-flight Account Creation Record, 7/7/10
In-flight Account Creation Record, 8/25/10
In-flight Account Creation Records, 9/4/10
In-store Account Creation Records, 6/4/10
E-mail to Matthew Channon (Sean Scott) |
Superhuman Account Creation Records, 6/17/10
Account Creation While Driving Records, 7/13/10
Table of Account Creation Methods =
E-mail to Moon Re: "ACT" (Gardner)

Sentencing Hearing Transcript, at 35-37

Trial Transcript, at 722-728

Government Exhibit 156, Anonymous Post-it Notes
Trial Transcript, at 401-403

Trial Transcript, at 990-991

Enrollment Information for Group 2 Accounts
Enrollment Information for Group 2 Accounts
Enrollment Information for Group 2 Accounts
Enrollment Information for Group 2 Accounts
Trial Transcript, at 1436-1437

Trial Transcript, at 289-293

Trial Transcript, at 1444

Sentencing Hearing Transcript, at 98
Sentencing Hearing Transcript, at 71-72

Trial Transcript, at 1615

Trial Transcript, at 1454

Trial. Transcript,...at..1603.

List of two-consecutive Recycling Transactions |
List of two-consecutive Recycling Accounts

 
Case 1:19-cv-00201-JCH-SMV. Document 2. Filed 03/11/19

269
270
271
272
273
274
275
276
277
278
279
280
281
282
283
284
285
“286
287
288
289
290
291
292
293
294
295

List of Accounts with Address Status
Trial Transcript, at 1449-1450

Trial Transcript, at 355

Trial Transcript, at 503-504

Trial Transcript, at 654

Trial Transcript, at 765-766

Trial Transcript, at 1019

Trial Transcript, at 1384

Trial Transcript, at 514-515

Trial Transcript, at 1655-1656

Trial Transcript, at 1488

Trial Transcript, at 1564-1565

Trial Transcript, at 1572-1580
Photo, MaxPerks Signup Kit

Trial Transcript, at 898

E-mail to Messec Re: Tapering Off (Gardner)
Trial Transcript, at 120-121

Photograph, Front yard, Bates 2178 ~~ 7

Photograph, Zoomed in with Face Blurred
Photograph, Foyer, Bates 2364

Trial Transcript, at 702-708

Photograph, Zoomed in

Dkt. 28, Order Designating Case Complex

Dkt. 45, Order Granting Motion to Continue

Dkt. 190, Req. Jury Instructions (Brandi) at 6-8
Dkt. 298, Court's Jury Instructions, at 6-7
E-mail to Counsel Re: Chained Plea (Matthew)

x1

Page 11 of 125

 

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 12 of 125

“UNITED STATES “DISTRICT "COURT ~”
DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA [314 ~CV -O020! ou

Civil No.
v. Criminal No. 1:13-cr-00966-JCH-~KK

 

MATTHEW CHANNON and
BRANDI CHANNON

 

BRANDI CHANNON’S GROUNDS FOR RELIEF IN SUPPORT OF MOTION FILED UNDER 28
U.S.C. §2255

I. Movant's Article I Section 1 Right Against Extracongressional

Legislation, Article I Section 9 Right Against Ex Post Facto
Laws, 6th Amendment Right To Be Informed Of Criminal Charges, 5th
Amendment Right To Due Process, And 6th Amendment Right To

~~~ -- Agsistance Of Counsel; Were-Violated- When’ Her~Counsel Failed To
Challenge The Indictments Against Her For Failure To State A
Claim
An effective attorney would have moved, first and foremost, to

dismiss the first indictment for failure to state a claim. The first

and second superseding indictments likewise failed to state claims and

with one minor exception, Counsel failed to move and should have moved

to dismiss each indictment.

The indictments’ most dispositive flaws, not timely confronted,

were:

..A.. No. Scheme Or Artifice To Defraud Was.Alleged. ......

All three indictments fail to allege that a scheme or artifice to
defraud, with actual losses as its object, existed. AUSA Messec stated
overtly:

“The law is very clear that the Court should not look to facts

outside the indictment to determine whether the allegations in

the indictment are sufficient. And you can’t determine whether

MaxPerks rewards are property without looking outside of the

indictment.” (Ex. 2, Hearing, 7/7/15, at 26).

B. No Material Pretenses Alleged For Account Creations

The only pretenses alleged throughout the rambling conspiracy

count were statements of personal identifying information belonging to
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 13 of 125

the accountholder(s), “using fictitious names, mailing addresses, and

’-phone numbers”: and “fictitious schools’. -- rr

At no point in any indictment was it alleged that this
identifying information was ever accessed by Officemax for use in
consideration as to whether or not to complete a transaction.

Even this material was stricken as surplusage (Ex. 3, Dkt. 286).

C. No Pretenses, Material Or Otherwise, Were Accurately Alleged For
Other Acts In Furtherance

Even taken as true, for counts 2-5 (Ex. 4) in the superseding

indictments, Movant and her Co-Defendant made no pretenses at all,

..@ther. than they were. submitting.actual..ink. cartridges..for credit, which

was never in dispute. It was never alleged that identification was
sought or offered. The interaction was as simple as an anonymous cash
transaction to a store account.

Movant is deceptively alleged to have made pretenses (teacher
name, school, etc.) during the transmissions as charged, but a fatal
variance existed: the information only accompanied the accounts’
creation, months prior to the dates alleged, and the pretenses never
took place during either defendant’s time at the register (Exs. 5, Tr.
at 954-955; 6, Tr. at 958-959; 7, Tr. at 1002-06).

When the Government tried to conflate Movant's presenting an
officemax-issued account number at the register with presenting an
entire fictitious identity (Ex. 7, Tr. at 1002-06), Counsel waived
objection and waived recross on the subject.

Counsel never introduced testimony that dropping off ink
cartridges was placing faith in the store to pay as agreed within the
next 30-120 days, at a price the store set and a schedule the store and

the store alone controlled, where the store could change its mind after

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 14 of 125

the fact (and on occasion did), using an account number the store
created. for this. exact..purpose..and.for..no..one..else.......

It was never alleged nor proven at trial that the point-of-sale
transmissions even included business or teacher names, so the pretenses

could not have existed as alleged.

D. The Superseding Indictments Fail To Allege In Counts lss-5ss That
Defendants Transmitted Or Caused Any Transmission

First and foremost, in each retail transaction where Movants
dropped off ink cartridges and supplied an account number, Movants
themselves were not alleged to have performed any wire transmissions.

Through sloppy use of passive voice, the superseding indictments
claimed, “Details of the purchase would then be routed by wire to
MaxPerks Rewards computer servers in Illinois, and the purchase would
be eventually credited to the customer’s MaxPerks account” [Ex. 9, 17
at 2]. Routed by whom? Who was the customer? The indictments never
state who or what performs or performed the routing or the crediting.
If the defendants caused wire transmissions, the indictments did not
claim so here. They did not claim so elsewhere as to counts l1ss-5ss.
This was prior to the aforementioned being stricken as surplusage
without being replaced.

Specifically looking at’ the’ tabie° of charged~counts in the
superseding indictments, and contrasting counts 2ss-5ss with 6ss-7ss,
the latter counts against Co-Movant Matthew Channon allege the phrase
“via e-mail” (itself potentially a wire use), but the earlier counts
make no mention about what manner and means was caused to be used. If
Officemax did not use carrier pigeons to transmit data, and instead

used a wire means, the indictments never alleged so.

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 15 of 125

E. The Indictments Failed To Allege That What Was Sent, Or Caused To
Be Sent, Included Writings, Signs, Signals, Pictures, Or Sounds

No writings were alleged in these indictments.

No signs, pictures;-or-sounds-were alleged. in-these indictments.

No signals or alternative means of communication were alleged to
have been sent or caused to be sent in the indictment.

The indictments failed to specify which of the five was actually

used, or that any was used.

F. The Superseding Indictments Failed To State A Conspiracy Claim
Due To Use Of Disjunctive And/Or Passive Voice

Ex. 9, QTlla. “One or both Defendants signed up...”

Ex. 9, Wllb. “The name..was used to create...”

Ex. 9, @llc. “..Rewards accounts were registered to...”

Ex. 9, Qlld. “One or both Defendants would obtain..One or both

Defendants would access oe ccs unin ct ewes cn pee

Ex. 9, W111. “Defendants themselves redeemed, or sold to other
individuals who redeemed...”

The superseding indictments, prior to being stricken, failed to
allege that any misrepresentations in the MaxPerks account signups were
made with the Movant’s permission or at her direction.

The superseding indictments did not allege any basis whatsoever

that Movant and her Co-Movant relied on, or were even involved in, any

of each other’s acts in furtherance of a conspiracy.

_ G+ Affirmative Defenses Were Applicable But Never Raised By Counsel
1. Good Faith
Movant’s Counsel failed to raise a “good faith” affirmative
defense against the indictment, namely, that OfficeMax made money on
recycled ink cartridges, and Movant believed OfficeMax made money on
recycled ink cartridges. It was proven at sentencing, but too late for
trial, that Movant’s good faith belief that OfficeMax was profiting

from Movant’s conduct was well-justified by the facts (Ex. 11, at 13).

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 16 of 125

Had Movant not submitted any ink cartridges, Officemax would not have
profited. Thus, no scheme or artifice to defraud could have existed.
AUSA Vierbuchen led the witness to her casuistry that OfficeMax was
“énvironmentally-minded first and foremost (Ex. 12, Tr. at 336, lines
21-24).

Counsel never requested a good faith jury instruction or
dismissal of the indictment, nor brought up good faith during trial or

appeal, and thus failed to effectively assist.

2. Express Consent

Officemax expressly authorized Movant to adjust receipts from
purchases she did not make. In the affidavit for search warrant [Ex.
13, pg. 10], the alleged receipt adjustment page (Ex. 14) explicitly
authorizes Movant to adjust a purchase she did not make by saying
“Enter a receipt to receive credit for a purchase made in a store
without your MaxPerks ID Card.”

The original indictment inaccurately states the Government’s
argument “The defendant[] falsely claim[ed] purchases made by other
customers as his own...” (Ex. 10, 919) through its use of the word
“falsely”. Given the express consent as described above, it is
impossible for anyone claiming others’ purchases as her own, exactly as
instructed, to do so falsely.

Prior to being stricken, the superseding indictments even
admitted the express consent: “[O]Jnly those four pieces of information
were required to claim a transaction through an online adjustment” (Ex.

9, %11(d)); “They could then use those prepaid cards wherever they were

accepted.” (Ex. 9, 411(i)).

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 17 of 125

Counsel never requested an express consent jury instruction or
dismissal of the indictment on that basis, nor brought up express

consent during trial or appeal, and thus failed to effectively assist.

A novation took place involving OfficeMax as the obligor, the
original purchaser as the original obligee, and Movant as the new
obligee. OfficeMax specifically wrote to Movant, “enter a receipt for a
purchase you did not make.” (Ex. 14).

Counsel never requested a novation jury instruction or dismissal
of the indictment, nor brought up novation during trial or appeal, and

thus failed to effectively assist.

4. Entrapment
Officemax and Steven Gardner in particular were demonstrably
government actors, agents of law enforcement, in this proceeding.
Gardner and other Officemax employees represented themselves as
law enforcement officials to eBay (Exs. 15, 16, 17, 18) in order to
procure Movant’s account data under color of federal law, to share it
with SA Boady, and to convince him to deputize them.
At trial, government-paid witness Jason McDevitt, an eBay
employee, illuminated the relationship:
MR. ROBBENHAAR: Is that a document that was produced through your
office to the government in this case?
MR. MCDEVITT: It appears so, yes.
MR. ROBBENHAAR: ‘And the’ individual “list~as”~ law enforcement —
officer, what’s his name?
MR. MCDEVITT: Charles Sipko.
MR. ROBBENHAAR: Okay. And is he a law enforcement officer?
MR. MCDEVITT: The law enforcement agency was Officemax. (Ex. 19,
Tr. at 622).

Officemax personnel spent, from 2010-2014, over 100 hours with SA

Moon (Ex. 20, 10/20/15 Hrg.), Gardner working “directly” (Ex. 21,

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 18 of 125

1/11/16 Hrg.) with FBI agents Boady and Moon, and spent two months on
two-hour phone conferences “almost every day” with AUSA Messec (1/11/16
Hrg., Exs. 22, 23). Gardner referred to the combined group as “us” (Ex.

24). AUSA Vierbuchen referred to the combined group as “we” (Ex. 25).

SA Boady pushed for collaboration (Ex. 26), and complained the

coordination was not closer, even delaying his seizure to accommodate
and leverage Gardner’s acts, both investigatory and illegal (Ex. 27).
SA Boady shared Movant’s unredacted personal financial records from his
search and seizure of Movant’s residence with Gardner (Ex. 28). SA
Boady gave Gardner access to the FBI evidence room (Ex. 29). Gardner
then shared his spoils of the FBI seizure with Kevin Plante, his
contact at Staples, in an effort to widen the investigation under color
of law (Ex. 30).

At trial, Gardner, ostensibly a fact witness only, required

_. access. to his laptop. in the courtroom, and on at least one occasion

required the prosecution team to intervene on his behalf at courthouse

 

security to allow him to enter with it (Ex. 31). Gardner is not, and
has never been, deputized by any court to perform law enforcement
functions, nor sworn to protect the public or uphold the law.
Nonetheless, the Court held Gardner on an equal footing with Boady (Ex.
32, Dkt. 130, at 53).

Officemax, aS a government actor, continually enticed Movant to
turn in more and more ink cartridges, not only through continued
generation of rewards it was under no obligation to provide, honoring
‘those rewards at its rétail locations it was “tinder no obligation to
honor, accepting qualifying ink cartridges without exception or
complaint, and sending each of the thousands of accounts a minimum of
one e-mail per week exhorting it to participate further in the MaxPerks

rewards program and to recycle more ink cartridges (Ex. 33). Even after

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 19 of 125

the indictment, Officemax and later Office Depot continued to send,
(and continue to send to this day (Ex. 34), countless mailers and e-
mails to the allegedly fraudulent accounts.

The provision of tens of thousands of dollars’ worth of
inducements, which Officemax was under no obligation to provide,
~-continued without interruption. Even after~-fraud-was--privately alleged
and Movant was identified, Steven Gardner opted to leave the ink
recycling accounts open (Ex. 35) in order to claim higher losses and
target more defendants (Ex. 36), while his company’s cashiers took
Movant’s ink cartridges with a smile and encouraged her return.

Gardner advised that approximately 30-40 of those accounts are

about to receive rewards totaling over $3,000 USD, which

OfficeMax does not want to payout. (Ex. 35, SA Boady’s 302).

Even while Officemax provided inducements by choice, the

Government insisted otherwise:

 

MS. MESSEC: Officemax, in its.own. terms and conditions for the
MaxPerks program, retains the right to cancel MaxPerks rewards
at any time if they have been obtained by fraud, or in
violation of the terms of the program, even. And so if
Officemax knew that these certificates had been obtained by
fraud, that they certainly would not have accepted them as a
form of payment for the merchandise that the defendants had
obtained using these certificates that they were not entitled
to. (Ex. 37, 7/7/15 Hrg. at 5).

It is amply supported by the record (Sentencing Hearing 10/20/16,
Exs. 38; 39; 40) that it was universally believed that Movant, absent
the inducement, would not have engaged in fraudulent conduct.

Counsel never requested an entrapment jury instruction or
_ dismissal of the indictment, nor brought up entrapment during trial or

appeal, and thus failed to effectively assist.

H. The Maxperks Rewards Rules Were Not Binding Law

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 20 of 125

Each indictment implies acts against the Officemax rules, rules
that are not enacted by Congress as law. The entirety of the
indictments are rote boilerplate language cribbed from examples,
interspersed with inaccurate restatements of corporate terms and
conditions asserted as law: “could earn”; “limited”; “was required to
provide”; “had to spend”; “to which they were not entitled” (Ex. 9),
and- devoid: of- any coherent- -theory~as-to-how- the acts alleged, even
taken as true, constituted a scheme or artifice to defraud. “The
defendants would..evade the limits of the..program” (Ex. 10, At 13.)

The second superseding indictment (Ex. 8) did not allege that

Movant or Co-Movant ever read or became familiar with the MaxPerks

 

terms and conditions, which would be a necessary condition for their
conspiracy to devise an artifice or scheme to violate those terms and
conditions, assuming such a violation was at all unlawful in the first
place.

In Steven Gardner’s case summary presented to SA Boady (Ex. 41),
Co-Movant’s alleged acts were not described as violations of federal
law or a financial loss but rather “a severe violation of our terms and
conditions”.

By failing to raise through proper channels the propriety of a
private corporation deciding ex post facto what was and was not wire
fraud, Counsel was ineffective, and by likewise treating Officemax as a
lawmaking branch of the government, the Court violated the U.S.
Constitution. To illustrate, the Hon. Judge Herrera said to Co-Movant:

I am aware of OfficeMax saying that because of your conduct and

the way you manipulated their rules you ended up with over

$100,000 of value that they would never have sent your way if

they had known the ‘true state of ‘the’ situation. ”
(Ex. 42, 10/20/16 Sentencing Hearing, at 108).

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 21 of 125

I. The Indictments Did Not Allege The Actual Maxperks Rewards Rules
Were Violated

This indictment failed to allege that Movant and/or Co-Movant

even violated the terms and conditions.

1. “One account per person”

Movant’s counsel never questioned the flawed narrative that
MaxPerks Rewards rules “limited each customer to one MaxPerks account”
(Ex. 9, §4) and that by creating multiple accounts, Movant violated the
MaxPerks Rewards rules.

The actual text of the rules explicitly permitted “[o]nly one
MaxPerks account and member ID per person [] at any given time” (Ex.
43, at 1, “How to Enroll”, emphasis added). The context of the rule was
in explaining the technical limitations of the point-of~sale systems in
the rewards program (under “How to Enroll”, not “Eligibility”), and not
in admonishing members that possession of multiple accounts would
render themselves criminally liable. At no point did the indictment
allege that Movant used more than one account per person at any given
time. The point-of-sale systems Officemax used were and still are
incapable of splitting purchases or transactions across multiple
rewards accounts, and it would be reasonable for Officemax to notify
members of this limitation, and to do so where they did.

Counsel adopted the Government’s mistaken notion that the
phrasing could be truncated even though doing so substantially altered
its meaning to Movant’s detriment.

Counsel ineffectively supported the Government’s position during
Co-Counsel’s cross-examination, leading the witness with the truncated
“one account per person” version, “even though~the witness's own:

testimony (Ex. 44, Tr. at 347) had not truncated it:

10

 

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 22 of 125

MR. ROBBENHAAR: Sure. In your testimony earlier in the case you
testified about, basically, the terms and conditions limited
one account per person?

MR. GARDNER: Yes.

MR. ROBBENHAAR: All right. And would one person be able to have
two accounts?

MR. GARDNER: According to the terms and conditions, no, we
wouldn’t want somebody to have two accounts.

(Ex. 45, Tr. at 982-983).

Officemax marketing materials, from the same time period, were
inconsistent with the Government’s narrative: “You can earn up to $60

.. in. rewards .per. calendar..month..per..member..there .is~no..limit.to. the

number or brand of ink/toner cartridges you may recycle” (Ex. 46).

2. “For teachers only”
Movant's Counsel likewise failed to question the legal
proposition that “MaxPerks for Teachers” was a legally-enforceable

limitation that barred all nonteachers or individuals who did not meet

 

Officemax’s whim-based standards for teachers from membership. In
contrast to SA Boady’s doctored affidavit for search warrant (“The
Teacher accounts are more lucrative and only available to teachers”,
‘Ex. 13, at 95), the indictments (“available only to teachers”, Ex. 10
at 93, Ex. 9 at 3, Ex. 8 at 93), and AUSA Vierbuchen’s histrionics and
opinion offered as testimony (“[Ijn fact, we know they’re not teachers”
Ex. 47, Tr. 1/6/16 Hrg. at 54; “The evidence is undisputed that neither
of the defendants are teachers.” Ex. 48, Tr., at 1552; “if they didn’t
lie about being teachers over 5,000 times...” Ex. 49, Tr., at 1631;
“[Movant would not need to] falsely claim to be a teacher.” Ex. 50,
Tr., at 1645), the actual webpages OfficeMax put out (Exs. 51, 52, 46)
framed the choice between “MaxPerks for Teachers” and “MaxPerks for
Business” as being a welcoming, confusing and financials-driven matter

of consumer preference, with zero guidance away from the teacher

accounts.

11

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 23 of 125

The only alternative option to signing up as a teacher offered
was “MaxPerks for Business”, and yet many members under the latter
program did not work for, own, or operate businesses.

MR. ROBBENHAAR: Okay. But the signup screen says to select which

one [business or teacher] is most appropriate, correct?

MR. GARDNER: Correct. (Ex. 53, Tr. at 939).

OfficeMax did no vetting of teachers, and no one defined what a

teacher was and was not:

 

MR. ROBBENHAAR: So individuals were asked to self-place
_, themselves within the business or the teacher columns, if you
will?

MR. GARDNER: Yes.

MR. ROBBENHAAR: All right. Now if someone selected teacher, would

OfficeMax — would the system require some sort of credentials?

MR. GARDNER: No, they wouldn’t.

MR. ROBBENHAAR: All right. And that's -- I think that's to your

point earlier that this was an honor system, if you will?

MR. GARDNER: Yes. (Ex. 53, Tr. At 939).

Counsel further waived objection on the subject to AUSA Kastrin’s
direct, irrelevant and unqualified opinions from witness Nandukumar,
whose sum character knowledge of Co-Movant was that he had met him
once, two years prior, during a job interview:

MS. KASTRIN: With the Court’s indulgence, one second.

MS. KASTRIN: And” as” part” of “the” interview process “and with the

resume itself, did he ever represent himself to be a teacher?

MR. NANDUKUMAR: Not to my recollection. (Ex. 54, Tr. At 433).

Further, Counsel ineffectively missed bringing up the point that
Co-Movant guest taught classes at UNM in architecture and
entrepreneurship (during the applicable period), and had since taught
classes at New Mexico Tech in physics, to say nothing of his 2-year
graduate assistantship during his masters’ program at Georgia Tech.

Even further, Co-Counsel had been made aware of, and later given,
a letter (Ex. 1) Co-Movant had received from the principal at Comanche

-.BLementary .School,..dated .months..before..any..inkling..of..trouble..with

Officemax, thanking Co-Movant for the multiple cases of copy paper and

12

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 24 of 125

other office supplies Co-Movant had donated to the school. Counsel

could have used the letter to demonstrate that if Movant’s activities
resulted in school supplies being used by teachers, Movant was at least
complying with the spirit of the MaxPerks for Teachers program, and not
guilty malum in se of the uncharged offense of impersonating a teacher.
Counsel never brought the letter to the Court’s attention, during
trial, during sentencing, or during appeal.

Counsel failed to effectively argue the notion that claiming
oneself is a teacher is not a material claim toward fraud, and also
..piling..on the notion. during. voir dire, doing. the. Government’s job for
them by advancing to the Jury Venire that Movant and Co-Movant were
both not teachers (Ex. 55, Tr. At 219.)

J. The Government Superseded a Defective Indictment To Avoid
Dismissal But Argued Its Case Based on The Defective Indictment

 

1. The Second Superseding Indictment Was Merely Disguised Motions
Practice to End-Run Around Movant’s Sixth Amendment Rights to Be
Informed of Charges
On 1/21/15, the Government filed a superseding indictment (Ex. 9,

Dkt. 155). After Counsel moved to dismiss the superseding indictment
under Cleveland v. U.S. (Ex. 58, Dkt. 177), the Government faced the
“possibility the Court would dismiss the indictménto”™ "”

In the Government’s response to the motion, AUSA Messec stated,
“..Defendants used the MaxPerks Rewards certificates that they had been
issued to obtain prepaid debit cards and other merchandise.” (Ex. 57,
Dkt. 179, at 1-2, emphasis added).

In order to moot a dismissal, the Government changed a few words
on the first superseding indictment, primarily to convert “MaxPerks

Rewards” (Ex. 9, 910), as the object of the conspiracy to “OfficeMax

merchandise”, in the form of a second superseding indictment (Ex. 8,

13

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 25 of 125

~pDkt. 197), filed 6/24/15. To’ satisfy the ‘Court that these changes were
in earnest, AUSA Messec stated and the Court responded:

MS. MESSEC: So I just think it’s very clear, under the law,
merchandise would be considered property. We’re not talking
about the scheme being — the purpose is not just to obtain
MaxPerks rewards, because obtaining MaxPerks rewards, if not
being able to use the MaxPerks rewards, is useless.

THE COURT: And I guess part of where I get maybe caught up,
because — because the rewards themselves are not of value to
the company..What’s of importance is whether or not whatever
was taken from the victim is property. (Ex. 37, 7/7/15 Hrg. at
5-6).

The Court was satisfied the changes were in earnest:

THE COURT: Since the alleged objective of Defendants’ scheme was

...to obtain..merchandise—undisputedly..“property.”—Cleveland does
not support Defendants’ motion. The Government alternatively
argues that the MaxPerks Rewards constitute “property” in the
hands of OfficeMax. Given the Court’s ruling above, the Court
need not reach this alternative argument. (Ex. 58, Dkt. 239,
at 3).

The Government’s case-in-chief, however, was already set up to

 

prove the acquisition of rewards, not merchandise. At trial, the
Government spent the entirety of its case proving the acquisition and
use of rewards, not merchandise. The term “merchandise” appears in the
trial record sparingly, and typically in rote recitation of the second
superseding indictment, in the abstract, or in error.

- Unfortunately for the Government, its revision to the superseding
indictment, that the rewards were used to acquire merchandise, was
inaccurate: the trial record shows the rewards were instead used to
acquire prepaid gift cards.

Steven Gardner informed SA Boady that Co-Movant was “only using
his rewards to buy prepaid credit cards” (Ex. 59).
At trial, Steven Gardner reported what Co-Movant had told him,
and it had nothing to do with actual merchandise:
MS. VIERBUCHEN: Did you ask Mr. Channon what he would do with the
reward cards he received pursuant to the ink recycling?

MR. GARDNER: Yes, I did.

14

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 26 of 125

MS. VIERBUCHEN: What did he say?

MR. GARDNER: .He was. purchasing. the .prepaid. gift cards.and credit
cards.

MS. VIERBUCHEN: And is this purchase activity that Mr. Channon
admitted to, is that consistent with the purchase activity you
saw in these accounts?

MR. GARDNER: Yes. (Ex. 60, Tr. at 918-19).

Unfortunately for Movant, Counsel waived any objection at trial
or appeal to the object of the fraud and conspiracy being reverted from
merchandise to MaxPerks Rewards and the indictment being prosecuted
backsliding from the second to the first superseding indictment.

At sentencing, the Court, despite having stated “what's of
importance is whether or not whatever was taken from the victim is
‘property” earlier, stated to Co-Movant: ~~ 70

THE COURT: The fact of the matter is, you defrauded OfficeMax and
you defrauded them of $105,191 worth of money, merchandise,
whatever the case may be. (Ex. 61, 7/7/15 Hrg. at 107-108).

Finally, the Court erred as to which indictment (Ex. 9, Dkt. 155
or Ex. 8, Dkt. 197) the Motion to Dismiss (Ex. 56, Dkt. 177) applied

to. “The Court denies Defendants’ motion to dismiss the Second

Superseding Indictment.” (Ex. 58, Dkt. 239, at 4).

2. Where Movant’s Merchandise Came From

As discussed-in--Ground--XVII(A),;~the-~ink-recycling- programs. were
different between Officemax and Staples/Office Depot. In short,
Officemax demanded a higher quality of cartridge, but was the only
store that allowed the credit to be used toward prepaid gift cards at
the time.

Prepaid gift cards are nearly fungible with cash, but merchandise
would have to be offered for sale, sold, and shipped, in order to
derive a financial benefit. The Government strongly suspected Co-Movant

was enrolled in large-scale activity at both Staples and Office Depot,

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 27 of 125

(Ex. 62) and activities at these stores accounted for nearly the
entirety of the merchandise..seized..and.suspected. .They also.explain the
paucity of merchandise from Officemax seized and suspected.

In the FBI’s straw purchase (Ex. 13, 167-68), in which the
Government bought a two-pack of Canon ink cartridges plus bonus paper
(Ex. 63), and Co-Movant had shipped the same from Phoenix, AZ 85008
(Ex. 64), the Government assumed that the products originated at
Officemax, but could not prove it. (Ex. 59).

In fact, although Officemax sold the 210XL and 211XL cartridges
individually and/or as a “twin pack”, only Staples offered the package
including bonus 20 sheets of photo paper. Not only did the FBI fumble
“the straw purchase by picking a product that Officemax might not have
sold, they picked a product that Officemax could not have sold.

Counsel never objected to the Government’s baseless allegations
of merchandise, at trial or on appeal.

K. Multiple Opportunities For Adequate Assistance Of Counsel Were
Overlooked Or Frustrated, And A Simple One-Page Motion By Defense
Counsel Could Have Obviated Not Only The Rest Of These Counts But
Multiple Years Of Litigation In This Case
Counsel made a few feeble attempts to raise issues with the

indictment, starting with Dkt. 50 (Ex. 65), Motion for a Bill of
Particulars, which was filed late without seeking leave by Ms.
Sirignano and Mr. Hotchkiss. The motion was ineffective assistance for
failing to bring up Rule 12(b)(3) and Rule 7(c)(1).

In Dkt. 56 (Ex. 66), Motion to Dismiss, Counsel similarly went
out of their way to sidestep meritorious claims against the sufficiency
of the indictment (brought up by the Government in Dkt. 62, at 3 (Ex.
67), and explicitly waived by Counsel in Dkt. 76 at 2 (Ex. 68), and was

ineffective.

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 28 of 125

In fact, after his Motion to Dismiss Superseding Indictment (Ex.
56, Dkt. 177), Co-Movant’s Counsel explicitly waived filing under Rule
12 at the hearing: |

MR. ROBERT: It wasn't clear to us at all whether this was a motion
that was required to be filed under Rule 12. We thought that we
would do what we did -- it's kind of ironic to me, because the
government accuses me of bad faith and seeking a tactical advantage
in doing this. What I’ve obviously done is exactly the opposite of
that..We have again forfeited what would arguably be a tactical
advantage... (Ex. 69, 7/7/15 Hrg., at 36-37).

Counsel waived Rule 12 but also failed to raise Rule 7(c)(1), relying

ineffectively on the decision in Cleveland v. United States.

Counsel even took the ridiculous position that “The Second
Superseding Indictment goes well beyond what is required to set forth

the elements of the offenses alleged therein.” (Ex. 70, Dkt. 274, 45)
in a Motion to Strike Surplusage. In granting the Motion (Ex. 3, Dkt.
286), the Judge stripped the indictment to a few recitations of
statutes and a list of innocuous acts, bereft of a word of theory of
the offense.

In addition, without writing anything about the necessary
elements of the indictment that were missing, other than obtaining
“$180,000 in MaxPerks rewards” and/or “$74,800 in MaxPerks rewards”,
the Judge first wrote:

“[T]he Indictment gives sufficient notice of the theory of the

Government's case..the Court concludes that the Indictment

.(tegether..with.-voluminous.-discovery)-gives.Defendants.sufficient

notice of the charges to allow them to prepare a defense.” (Ex.

71, Dkt 130, Denial of Motion for Bill of Particulars, at 6).

In contrast, the Judge later said:

“{Wjell, I guess I need clarification on exactly what the scheme

is, what the objective of the scheme is, and whether or not what

the defendants obtained from OfficeMax was property.

And I will confess to you that the issue is a lot more

complicated than I thought it would be when I first started
looking at it.” (Ex. 37, 7/7/15 Hrg., at 4.)

17

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 29 of 125

Counsel failed yet again to respond with a motion to reconsider any of
the denied motions with regard to a deficient indictment, given the
Judge’s admission of its defects, and waived appeal on the matter,

providing ineffective. aASSLSEANCE ooo ecco esse ninree cnneen mune stinn se cee

L. The Superseding Indictments Failed To State Which Statute Was

Charged Under Which Count

On count 1, #10 of the second superseding indictment (Ex. 8)
claimed 18 USC §1343 was violated, and later in 911(1), the same count
claimed 18 USC §1349 was violated. So which one was it? Counsel, the
Government, and the Judge each changed their minds several times.

Counsel neither objected to nor noticed the duality, perhaps
assuming the Government had meant 18 USC §1349 for count 1 (Ex. 72,

“Dkt. 274, 91), or, in leaving out a §1349 instruction in proposed jury
instructions (Dkt. 192), perhaps assumed the Government had meant 18
usc §1343 for count 1.

In Dkt. 286, the Hon. Judge Herrera specifically required the
stricken second superseding indictment “thus retain[]: ‘In violation of
18 U.S.C. § 1349.'" (Ex. 3, at 2). Then, the Judge did the opposite: In
Dkt. 298 (Ex. 4), the jury was told only §1343. In Ex. 73 (Dkt. 375 at
1), and Ex. 74 (Tr., at 1532), the Judge called it §1349 and conspiracy
again. As one might have predicted, the jury was confused and wrote a
note to the Judge (Ex. 75, at 1), following it up with the jury’s own
reverse “Allen charge” (Ex. 75, at 2). | 7 |

Over Co-Movant’s Counsel’s objections (Tr. at 1651-53), the Hon.
Judge Herrera handwrote a note revising the indictment, adding new
language telling the jury to find under §1349 (Ex. 75, at 3). The Judge

flip-flopped again, with a Judicial Certification of Judgment (Ex. 77,

18

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 30 of 125

Dkt. 380) that convicted Movant under §1343 and relabeled Count 1 from
conspiracy to wire fraud.

While Counsel timely joined the objection to the Hon. Judge
Herrera’s decision to singlehandedly revise the indictment to obtain a
quick verdict, Counsel ineffectively waived the objection on appeal,
and in fact never advised Movant that it had occurred.

For counts 2-7, the superseding indictments list a lengthy table
of transactions without context, each failing to claim any basis for
scheme or artifice, or wire use, culminating in the highly unspecific
“In violation of 18 USC §1343 and 18 USC §2.” (emphasis added), which
made it into the jury instructions exactly thus (Ex. 4).

In authoring the Judicial Certifications (Exs. 76, 77) in this
case, the Hon. Judge Herrera put forward a haphazard accounting of when
“the different counts’ were violated (Dkts -"377-and”"378),” then amended a
different error (Exs. 76, 77, Dkts. 379 and 380). The “Offense ended”
dates within the above judgments bore no resemblance to the counts
charged, or reality, and went beyond even the Government’s final argued
choice of charges (18 USC §1343 for all counts, with 18 USC §1349 and
18 USC §2 listed in the Government’s indictments but not resulting in a
conviction). The verdict form (Ex. 79) did not allow the jurors to
choose the statute under which they found Movant guilty.

II. Movant's 4th Amendment Right For No Warrants To Issue But Upon

Probable Cause, And 6th Amendment Right To Assistance Of Counsel,

Were Violated. When Her Counsel. Failed.To Challenge A Falsified

Search Warrant Affidavit

FBI Special Agent Michael Boady prepared an affidavit for search
warrant for Movant’s home premises (Ex. 80), never got it signed by
Magistrate Judge W. Daniel Schneider, modified the affidavit due to an
unexpected delay (in order to abet felony blackmail, Exs. 81, 82, 27),

and instead of getting the modified version signed, substituted the

19

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 31 of 125

signed page from a different affidavit himself, thus forging the
Magistrate Judge’s signature (Ex. 83).

During cross-examination of FBI agent Boady at trial, Counsel
failed to follow through with a line of questioning he was provided
.(Exs...84; .85. (Tr....at.1122-1124).).,..designed..to..implicate.Boady..in
falsifying his affidavit for the search warrant.

The doctored affidavit for search warrant ended with pages 34,
35, and 38, where 38 bore the signature of Magistrate Judge Schneider.
Further, content at the bottom of page 35 was partially repeated as
content at the top of page 38. Counsel was expected to ask Boady if he
had switched signature pages, but he instead stopped short without any
objections or prompting from the Government. This allowed AUSA Kastrin,
on redirect, to misdirect the jury with a clever series of questions
(Ex. 86) designed to make the switched signature page look like a
harmless formatting error without explicitly mentioning or asking about
the Magistrate’s signature and risking agent Boady perjure himself.
III. Movant's Article I Section 9 Right Against Ex Post Facto Laws,

6th Amendment Right To Compel Witnesses To Appear, And To

Assistance Of Counsel, Were Violated When Counsel Failed To

Comprehend The Rules And Evidence

Buried within the week of testimony and evidence that the
Government presented, but still present, was the tiny yet thick
boilerplate text of the MaxPerks Rewards program rules (Ex. 43).
Although two rules versions were brought as evidence at trial by the
Government (for years 2009 and 2010), the defense had located and
prepared to introduce a dozen versions (Ex. 87), complete with time
stamps and detailed differences between each revision.

Co-Movant’s Counsel blundered by objecting (Tr. at 341~343, Ex.

88) to Trial Exhibit 1 (Ex. 89), which contained a 2009 version of the

MaxPerks terms and conditions. Although the exhibit was a barely

20

 

 
 

 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 32 of 125

legible and incomplete copy, it included language to support that no
additional purchases were necessary to recycle ink for credit,
information that was crucial to present.

AUSA Vierbuchen then misrepresented her position to the Court:

THE COURT: And you don’t have any better version of this?

MS. VIERBUCHEN: We do not, Your Honor. We actually looked prior

to court. (Ex. 88, Tr. at 342)

In fact, the original Defense Exhibit J (resembling Ex. 90) was a
better version of the same document, and AUSA Vierbuchen must have had
it in her possession given her reference to it two trial days later, or
in the alternative, Counsel had it available and failed in its
obligation to make the best evidence available to the Government.

The Government got Trial Exhibit 1 admitted (Ex. 91, Tr. at 352)
over Mr. Robbenhaar’s objections, joined by Counsel, and despite
“Opportunities to “bring up” the 2009" Terns “and Coriditions when he Voir
Dire’d Mr. Gardner (Ex. 92, Tr. at 510-512), and cross-examined him two
trial days later, Mr. Robbenhaar did not bring them up, nor did
Counsel.

Instead of using the Government's evidence already admitted,
Counsel relied on Mr. Robbenhaar’s ineffective attempts to introduce
the Defense’s myriad copies of rules into evidence not through
Defense’s own witnesses, but through cross-examining the prosecution’s
star witness, Steven Gardner, an attempt that failed (Ex. 45, Tr. at
970-982).
Presenting Defense Exhibit R (Ex. 93), a signup screen including
a 2010 version of the rules, to the witness but not introducing it as
evidence, Mr. Robbenhaar was then blocked from introducing it as
evidence when AUSA Vierbuchen protested that her version of Defense

Exhibit R (resembling Ex. 94) did not match what Robbenhaar had

provided the Government (Ex. 45, Tr. at 974-975). The difference

21

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 33 of 125

between the documents was that Ex. 93 was how the MaxPerks signup web
page looked on a computer screen, and Ex. 94 was how the same page
looked when printed from a web browser, even though both originated
from the same archive on the Internet Archive’s “Wayback Machine”. The
more accurate version, Ex. 93, was prepared by Co-Movant and Ms. Porter
the morning of January 14*", but Counsel either failed to update the
Government as to the change by January 19%, or failed to refute AUSA
Vierbuchen’s claimed lack of receipt of a newer version, leaving her
with an opportunity to stymie Counsel.

Adding a dash of prosecutorial misconduct, AUSA Vierbuchen
objected to her copy of Exhibit R’s origins from the Wayback Machine,
stating as part of her objection, “I think the question just needs to
be asked if he can say that this is a true and accurate reflection of
the business records of OfficeMax, because I don’t know what that is,
Wayback Machine.” (Ex. 45, Tr. at 975), going on to say: 7 |

MS. VIERBUCHEN: And if the information was obtained off of

Wayback Machine, then I think it would be improper to offer this

through that witness. And I think it’s a little misleading to put

that one up if, in fact, the source of the document is really

this Wayback Machine. (Ex. 45, Tr. at 980).

In fact, Trial Exhibit 2 (Ex. 43) itself plainly states in its
footer that it originated from the Wayback Machine (web.archive.org).
Vierbuchen had no compunctions about using Wayback Machine-derived
Government Exhibit 2 herself with the same witness at its introduction
(Ex. 88, Tr. at 340-44), then going on to redirect the same witness
again using 2 after lodging her objections to the Wayback Machine (Ex.
95, Tr. at 1015-16). Counsel was silent as to the Government’s double
standard.

What neither Mr. Robbenhaar nor the Government seemed to realize

was that Robbenhaar’s propounded Exhibit R was essentially a wrapper

around already-introduced Trial Exhibit 2 (Ex. 43), and cumulative.

22

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 34 of 125

Mr. Robbenhaar and Counsel were more concerned about selling the
jury on the possibility that account signups could occur without Movant
or Co-Movant ever reading the rules, in order to plead ignorance, when
in fact the stronger argument, that Movant and Co-Movant were actually
innocent because the rules originally allowed ink recycling without
qualified purchases, went completely unnoticed and unpresented.

No one pointed out that by subtly changing the rules, Officemax
criminalized conduct with the change (conduct that had ceased long
before the change), and withheld this information.

Defense Exhibit J (Ex. 96), or any of Defense Exhibits A-J,
whether original or revised, would have adequately substituted for
Trial Exhibit 1 (Ex. 89), but Counsel did not try to introduce any of
them, leaving the knowledge that the pre-2010 rules allowed for ink
recycling without “qualified spend” out of the hands of the jury.

If: Counsel had-not ~faiied:to- apprehend-and’ communicate: the impact
of changes to Officemax’s rules, Counsel could have demonstrated, even
just with the two versions the Government had attempted to introduce,
that the portions of the conspiracy count, which listed the creation of
numerous accounts for the purposes of taking credit for other people’s
purchases in order to redeem ink cartridges, could not have existed.

When all “Group 1” accounts (business accounts used primarily to
recycle ink) were created, the 2009 version of the rules (Trial Exhibit
1, Ex. 89) did not require any purchases in order to gain credit. These
accounts could be used, and were used, legally, to convert ink
cartridges to store credit, without any purchases or receipt
adjustments, until some point in 2010, perhaps September (Ex. 97 (Tr.
at 1634); Ex. 98 (3/26/13 Grand Jury Transcript at 19)). Once they were
created, it would only have been necessary or possible under the 2010

version of the rules (Trial Exhibit 2, Ex. 43) for them to be used to

23

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 35 of 125

claim purchases to enable a financial return from ink cartridge
recycling.

The Government argued Movant’s false pretenses occurred at the
beginning of the scheme: submitting the fictitious identity of the

accountholder. However, the identity of the accountholder could not

have been fraudulently presented for the purpose of taking credit for

others’ purchases in order to enable store credit from ink cartridge
recycling, as argued, because at the time the accounts were created
(2009), the rules did not require, or even mention, qualifying credit
for ink recycling (Ex. 96).

Contrary to the Government’s unquestioned assertions, all 123

Group 1 accounts charged under violating September 2010's rules in

 

count 1 through their creation were in fact created prior to September
2010 (Bates 1617-8, Ex. 99). The accounts in counts 2, 4, and 5 were
created in 2009 (Ex. 99), with count 3’s created in similar fashion in
- February .2010, months. before.the..2010..rule..changes. were..announced.. Of
the $61,288 the Government argued was lost to ink recycling under the
2010 rules (“Original Spreadsheet”, Bates 3269), all $61,288 came from
accounts established in 2007-February 2010. The last “group 1” accounts
were created in February 2010, and as discussed in Ground XVIII, the
2010 Group 1 accounts (hereinafter “2010’s”) routinely appeared in out-
of-state transactions when Movant and Co-Movant were in New Mexico (Ex.
100), raising reasonable doubt that Movant and Co-Movant were even the
ones who created the 2010's.

Co-Defendant, Matthew Channon, met with both Counsel and his
~ counsel dozens if not hundreds of times over the course of this
prosecution, and Counsel absorbed some portions of his explanations but
never quite “got” why the prosecution was wrong. By failing to

apprehend the nature of the case, Counsel could not explain it to the

24

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 36 of 125

judge or the jury, nor justify Movant’s actions or distinguish them
from illegal acts. For this reason, Counsel was ineffective, trial was

unfair and haphazard, and Movant was prejudiced.

Iv. Movant's lst Amendment Right Of The Press And To Peaceably
Assemble, 4th Amendment Right To Be Secure In Her Person And
House, 5th Amendment Right Not To Be Compelled In A Criminal Case
To Be Witness Against Herself Nor To Be Deprived Of Liberty
Without Due Process Of Law, Nor Private Property Taken For Public
Use, And: 6th Amendment~ Right” To-Have- Assistance Of Counsel For
Her Defense Were Violated When Her Home Was Invaded, Her
Smartphone Seized, Her Person Abducted, Her Association With
Family Abridged, Her Backyard Seized To Form An Ad Hoc
Interrogation Room, Her Will Overborne, Her Confession Obtained,
And Counsel Failed To Effectively Represent Her

FBI Notes Inconsistent With Reality
Although Counsel filed a motion to suppress on 1/28/14 with the

Court, numerous known falsehoods were present within the agent’s 302,

 

and were never brought up by Counsel.

First and foremost among these falsehoods was the cross-talk
between the simultaneous interviews in the backyard where agents Boady
and Berry (interviewing Movant within earshot of Roberta Duran); and
Adkins and Hale (interviewing Roberta Duran within earshot of Movant)

took place quite close to each other (Ex. 101), and not, as SA Boady
claimed (Ex. 102, at 35), far enough apart that Duran and Movant
“couldn’t overhear each other or anything”.

In the resulting opinion and order, additional flawed testimony
was produced:
“The backyard was pretty good-sized, so that they were able to
have two interviews there at the same time without being able to
overhear one another. [Tr. 35]” (Ex. 103, Dkt. 123 at 3-4).
“They spoke quietly enough so that they were not be heard [sic]
by the others engaged in the other interview. [Tr. 36]” (Ex. 103,
Dkt. 123 at 4).

Further, agents continually used their Blackberry phones to

communicate facts of one interview to another, all the while taking

25

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 “Filed 03/11/19 Page 37 of 125

notes on the same Blackberry phones. The notes were never produced in
discovery.

The FBI’s flawed approach to interrogation created a parade of
stream-of-consciousness-style note taking, reminiscent of a game of
“telephone”, whereby agents would bring up, inaccurately, the contents
of one interview as subject matter for the other while both were still
going on, and ascribing the information from one interview to the
“other. Movant could hear what was going on in the other conversation,
then hear the message come in on the agent’s Blackberry, then hear the
nearby agent repeat a butchered version of the remark, with the agents
propounding the information with a straight face.

The “funkygems” account Boady claimed Movant confessed to (Ex.
104, at 3) simply did not exist, though “gfuinkreturn@égmail.com” was
one of Roberta Duran’s accounts (Ex. 105), overheard and relayed via
Blackberry from Agent Adkins to Agent Berry.

Counsel never addressed either discrepancy in cross-examination
of SA Boady. Counsel never moved to compel production of the notes.
Counsel never sought the testimony or notes of SA’s Berry, Adkins, or

Hale to foil Boady’s inconsistent statements.

B. Incongruities Between Testimony and Memorandum Opinion

1. Coercive Environment Had No Time To Dissipate
SA Boady described the fast transition from Movant’s first time in the
front yard to interviewing her:

MR. HOTCHKISS: All right. Do you have any recollection of how
long Ms. Channon would have been in the front yard before you
approached her and took her into the backyard?

MR, BOADY: I recall it being pretty quick, once they finished
clearing the house..so I wouldn’t say more than five minutes
that it took for them to clear the house, or maybe ten
minutes, at most. (Ex. 102, 6/11/14 Hrg. at 25-26).

26

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 38 of 125

Movant's affidavit (Ex. 106) confirms no more than five minutes,
because Movant was no longer in the front yard when her cousin Patrick
Vigil entered it.
The Court confirmed the briefness of the period:
THE COURT: Now, my last question is: How much time would you say
elapsed from when you knocked on the door to when you asked
Ms. Channon if you could interview her?
AGENT BOADY: Less than 10 minutes. (Ex. 102, 6/11/14 Hrg. at 48).
However, the Court came up with a different version of events in its
memorandum opinion and order:
After the pointing of weapons and patdown, Brandi stood in her
front yard for about ten minutes while the house was cleared.
(Ex. 103, Dkt. 123, at 19).
At least ten minutes had passed before the interview actually
began. (Ex. 103, Dkt. 123, at 20).
2. “Nervous yet comfortable”
SA Boady referred to Movant’s demeanor as nervous yet
comfortable:
MS. MESSEC: How did Ms. Channon seem to you when you were
speaking with her?
MR. BOADY: She seemed comfortable. I mean nervous, obviously,
from us, but not — you know, she seemed comfortable talking
with us. (Ex. 102, 6/11/14 Hrg., at 15).
In The Hon. Judge Herrera’'s 27-page memorandum opinion and order’s
findings of fact, “During the interview Brandi was nervous but

otherwise comfortable talking with Boady and Berry. [Tr. 15]". (Ex.

103, Dkt. 123, at 4).

3. Pulled Out The Front Door
On page 2 of the memorandum opinion and order (Ex. 103, Dkt.
123), the Court writes, “As Brandi walked out the front door, a female
agent pulled her and moved her more quickly away from the door”. This

is unsupported by the record. At no point did either witness claim

27

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 39 of 125

Movant walked out the front door. Both testified she was pulled (Ex.
102, 6/11/14 Hrg. at 22, 51, and 53).

The Court did not opine on whether clearing the house itself was
reasonable, though the Court found the use of handcuffs incident to
clearing the house, Ex. 103, Dkt. 123, at 14, 19) noncoercive. Although
Agent Boady testified it was standard procedure to clear a house (Ex.
102, 6/11/14 Hrg., at 7-8), the FBI Legal Handbook for Special Agents

does not authorize agents to clear houses before executing search

warrants (Ex. 107).

4, “Brief little patdown”
“The Court finds that the patdowns were brief and minimally
intrusive; Brandi herself did not characterize this as a significant
event, testifying that it was only a “brief little patdown. [Tr. 53]”

(Ex. 103, Dkt. 123, at 19).

 

The Court erred, because the “brief little patdown” was followed
by Movant stating, “And then I was escorted to the tree and they did a
further search. Everything — you could see what I was wearing. There

..was. nothing. underneath .it.”.. (Ex..102,..6/11/14 Hrg..at. 53).

5. Permission Never Given

The Court opined, without a citation in the record this time,
“Agents requested permission to interview Brandi, and she gave
permission.” (no cite) (Ex. 103, Dkt. 123, at 19).

Movant made clear she did not think it was a request: “I said I
did not want to go into the backyard, because I wanted to be in the
front yard with Patrick” (Ex. 102, 6/11/14 Hrg. at 56), and:

MR. HOTCHKISS: Now at a particular point in time, Agent Boady

approached you regarding going into the backyard for

questioning. ~
MS. CHANNON: Yes.

28

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 40 of 125

MR. HOTCHKISS: What do you remember he told you?

MS. CHANNON: We’re going to go into the backyard so I can — we
can have a conversation and I can ask you some questions.

MR. HOTCHKISS: Now, do you — did you believe you were asked to go
into the backyard?

MS. CHANNON: No. I was told we were going into the backyard. And
when we went into the backyard, there were already designated
chairs for us to sit in that had been taken from underneath my
porch.

MR. HOTCHKISS: Did you believe you had a choice to go into the
backyard?

MS. CHANNON: No.

MR. HOTCHKISS: Why not?

MS. CHANNON: I didn’t have a choice to not open my front door.
You do what the men with guns tell you to do. I didn’t feel
like I had a lot of choices that day. (Ex. 102, 6/11/14 Hrg.
at 59-60).

At no point did Movant claim agents sought her permission.

C. Movant’s Lupus
As Movant's presentence report showed, and the court later
adopted, Movant suffers from Lupus, an autoimmune disorder where
various triggers cause the onset of debilitating pain, skin reactions,
lethargy, and digestive issues.
Unlike many autoimmune conditions, the debilitating pain, skin

reactions, and digestive issues associated with Lupus often take hours

.or..days..to.manifest..after.a..triggering..event....In.Movant’s.case,

triggering events include stressful situations, exposure to outdoor
allergens (pollen, particularly in early morning or late evening), and
especially exposure to direct sunlight.

Movant’s relationship with her house was thus more medically
necessary than a typical suspect’s relationship. Instead of merely a
place of solitude and privacy, Movant’s home provided her medicinal
protection from the poisonous light outside, and when she was barred
from entering it, she could at least use the ample shade in the front
yard.

Boady had described his focus as follows: = =

29

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 41 of 125

MR. HOTCHKISS: Did [men with rifles who are in the stack] stay at
the scene?

MR. BOADY: I don’t remember exactly what every person that was
there did, because I kind of had some focus on the interviews
that I was going to, you know, request to do with Ms. Channon.
(Ex. 102, 6/11/14 Hrg. at 25).

Counsel raised Brandi’s condition with Boady during cross-

examination:

MR. HOTCHKISS: Okay. Do you remember Ms. Channon saying anything
to you about any physical condition she may have pertaining
to sunlight?

MR. BOADY: No. (Ex. 102, 6/11/14 Hrg. at 41).

Movant testified on direct:
MR. HOTCHKISS: Were you seated under the porch?

MS. CHANNON: No, but I asked if we could move from where they had
us. They. had taken the chairs from underneath the porch
where it was shady and moved them to the left side, or the
north side of the property, and it was in full sun.

MR. HOTCHKISS: Why did you ask?

MS. CHANNON: I had explained to Agent Boady that I have a
condition to where my body does not metabolize sunrays.
Even through clothes I get sunburned. And I have a flare-up
when I am in the sun, exposed to the sun.

MR. HOTCHKISS: What did Agent Boady tell you?

MS. CHANNON: He said we were not allowed to move underneath the
porch because it was too close to the house, and they were
still executing the search warrant. And if I started to
have a flare-up, then they would take that into
consideration. (Ex. 102, 6/11/14 Hrg. at 63-64).

oe ME@SSOC.. ASKEd MOVAMNEE ooo vce cee wetsmunamentmgi ete uytetae te tty vepitty eg tie wus

MS. MESSEC: Did you suffer any effects from your sun condition
while you were in the backyard with the agents?

MS. CHANNON: Not while I was in the backyard. (Ex. 102, 6/11/14
Hrg. at 70).

Then Messec redirected Boady:

MS. MESSEC: You heard the defendant testify that she told you
that she had a special condition that she couldn’t be out
in the sun or she would have some kind of reaction. Did
that conversation occur?

MR. BOADY: No.

MS. MESSEC: And if she had told you that she had some kind of
special sun condition, what would you have done?

MR. BOADY: Interviewed her in the shade or in the house.

MS. MESSEC: Why is that?

MR. BOADY: Well, we weren’t — we weren’t angry at her or — we
were being as accommodating as we could.

30

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 42 of 125

MS. MESSEC: And would you be afraid that you could get in trouble
with your agency if you had disregarded a witness’ medical
CONALE LON Porn nnn se nine ete Sear a

MR. BOADY: Absolutely.

MS. MESSEC: Did you notice her having any ill effects from any
type of sun condition during your interview?

MR. BOADY: No. (Ex. 102, 6/11/14 Hrg. at 71-72).

Then Hotchkiss recrossed Boady:

MR. HOTCHKISS: So, Agent Boady, you don’t recall her telling you
that at all?

MR. BOADY: No.

MR. HOTCHKISS: You do admit that you have problems remembering
some things of what happened that day?

MR. BOADY: I — there are some things that are not as clear as
others, sure.

MR. HOTCHKISS: And I mean, you didn’t even remember what she was
wearing, for instance?

MR. BOADY: Yes.

MR. HOTCHKISS: Is it possible you didn’t remember this?

MR. -BOADY:. If..she..would...have..asked.me..to .not..be in.the..sun.for
some physical condition, I would not have had her in the sun.
It’s just plain and simple. I’m not a spiteful person. (Ex.
102, 6/11/14 Hrg. at 73).

After the agents left, Movant suffered one of the worst Lupus flare-ups

in her life, bedridden shortly thereafter, in agonizing pain, and

unable to get out of bed for three days.

D. Movant’s Cat Was In Danger and Leaving Was Not Voluntary

Boady testified on Messec’s direct examination:

MS. MESSEC: Did you — or are you aware of anyone telling her that

when agents left the house they would leave the door wide

ve RE cee cementing nme i tis egg tc a

MR. BOADY: I never heard anybody say that to anybody.

(Ex. 102, 6/11/14 Hrg, at 11).

Boady had, however, admitted that he was not in Movant’s presence
the entire time and that other agents were talking with Movant.
Therefore, whether he had not heard something he was not present to
hear meant he simply lacked awareness of it, not that it did not occur.

The FBI Evidence Response Team’s photo proves the door was propped wide

open (Ex. 108).

31

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 43 of 125

After Movant testified, The Hon. Judge Herrera ruled that
Movant's confession was voluntarily given because her escorted
confinement in the backyard was not coercive nor custodial.

The judge’s basis was that Movant was allegedly told she was free
to leave, and that by standing in the front yard for ten minutes prior
to the interview, she made the interview voluntary.

To the contrary of the Judge’s conclusions, Movant did not stand
in the front yard for ten minutes. Instead, she was told to go to the
backyard almost immediately after getting pulled into the front yard,
and she said she “didn’t want to leave” the front yard, twice, because
of her cat (Ex. 106).

At..trial,..Movant.s..cat..got .substantial..mention...During..opening,
Counsel stated:

The evidence will show, or is expected to show, that Ms. Channon,

while outside on her front lawn, was concerned about her cat,

that in the surprising emptying of the residence, amidst the
tumult of federal agents attempting to clear the residence, Ms.

Channon's cat had disappeared. Ms. Channon, concerned about her

cat, did not leave. (Ex. 109, Tr. at 306).

On the fifth day of trial, during Counsel’s cross-examination of SA
Boady:

MR. HOTCHKISS: And did she tell you that she didn’t want to

leave?

MR. BOADY: She did.

MR. HOTCHKISS: And did she tell you she didn’t want to leave

_... because of her cate ee

MR. BOADY: She did. (Ex. 110, Tr. at 1105).

Counsel stated during summation, “She was told she was free to
leave, but did not leave because of her beloved cat.” (Ex. 111, Tr. at
1619). Even AUSA Vierbuchen opined to the jury at closing, “Now, I’m
going to call this the beloved cat argument here. So I’ma little
unclear what the cat has to do with anything.” (Ex. 97, Tr. at 1636);

“Defense counsel seems to argue that somehow she was, I don’t know,

distracted because her cat had got away. It really doesn’t make a lot

 

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 44 of 125

of sense to me.” (Ex. 97, Tr. at 1637), and “so this is after she’s
been told she’s free to leave and that she wanted to stay because of

‘her cat.” (Ex. 97,°Trs-at 1637-38) 00"

E. Movant’s Right to Representation Was Violated

In the time following Steven Gardner’s phone call to Matthew
Channon on 6/8/2011, Matthew retained the services of Donald
Kochersberger, attorney at law, to represent the family in the
Officemax matter (Ex. 112). Mr. Kochersberger also represented Movant
and Mr. Channon from indictment to arraignment (Exs. 113, 114), helping
the Channons to put together paperwork to qualify for public defenders.

When being brought back to the backyard, agents told Movant, “if
“Matt had paid the restitution to Officemax, that they would not have
had to search the residence” (Ex. 106). When brought to the chairs,
Agent Boady told Movant, “Even if Matt was here, we couldn’t talk to
him, because he has a lawyer. You don’t have a lawyer. Sit down.” (Ex.

106). Counsel never brought these matters up.

F. Movant’s Self-Discrediting Confession
After SA Boady’s “Brutonized” testimony was given on direct
examination, Counsel inexcusably brought forth testimony that served to
incriminate Movant in the minds of the jury:

MR. HOTCHKISS: Isn’t it true that at the beginning of the
interview Ms. Channon told you that whatever it is that the
FBI was at her house for she wants to be blamed for it and it
was she who did it?

MR. BOADY: She did say that.

MR. HOTCHKISS: Now, Agent, when the bulk of what Ms. Channon told
you in answers to your questions, by admitting certain things,
those — those admissions were new to you. Isn’t that correct?

MR. BOADY: I believed that she was involved from the beginning,
but I didn’t — it was new to me the extent.

MR. HOTCHKISS: And with each of these admissions did it cause you
any concern, given her statement that she wanted to take the
blame for everything?

MR. BOADY: No, sir.

33

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 45 of 125

MR. HOTCHKISS: It didn’t cause you any concern?
MR. BOADY: I understood why she was saying it. (Ex. 85, Tr. at
1113, 1120).

Counsel abandoned the line of questioning, stopping short of

_ asking SA Boady to explain his understanding of what appeared to be

false statements, and how he could tell which statements were to be

believed.

V. Movant's 5th Amendment Right Not To Be Held On An Infamous Crime,
Unless On An Indictment Of A Grand Jury, Was Violated When She
Was Charged By Way Of An Indictment Lacking Any Signature
In the signature block for the copies provided to the defense of

the original indictment, superseding indictment, and second superseding

indictment (Exs. 10, 9, 8), the Jury Foreperson’s signature is simply

denoted “/s”, rather than an indication that the jury foreperson signed

the form by hand and the signature was redacted to protect the Grand
Juror’s identity.

Distinguishing the instant case, the Grand Jury forepersons in
each of these indictments, if they ever existed, never so much as saw
the clerk or a Magistrate Judge, or performed an actual signature. The
AUSA prepared the indictments herself and then filed them herself
(Messec for the first two; Kastrin for the third). The Government’s
failure to disclose Grand Jury minutes.as part of Brady and Jencks

evidence means it is likely some or all of the indictments skipped a

. proper..Grand. Jury. altogether ie. occ cecmuce snes mune

Co-Movant interviewed an employee in the U.S. District Court
Clerk’s Albuquerque office on March 4, 2019, and verified that the
Clerk was not aware of any instances where grand jurors meet magistrate
judges in open court or grand jurors file anything with the clerk

directly (Ex. 115).

34

 

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 46 of 125

AUSA’‘s Messec and Kastrin both committed misconduct by short-
circuiting the Grand Jury signature process, by skipping the
foreperson’s submission to a Magistrate Judge in open court, skipping
the foreperson’s signature, and skipping the foreperson’s filing with
the clerk.

The case was close to getting dismissed at the outset:

[I]f these summary charts are not admissible at trial, Judge, the

government would not be able to go forward at this time. (Ex.

116, Tr. at 5).

Even though Co-Movant raised it (Ex. 117), Counsel failed to call

the irregularity to the Court’s attention, failed to request an in

 

camera review to verify the Grand Jury had actually endorsed the

indictment, and failed to otherwise object to each invalid indictment.

VI. Movant's 5th Amendment Right To Procedural Due Process Involving
An Unbiased Tribunal, 6th Amendment Right To Trial By An —
Impartial Jury, And 8th Amendment Right Against Excessive Fines
Were Violated When The Judge Prejudged Her Guilt

The Hon. Judge Herrera took many opportunities to make it clear
to Movant that she was not going to receive a fair trial, including a
number of them on the record:

THE COURT: “But, to me, asking for a native database..is way
beyond what is — what this case is about. This case is about
the Channons.” (Ex. 118, 1/6/16 Hrg. at 152-53).

THE COURT: “But they obtained these rewards..The rewards are of
value to the defendant who may or may not use them — or I said
the defendant — the customer who may or may not use them.”
(Ex. 37, 7/7/15 Hrg. at 5-6).

THE COURT: “[Y]ou know I don’t dispute the facts here. I mean,
--the facts~are-that--the~defendants-were,;~ you--know, creating a
way to get many, many, many, many, many more rewards than they
would have been entitled to based on their own purchases.”
(Ex. 37, 7/7/15 Hrg. at 11).

THE COURT: “My concern is I don’t — I don’t dispute that the
Channons did something here.” (Ex. 2, 7/7/15 Hrg. at 25).

35

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 47 of 125

Off the record but in open court, The Hon. Judge Herrera
routinely opened or closed proceedings pressuring Defendants to settle
with the prosecution, both directly, and at least three times
indirectly, through Court Reporter, Paul Baca.

Pressure also took place on the record. The Hon. Judge Herrera
asked Counsel:

THE COURT: “Don’t take this personally. I ask everybody this in

every case. Is there any chance you-~all are going to resolve
this?” (Ex. 119, 7/7/15 Hrg. at 42).

 

Despite Movant’s and Co-Movant’s repeated complaints to Counsel
how upsetting it was to be pressured by courtroom staff who were
supposed to be disinterested and unbiased, Counsel did not bring it to
the Court’s attention, nor raise it on appeal. Movant was thus made
powerless to make it clear to the Court that the pressure should not
continue.

The Government also applied inappropriate pressure, sending
Movant and Co-Movant forms (Ex. 120) it expected them to sign in spite
of representation.

The Hon. Judge Herrera sent another clear signal to Defendants in
open court off the record: opening or closing a number of court
proceedings by gushing about AUSA Messec’s pregnancy (not her first),
offering congratulations, and offering motherly advice, when the Court
never expressed even the slightest personal interest in Movant’s
(first) pregnancy at any point off the record.

The bias had a resonating effect on the attorneys in the case:
Counsel became subdued, cowed into quiescence, waived arguments, and
impotently raised objections as one would raise sour grapes. Government
attorneys, on the other hand were emboldened, became boisterous,
domineering, and long-winded, and were so indulged by the Court that

they committed acts of misconduct they knew the Court would tolerate.

36

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 48 of 125

Neither Movant nor Co-Movant testified in their own defense.

VII. Movant's 5th Amendment Right To Due Process And Grand Jury
Screening Of Indictments, And 6th Amendment Right To Be Informed
Of Criminal Charges, Confront Witnesses, And Compel Witnesses To
Appear In Court Were Violated When The AUSA And FBI Manufactured
Evidence Used At Trial

A. IP Address Irregularities
During his direct. testimony at.trial, SA Moon mischaracterized
how many computers could come from a single IP address, even
contradicting himself in the same thought:

MS. VIERBUCHEN: And I think you’ve mentioned that the IP address
was unique. And what does that mean, it’s unique?

MR. MOON: Yeah. So an external IP address is unique in the fact
that no two devices, be it an iPad or a computer, can access
the internet using the same IP address at the exact same time.
(Ex. 121, Tr. at 1213).

MS. VIERBUCHEN: Now, you've testified that two people -- devices
cannot have the same IP address, or external IP address. Do I
have that correct?

MR. MOON: That's correct.

MS. VIERBUCHEN: What happens when you have multiple computers,
say an iPad and a MacMini, corresponding from the same
residence?

“MR. MOON: Without going into too many details, you're -- all of
those devices would have the same external IP address. So if I
access PayPal from my computer or my iPad on my same home
network, PayPal wouldn't notice a difference. It's the same
external IP address. (Ex. 121, Tr. at 1214)

MS. VIERBUCHEN: Now let's say you're traveling and you take your
own laptop with you on the travel, and you connect to the
hotel Wi-Fi. Would you get your home IP address?

MR. MOON: You would get the IP address of the hotel, the internet
service provider provided to the hotel. You would get their IP
address, so it does not follow the computer.

MS. VIERBUCHEN: So the same concept of logging on with my laptop
at a Starbucks?

MR. MOON: Right. So every user at Starbucks is going to have the
same external IP. If they, again, hit PayPal, they would see
only one IP address. (Ex. 121, Tr. at 1215).

Counsel didnot -object.~-Moon’s~testimony -included- additional
debunked statements about the IP addresses as to merit numerous

objections, which Counsel never made:

37

 
 

 

Case. 1:19-cv-00201-JCH-SMV. .-_Document-2...Filed-03/11/19. Page 49 of 125

So any time you see the same IP address logging into multiple
accounts it links them, meaning the owner of that IP address
controlled both of those accounts. (Ex. 121, Tr. at 1230).

So the likelihood of a different person having the exact same IP

address — or excuse me — the same IP address and logging into

those accounts is almost impossible. (Ex. 121, Tr. at 1230-31).

Counsel never confronted Moon about, nor had his own witness
explain, how Starbucks does not control the accounts its customers use
its Wi-Fi to access, or how the hundreds of devices using the same Wi-

“Fi would have the same IP address yet not belong to a single person.

Counsel also never introduced that IP addresses corresponding to
one residence may be reassigned to another residence. For example, the
Comcast 98.230 address is still in use in 2019, but about 4 miles away,
near Juan Tabo and Indian School NE in Albuquerque (Ex. 122).

Moon testified (Ex. 121, Tr. at 1217-18; Ex. 121, Tr. at 1221-22)
facts not in evidence: that the 98.230.199.128 IP address resolved to
Comcast and had been linked to 7100 Gladden. Counsel failed to object.
Government Ex. 85 (Ex. 123), a Comcast-authored document linking the IP
to, the residence, was in fact never admitted or authenticated.

Comcast’s subpoena response only linked the 98.230.199.128 IP
address to Movant’s residence (and not to a specific computer or
person) from 9/14/10 to 9/22/10 (Ex. 123). No gmail accounts or
MaxPerks accounts were created during this span, nor were any Southwest
Flights booked. Although Co-Movant made his counsel aware of this
discrepancy, Counsel refused to raise it. Officemax itself did not log
any IP traffic of any kind (Exs. 124; 125 (Tr. at 903)).

The Comcast exhibit proffered in discovery (Ex. 123 without the
sticker) was illegally redacted by AUSA Messec to conceal the existence

“of a’ grand jury subpoena; which was~never’ disclosed to the’ defense.
Because of the redactions, the document indicates such a subpoena may

have been, similar to the affidavit for search warrant in Ground II or

38

 
_ Case 1:19-cv-00201-JCH-SMV...Document.2.. Filed 03/11/19. Page 50 of 125

the grand jury indictments in Ground VII, forged or illegally generated
by SA Boady and/or AUSA Messec. A similar responsive document from
Comcast, from the Casey Anthony case with the corresponding areas
highlighted (Ex. 126) helps make clear what was being redacted: not
anything sensitive and properly redacted, but rather the existence of a
grand jury subpoena.

A substantial number of IP addresses associated with the accounts
_in this case were outside the United States. The Government withheld
this information from the jury, and in fact built summary exhibits in
order to conceal this information. At trial, Counsel failed to object

or point out the ties, furnished in the Government’s discovery, between

 

dozens of other IP addresses and the accounts pinned on Movant.

For example, Government exhibit 86 (Ex. 127) shows the “coach”
gmail account, which is the second of four “Group 2” gmail accounts
purportedly used, and links it to the 98.230 address. However, the
Government quickly fast-talked and shuffled through the first, third,
and fourth gmail account records (Exs. 128, 129, 130), which each show
“a wide variety of IP addresses “in™their ‘creation and use (Ex.°131, Tr.
at 451-54). “Teechur” was created in Lawton, Oklahoma (Ex. 132), and
accessed from Milton Keynes, England (Ex. 133) and Washington, DC (Ex.
134). “Bargle” was also created in Lawton, Oklahoma (Ex. 135), and
accessed from Germany (Ex. 136), Stockholm, Sweden (Ex. 137), and
Moscow, Russia (Ex. 138). “Garble” was created from Brighton,
Massachusetts at Boston University (Ex. 139).

A closer look at Ex. 127 reveals that even if “Coach” was created
from the 98.230 address, it was not being used from it, but rather
Germany (Ex. 140), San Francisco (Ex. 141), Las Vegas (Ex. 142), and
“Dallas (Ex. 143), the latter three of which were accessed in a span of

6 minutes.

39

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 51 of 125

At a later point, Moon asserted the IP address 76.113.79.124, was
also a Comcast address (Ex. 144, Tr. at 1258), but this was similarly a
fact not in evidence, but this time with no exhibit to propound.

Counsel did not object or revisit the issue on cross-examination.

B. The Evidence Itself Was Argumentative
The end result of this selective presentation of information was
a number of colorful Government exhibits admitted at trial. By doing

the thinking for the jury, so that rather than the jury seeing

summaries and reaching the conclusions themselves, the Government

prepackaged those conclusions by decorating their summary exhibits with
the conclusions already in place (Exs. 145, 146). Counsel joined
objections to each one under hearsay grounds, but never objected for
assuming facts not in evidence or being incomplete.

To their credit, Counsel did bring similar matters up in regard

to the original indictment in their Motion to Dismiss (Ex. 66, Dkt. 56

 

at 12), but never raised them when the counts were superseded, at
trial, or on appeal. Instead of raising sufficiency objections at the
.. pretrial. stage,..or trial fact..evidence at.trial,.Counsel only raised

trial fact evidence at the pretrial stage (Ex. 66, Dkt. 56).

C. No Gmail Servers in New Mexico
In order to establish that a wire was used for superseding
indictment Counts 6-7 against Co-Movant, AUSA Vierbuchen attempted to
establish that Co-Movant must have sent wires across state lines to
gmail, asking Despina Papageorge, paid witness from Google, to certify
that gmail had no servers in New Mexico from 7/15/10-7/28/10 (Ex. 147),

which she did:

40

 
Case 1:19-cv-00201-JCH-SMV. Document 2 Filed 03/11/19 Page 52 of 125

Q: And can you — were you able to conduct research to determine

whether or not that Google — whether or not Google had servers in

New Mexico on the dates of July 15, 2010, and July 28, 2010?

A: On those two dates, Google did not maintain servers in New

Mexico. (Ex. 54, Tr. at 437).

AUSA Vierbuchen made a large assumption without making any proof:
that Movant or Co-Movant sent transmissions from New Mexico. According
to the Government’s own records, Co-Movant was outside of New Mexico
during most of that time, arriving in St. Louis on 7/22/10 (Ex. 148)
and leaving Chicago on 7/27/10 (Ex. 149). Co-Movant had traveled to
. Texas for multiple days earlier in the month, and routinely drove to

Colorado and Arizona to recycle ink at other stores, often without

visiting a single Officemax store.

 

Google’s records for furnituu@gmail.com, subpoenaed in 2011 (Ex.
150), the account in Counts 6-7, showed no access from New Mexico IP
addresses during the time periods in question. In fact, this account
was created in Oxnard, California (Ex. 151), the same state as Google’s
servers. Counsel never questioned the Government’s “near” half of the
supposedly interstate wire transmissions, which were essential to the
Government’s conspiracy count against Movant.

Counsel ‘never brotght up any of” thesé discrepancies with Google

witness Papageorge.

D. Synthesized Trial Exhibits
As seen in Ex. 152, Messec was having Gardner manufacture
evidence, subject to her approval (“Let me know if they are correct.”)
In Exs. 153 and 154, Messec redacted what she asked Gardner to
manufacture.
With particular regard to the receipts the Government put forward

as evidence, adding color, writing in arrows, and using the VISA,

41

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 53 of 125

MasterCard, and. AmEx .logos..went beyond..mere..summary..(For. example,
Government’s Exhibit 14, Ex. 155). The Government, and not witnesses
for the Government, was testifying about linkages between the receipts
and other documents, without providing the originals. Counsel similarly
objected to these under hearsay grounds, but again, not as assuming
facts not in evidence or being incomplete, or calling out the synthesis
errors through its own witnesses.

Government’s Exhibit 10d was purported to be eBay-generated and
bore the eBay logo but instead the author of the document was AUSA
Messec (Ex. 156).

Government's Exhibit 88 was purported to come from Officemax but

 

again, Messec manufactured it (Ex. 157).
Government’s Exhibit 89 was purported to come from Google and

Officemax (Ex. 144, Tr. 1254-55), but Messec manufactured it (Ex. 158).

E. Grand Jury Irregularities
At the first known grand jury in this case, SA Boady fabricated
information with no evidentiary basis, to wit:

MR. BOADY: So when we did a search warrant on the subject’s
house, Matthew Channon and Brandi Channon’s house, we found on
one of their computers that they had had some e-mails and
‘stuff like that ‘related to’something~calted fake name
generator, I believe. (Ex. 98, 3/26/13 Grand Jury Transcript
at 11-12).

MR. BOADY: And when we did a search warrant on their residence,
we found some evidence of like receipts and other stuff. Like
there was one Excel file that showed like the trip that they
had planned to take where it like goes from one Officemax to
another around the country, and they like had it all mapped
out, “We’ll go from here to here to here to here.” (Ex. 98,
3/26/13 Grand Jury Transcript at 21).

The evidence was fabricated because FBI employee Jane Bales
deleted Boady’s entire case file before the grand jury heard his

evidence, without redoing the extraction. Bales then incompetently

42

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 54 of 125

redacted her notes in order to conceal this potentially exculpatory

information (Ex. 159). Movant recovered the concealed information in

Ex. 160, which divulged that Bales had “Spoke with SA Boady -- do not

redo case; plea deal in works”, a curious sentiment, since the notes

were placed under “03/05/2012”, almost a year before the first known
grand jury met and long before any charges were filed.

Boady testified before the first known grand jury:

MR. BOADY: Yeah. For the most part, basically, we’d look at IP
logs, for instance, and we'd see that he was logging in from
his house or from a common IP that he would use to log into
his Facebook account or something else like that” (Ex. 98, at
23-24).

_.o-Movant has never had a Facebook account, and the IP logs showed

numerous IP’s that did not correspond to Co-Movant.

For the first known grand jury transcript in this case (Ex. 98),
little was redacted. For the second known grand jury transcript in this
case (Ex. 161), AUSA Messec redacted ten consecutive pages in an effort
to conceal far more than the personally identifying information of the
grand jurors. For the third known grand jury transcript, AUSA Kastrin
refused to furnish a single page, despite multiple requests by Counsel.

Movant believes and therefore states that fabricated evidence was
presented to the grand juries in the latter two proceedings,
‘prejudicing, among-others,; her Fifth Amendment ‘Rightto Due: Process,
and Sixth Amendment Rights to Confront Witnesses and to Be Informed of
Charges.

VIII. Movant's 5th Amendment Right To Due Process Of Law And 6th
Amendment Right To Have The Assistance Of Counsel For Her
Defense, Were Violated When The Judge Failed To Provide An
Opportunity For, And Her Counsel Failed To Seek, A Last-Minute
Continuance Before Jeopardy Attached

Despite an impending trial date determined two months in advance

(Dkt. 252, Ex. 162), the Hon. Judge Herrera had substantial trouble

43
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 55 of 125

arriving to decisions on timely filed motions that, had they been

decided differently, could have obviated the trial entirely.

With trial scheduled for Monday, 1/11, the Court waited until
Friday, 1/8, to push trial (Dkt. 282, no brief) to Wednesday, 1/13, to
deal with evidentiary issues on 1/11 that had been largely in the
Court’s docket for months.

Then, on 1/11, with an eerie feeling in the courtroom as if the
day had been stolen from the trial and the jury, the Court and Counsel
let the Government present their case-in-chief uninterrupted for over
two hours.

The Defense had three motions in limine pending (Dkt. 182, from
-6/17/15;.-Dkt.-259,. from--11/25/15);--and-Dkt..--271,-from-12/24/15),. none of
which were ruled upon during the hearing. Government motion in limine
(Dkt. 169) was never ruled upon at all.

Despite the Court’s strong hinting that the Government’s

evidence-in-chief would not be allowed, the Hon. Judge Herrera slipped

 

in a denial of “motions to exclude Daubert exhibits 1 and 2” (Ex. 163,
Dkt. 287) on 1/12, catching Counsel completely unprepared to proceed to
a trial where they would have to rebut that evidence through testimony.

The morning of trial, due to the presence of the jury venire in
the next room, the Court never asked Counsel if they were ready to
‘begin trial, or if Counsel was ready for the jury to come in, but ruled
on evidence, declared a recess and called in the venire (Ex. 164, Tr.
at 53-54). Counsel, even provided with a 15-minute recess to do so,
made zero effort to seek a continuance to adequately prepare for trial,
despite feeling near-certainty the week of trial that there would be no
trial, and the Court having made a pivotal evidentiary ruling

immediately prior.

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 56 of 125

This unexpected trial development made also added difficulty for
either Counsel to call Janet McHard, the sole defense witness, who was
advertised. to.the. jury .during..opening..arguments..but..never called
potentially due to schedule conflict.

Numerous veniremen were no-shows, bringing the number of jurors
available after for-cause and peremptory challenges perilously close to
insufficient, but Counsel raised no according objection.

IX. Movant's 6th Amendment Right To A Jury Pool Composed Of A Fair
Cross-Section Of The Community, And 5th Amendment Rights Of
Jurors To Equal Protection Under The Law, Were Violated Because
Of The Disparity Between The Percentage Of Men On The Qualified
Jury Venire And The Percentage Of Men In The Population Of The
District Of New Mexico
This case’s original jury pool, for trial set on 7/13/15,

consisted of 71 veniremen, of which 38 (54 percent) were men (Ex. 165).

On 10/27/15, the Court enacted a modified jury plan effective
11/1/15 (Ex. 166). The timing of this case suggests that it was one of
the first jury trials, if not the first, in the new consolidated wheel
for Northern New Mexico to utilize the new venire system, called
“eJuror”.

The second jury pool, and the one used at trial, consisted of 70
veniremen, of which 23 (32.8 percent) were men (Ex. 167). The eJuror
system for this pool was flawed, causing errors in the earliest three
~ questionnaires. submitted,-on~11/16;~and four--from--11/17+11/19. Seven
jurors (Apodaca, D. Gonzales, Kingston, Kosilla, Makil-Medina, Salazar-
Mackenzie, and Saldana) had submitted surveys that were almost
completely blank, indicating a system that was prone to computer error.

After Government’s, Counsel’s, and Co-counsel’s for-cause
challenges, the Government peremptorily struck six women, and the
defense peremptorily struck nine women and one man, and the jury was

still half women.

45

 

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 57 of 125

Co-Movant’s self-conducted defense research using Amazon
Mechanical Turk, featuring a custom vignette for mock jury testing

(Exs. 168, 169), had indicated that men were far less likely to convict

_.the defendants under. the Court's evidentiary rulings than women. were.

Survey respondents identifying as divorced women, in particular, were

shown as six times as likely to mock convict.
Despite Co-Movant’s requests, neither Counsel made any objection

to the makeup of the jury or jury pool.

X. Movant's 5th Amendment Right Not To Be Held On An Infamous Crime,

Unless On An Indictment Of A Grand Jury, Was Violated When She
Was Charged By Way Of Grand Jury Proceedings Tainted By
Prosecutorial Misconduct; And Movant's 6th Amendment Rights To Be
Confronted With The Witnesses Against Her And To Compel Witnesses

In Her Favor Were Violated When Brady Evidence Was Provided Late
And Jencks Evidence Was Withheld

“A, The First Superséding Indictmént’s Grand Jury Transcript Was
Impermissibly Redacted By AUSA Messec
On or about 1/18/16, the Government turned over the first two
known grand jury transcripts: the original indictment’s, largely
unredacted (Ex. 98); and the first superseding indictment’s, heavily
redacted (Ex. 161). Within the second transcript, as soon as a grand
juror starts inquiring about the legality of the charges, AUSA Messec,
not the prosecutor at trial, redacted six entire pages of discussions.

Counsel never raised the issue at trial or on appeal.

B. The Second. Superseding. Indictment.’s..Grand..Jury..Transcript. Was And
Is Being Impermissibly Withheld By AUSA Kastrin

On 6/23/15, AUSA Kastrin brought various matters before a Federal
Grand Jury. On 6/24/15, AUSA Kastrin filed the second superseding
indictment in CM/ECF. Even though such a grand jury would necessarily
have heard from witnesses who later testified at trial (most likely FBI

SA Jeffrey Moon), the US Attorney’s Office has refused to turn over

46

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 58 of 125

even a redacted version of this Grand Jury transcript to this day.
Counsel has made no requests to have one turned over. Counsel never
requested an in camera review of this grand jury transcript or the

corresponding minutes.

C. Brady Evidence Was Produced Late

Among the Jencks evidence divulged following SA Boady’s trial
testimony, on or around 1/18/15, was proof that agent Boady and AUSA
Messec were made contemporaneously aware (Ex. 27) of their star
witness’s attempt to blackmail Matthew Channon (Ex. 81), without prior

authorization. Despite being furnished at a time inconvenient to the

 

defense, the bulk of the Jencks disclosure was not massive in
comparison to the thousands of documents previously turned over.
information during his Rule 29 motion, his case-in-chief, and

sentencing and appeal.

XI. Movant's 5th Amendment Right To Due Process And 6th Amendment
Right To Assistance Of Counsel Were Violated Through Government
Witness Steven Gardner's Blackmail And Perjury, And Counsel's

Waiver Of Objection

A. Blackmail

On June 8**, 2011, ostensibly without prior consultation with the
FBI and US Attorney’s Office, Government witness Steven Gardner placed
a-phone.call. directly. to-Movant-!.S-LAnGLINe@ emcee wesw

Co-Movant answered, and a brief conversation took place. By all
accounts, Gardner made clear that he believed Co-Movant had ill-gotten
gains from Officemax and that he wanted Co-Movant to pay Officemax a
sum of money. Co-Movant offered an e-mail address for Gardner to send

information to. Missing from both Gardner’s official account (Ex. 18)

47

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 59 of 125

and Chuck Sipko’s account (Ex. 170), but present within Co-Movant’s
affidavit (Ex. 31), was the way the call ended: Gardner started to
sound frustrated, then his tone of voice changed and became
belligerent, stating that the call had been recorded and he had a

witness to the call.

Gardner attempted to call Co-Movant again but did not have a

second conversation.

On June 10°, Gardner sent Co-Movant an attachment via e-mail: a
letter, dated June 9° (Ex. 171), demanding payment of $81,231.75, with
no mention of returning Movant’s or Co-Movant’s ink cartridges:

“So to recap you owe OfficeMax $81,231.75 for these fraudulent

MaxPerks accounts and you would like to resolve this issue by

paying restitution. Please send a money order made out to

OfficeMax in the amount of $81,231.75 to the address below by

June 23, 2011.” (Ex. 171).

Although the attached letter allowed two weeks for payment, in

_the same e-mail received June 10", the body of the document (Ex. 172)

 

took a more aggressive and sinister tone:
I have not been able to get a hold of you lately but expect that
you will call me back so we can discuss how resolve [sic] this
issue. If I do not hear back by Monday June 13, 2011 I will be
forced to present my findings to the FBI in Albuquerque.
On June 28%, 2011, SA Boady and at least 16 other FBI agents and
officials executed a search warrant at Movant’s residence. SA Boady had
originally planned on executing the warrant two weeks prior on June

14, 2011, but called the search and seizure off for undisclosed

reasons, delaying the warrant’s execution by two weeks.

In an emailed memorandum (Ex. 27), disclosed by the Government
days into the trial when it was too late for Counsel to react to it,
FBI SA Boady stated to AUSA Messec and his supervisors at the FBI that

he was aware that Gardner had contacted Movant’s co-defendant Matthew

48

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 60 of 125

Channon and blackmailed him, stating, “I can’t believe they did this
without informing me of it in advance.”

During the search and seizure, Movant talked to various agents
including SA Boady. According to Movant’s affidavit (Ex. 106), the
agents told her, “If Matt had paid the money, they would not have
needed to come.” sense non iy

Agents photographed a printed copy of Gardner’s e-mail attachment
ostensibly found in the premises (Ex. 173, bank account information
redacted by Movant but fully disclosed to the jury) and the Government
used the photograph as evidence at Movant’s trial.

Counsel waived any pretrial motions on the subject and refused to
cross-examine Gardner or Boady as to the subject of blackmail, in spite

of Co-Movant’s e-mail to his Counsel dated June 4, 2015 (Ex. 174),

detailing exactly which law was violated.

 

In addition, Co-Movant had prepared lines of questioning
“specifically for Counsel”to use against Gardner; which were’ emailed
with Movant’s approval to Counsel on January 15-18 (Exs. 175, 176, 177,
178). Numerous questions within Gardner's cross-examination in the
trial record originated with these e-mails. Unfortunately, as seen
numerous times, Counsel frequently skipped around and missed the
“punchline” portion of these lines of questioning. For example, the
line of questioning in Ex. 176, page 2, beginning with the “CEFI”
certification, ties in closely with the trial transcript at 935-37 (Ex.
179), but Counsel avoided the topic of blackmail entirely.

Similarly, Ex. 180 (Tr. at 995-996) shows Counsel abandoning the
“line of examination just as it starts getting worthwhile, instead of
the suggested examination from Ex. 175 at 12-13, again sidestepping the

topic of blackmail.

49

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 61 of 125

Despite Movant’s multiple pleas to Counsel and Co-counsel,
blackmail was never brought up during hearings before or after trial,
or trial itself. Gardner testified during all three. In fact, the word

“blackmail” never appears once in the trial record.

B. Perjury In Preparation And Proffer Of Evidence

The infamous spreadsheets in this case betray a tangled chain of
custody, where multiple witnesses both claimed credit for, and
disavowed, creation of the same documents.

While Excel spreadsheets notoriously fail to log modifications,
they do retain metadata, including the username of the person who
created them. As shown in Ex. 181, the creator of most of these
spreadsheets was “sgardner”. Mr. Robert told the Court during the
1/6/16 evidentiary hearing:

Mr. Gardner is going to say that he created the spreadsheet. If
he doesn’t say that, I think we have a problem.

Iodon’t think that this is going to” take “30° minutes. Today's
experience suggests otherwise.

I — it seems to me that the Court has the information necessary
to decide the issue.

I guess Mr. Gardner can talk about the circumstances under which
he created this spreadsheet, but there’s no question that he did
so, and that is really the germ of the issue. (Ex. 118, 1/6/16
Hrg. at 157-58).

Yet during his cross-examination in evidentiary hearing held
1/11/2016, Gardner disavowed his authorship, contradicting the
Government’s own evidence he was there to vouch for:

MR. ROBBENHAAR: And this looks to be the Daubert Exhibit 1 that’s

..on.the.screen...2?..Pardon.me....The..enhanced...And. if..we right
click on the tab, you see the tool bar that just popped up?

MR. GARDNER: I sure do.

MR. ROBBENHAAR: So I thought — are you not the author of this

particular spreadsheet?

MR. GARDNER: I — I wouldn’t call myself the author, because it’s
— the information on that spreadsheet is supplied by SHC.

50

 

 
 

‘Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 62 of 125

MR. ROBBENHAAR: Information that you didn’t have direct access
to?

MR. GARDNER: Correct.

MR. ROBBENHAAR: And can you pull up the properties of the — So
here, if we look at the properties of this particular
spreadsheet, it looks like the author is S. Gardner?

MR. GARDNER: Okay.

MR. ROBBENHAAR: Is that you?

MR. GARDNER: That is me. But I can tell you I didn’t create the
spreadsheet. They could have taken an older spreadsheet that I
modified at one time and gave back to them. I don’t know. But
I know that I didn’t create that spreadsheet.

MR. ROBBENHAAR: So can you answer this question? Who created this
spreadsheet?

MR. GARDNER: I would assume SHC created this —

MR. ROBBENHAAR: No, without assuming.

MR. GARDNER: I wouldn’t know. (Ex. 182, 1/11/16 Hrg. at 236-37).

In contrast to this disavowal, immediately prior in the

transcript Gardner says the opposite:

MR. ROBBENHAAR: All right. How many spreadsheets did you create
in this — in the course of this investigation?

MR. GARDNER: I don’t know, to be honest with you. There were
quite a few. There was a lot.

MR. ROBBENHAAR: Dozens?

MR. GARDNER: It could be. I — like I said, I don’t know, but
there were a lot of different spreadsheets.

MR. ROBBENHAAR: Okay.

MR. GARDNER: And they are capturing different date ranges and
different information. (Ex. 182, 1/11/16 Hrg. at 235-36).

In the Court’s Memorandum and Order, “[{t]he court observes that
the Government recognizes that its statements about the content and
preparation of Daubert Exhibits 1 and 2 have at times been inconsistent
and inaccurate” (Ex. 163, Dkt. 287, at 3).

After Gardner’s testimony, Counsel never again raised the fact
that either Gardner was lying under oath or the documents he created
were fraudulent.

XII. Movant's 5th Amendment..Right-.To..Due..Process,.Her.6th Amendment
Right To Trial By An Impartial Jury, To Be Informed Of Criminal
Charges, To Confront Witnesses, To Compel Witnesses To Appear In
Court, And To Have Assistance Of Counsel For Her Defense, Was

Violated When Her Counsel Failed To Appeal The Use Of
Untrustworthy Hearsay Evidence Against Her

51

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 63 of 125

Well into the Wednesday of a trial that was supposed to start the
Monday, the Court found:

THE COURT: I do think that the evidentiary foundation was laid at
the hearing on Monday.

THE COURT: Defense had an opportunity to cross-examine the
witnesses, and so the Court does recognize that the original
and 1963 Bates-stamped documents, the two spreadsheets, do
appear to be business records of regularly conducted activity.

THE COURT: So the Court does find that they are admissible on
that basis.

THE COURT: The original and 1983 [sic], I would say most — I
would say are machine generated. As well, the enhanced
“spreadsheet.”

THE COURT: I know that there was some cut and paste, and so it’s
hard for me to — to be satisfied that it’s machine generated.
(Ex. 164, Tr. at 53).

The Hon. Judge Herrera did not reach a consistent opinion on
whether the documents were machine generated or not, but admitted that

there was “some cut and paste”, which any reasonable jurist would

 

conclude meant they were not machine generated. The Court continued:

THE COURT: But the government, nevertheless, has basically said
to us today that the summaries that they seek to admit are —
come from both Daubert Exhibit 1, the original, and Bates-
stamped Document 1963.

THE COURT: So to the extent there are summaries that come from
. those. records ,,..it..appears. that..both..of..those.documents. are
what is necessary. (Ex. 164, Tr. at 53).

After the Hon. Judge Herrera ruled that even though the proffered

exhibits were clearly not machine generated, since the Government said

otherwise, they must be machine generated, Counsel waived objection.

A. Authenticity
There is zero mention of “SHC” or related companies anywhere in
the Excel spreadsheets the Government provided. The authentication
testimony of SHC employee Victoria Mills alleged:
MS. VIERBUCHEN: Now, on your — on the end - when SHC got the
“request, did you actually physically run the request?
MS. MILLS: I did not. I would send it over to our analytical team

and ask them for whatever information OfficeMax was inquiring
about.

52

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 64 of 125

MS. VIERBUCHEN: Okay. And then you worked with the analytical
team to get the product back and forwarded it to Steve?
MS. MILLS: Correct. (Ex. 183, 1/11/16 Hrg. at 37).

MR. ROBERT: You described a little bit ago that you’re not the
one that actually extracts the data from the databases.

MS. MILLS: That is true.

MR. ROBERT: The analytics team does that?

MS. MILLS: Correct. (Ex. 183, 1/11/16 Hrg. at 56).

“The analytical team” or “the analytics team” was never named,

and Counsel never asked Ms. Mills to identify them. No one called them

to testify or declared them unavailable. As to Victoria Mills herself

as the authenticating proponent, her testimony on direct during the

1/11/16 evidentiary hearing was as follows:

 

MS. VIERBUCHEN: I want to ask you a question about the hardware
and software that’s used by your company.

MS. MILLS: Okay.

MS. VIERBUCHEN: Are you — do you understand the details of how
the hardware works and how the software is programmed to
extract the data from the database and populate it into an
Excel? [sic]

MS. MILLS: I have limited knowledge — technical knowledge. But I
do know that we are a PCI compliant company, which means that
we're at a level of testing that we can store credit card
date. And it’s, you know, at the high level of security. (Ex.
183, 1/11/16 Hrg. at 50).

“MR. ROBERT: Okay:So” that’s’ two~outside’contractors providing
information that ended up in your database?

MS. MILLS: That is correct.

MR. ROBERT: Were there any more than just those two that you’ve
described for us?

MS. MILLS: Not that I can recall.

MR. ROBERT: Okay. Now, you don’t maintain the database?

MS. MILLS: I do not.

MR. ROBERT: That’s the — the analytic team?

MS. MILLS: The database — the IT database development team
Manages the incoming structure of the data.

MR. ROBERT: Okay. How much do you know about how databases work?

MS. MILLS: It’s minimal. I mean I understand the overall concept,
and I do know our — you know, our structure of how data comes
in and how we store it. But I would say minimal from a
technical standpoint. (Ex. 183, 1/11/16 Hrg. at 60).

53

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 65 of 125

Victoria Mills was an account manager for SHC (Ex. 184, 1/11/16
Hrg. at 14), an account manager being a salesperson, not an internally-
facing data custodian or technical resource.

At trial, the Court disregarded the numerous indicia of

inauthenticity to rule as follows:

THE COURT: And the Court is satisfied that Ms. Mills, as the
account executive, was — testified that she was familiar with
the data that was not only requested, but populated in the
spreadsheets, to the extent that she could identify them as
data that was made at or near the — near the time. I recall
her talking especially about the point of service information,
but I can see that she talked about other data as well. (Ex.
164, Tr. at 52).

B. Reliability
Victoria Mills’ testimony at the hearing similarly indicated a

lack of trustworthiness in the data the Government used her to

authenticate:

 

MR. ROBERT: Did the analytics team put the bold header there that
we're looking at, which is Government’s Exhibit 1 from the
Daubert hearing?

MS. MILLS: That is correct.

MR. ROBERT: So when they put the starting date of April 1, 2011,
that was their mistake?

MS. MILLS: It would be if — right. If that’s a mistake, that
would be their mistake.

MR. ROBERT: Well, because we clearly have a date that predates

April 1, 2011, Fight? ee ue ee ne

MS. MILLS: That is correct.

MR. ROBERT: Okay. So the title of that document does not
correctly reflect the contents of that document?

MS. MILLS: Correct. (Ex. 183, 1/11/16 Hrg. at 66).

Witness for the defense Janet McHard gave testimony at the
10/28/15 hearing showcasing the degree of lack of trustworthiness in
the data the Government sought to authenticate:

MS. MESSEC: So if I open up the enhanced version, or I can try
to. If we opened up the enhanced version, I think it would say
recycling units on top of submitted, instead of recycling
units on top of total payment, because the column headers were
shifted.

MS. MCHARD: Right.

MS. MESSEC: The second level was shifted on one — by one column.

54

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 66 of 125

MS. MESSEC: Right...And-fortunately,.-you..just.illustrated why
Excel is so unreliable, because it’s so easy to do that kind
of shifting and change headings, and it’s really easy to do.
Yeah. (Ex. 185, 10/28/15 Hrg. at 34).

MS. MCHARD: [T]he methods that I would expect to see in
maintaining the chain of custody of electronic evidence are
not present in this case. Those would be things like imaging
the actual data from OfficeMax and then being able to show, on
a generation basis, how that data has changed all the way up
to the time it’s introduced as evidence in court. And I don’t
see that in this case. And when you add that with the problems
in the data that we have highlighted in the report, that are
highlighted here specifically in the report, it makes me
believe that the data which is in the current Excel
spreadsheet is not reliable. (Ex. 186, 10/28/15 Hrg. at 53).

Gardner testified in detail as to the creative work he performed

on the original spreadsheet:

MS. VIERBUCHEN: This is the original.

MR. GARDNER: Yep.

MS. VIERBUCHEN: So this —

MR. GARDNER: Right.

MS. VIERBUCHEN: Is this the one you received from SHC?

MR. GARDNER: Yes.

MS. VIERBUCHEN: Are there any columns that you added on this one?

MR. GARDNER: Not on this one. But I — no, not on this one.

MS. VIERBUCHEN: Okay. But did you do something else for
formatting on the original, not the enhanced?

MR. GARDNER: Yes, on the original.

MS. VIERBUCHEN: Okay. What, if anything, did you do?

MR. GARDNER: What I did is I — where column A is, it was either
to the left or right I added a column. And I put in our — what
type of — what type of account it was. We kind of labeled them
as — according to their e-mail address, teechur, coach,
Bargle, or other.

MS. VIERBUCHEN: Uh-huh: Te ee ee eres ee eee mes

MR. GARDNER: And I went in and I figured out, you know, through
the e-mail sequencing, as well as V lookups, what grouping,
sub grouping it fit into, so that way if we needed to do some
sort of, you know, mathematics on it we could do that, right?
And I also did that on the sheet called all account details.
(Ex. 187, 1/11/16 Hrg. at 210-11).

The first day of trial, perhaps without realizing it was going to
be the first day of trial, Mr. Robert told the Court:

MR. ROBERT: But the fact is that that which the government seeks
to get the Court to agree in advance of trial to the
admissibility of, the spreadsheet, Daubert 1, is full of
worms. And those worms — for example, those five hidden
worksheets — suggest that their providence — its providence,
the providence of that spreadsheet — is a mess and doesn’t

55
 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 67 of 125

comport with the requirements of the rules. Thank you. (Tr. at
44). Co vans ten ninn er scepter mn

Cc. Authorship

The Government based its case-in-chief on two excel spreadsheet
documents. During various times, these spreadsheets were confusingly
referred to alternatively as “1963”, “the original”, “the enhanced”,
“Daubert 1”, “EH6”, and so on. In sum, the Government's exhibits
derived from “the original” and “the enhanced”.

Vicki Mills claimed authorship of the “enhanced spreadsheet”
during the 1/11 Evidentiary Hearing:

MR. ROBERT: All right. Now, when you were engaged in this process

“of creating a spreadsheet — and actually, there was an
original and there was an enhanced. Are you familiar with
those two things?

MS. MILLS: The original, I don’t believe I was involved in it,
distributing it, at that time. The enhanced I was, because I
was requested to add more date time frame to the information.
That Steve had mentioned that he didn’t have all the
information he needed. It wasn’t a full — the time frame that
he needed, so I was asked to expand the time frame on it,
which I asked our analytic department to do so.

MR. ROBERT: All right. So you get a request from Mr. Gardner and
you make a request to your technical people, the analytics
people, and they query the database?

MS. MILLS: That is correct.

MR. ROBERT: And then Mr. Gardner would come back to you and say,
I need a little more information. Could you do something
different, add something? And then once again the query — the
request goes to analytics and they make their query?

MS. MILLS: That is correct.

MR. ROBERT: That -happened~several:-times~during-the process of the
construction of this spreadsheet?

MS. MILLS: One additional time that I was involved in. (Ex. 183,
1/11/16 Hrg. at 71-72).

Vicki Mills implicated AUSA Paige Messec, Steve Gardner, and SA
Jeffrey Moon in the creation of the “enhanced spreadsheet” as well:

MR. ROBERT: I am going to hand you what has been marked as EHA.

MS. MILLS: Okay.

MR. ROBERT: I’m going to ask you if you recognize that.

MS. MILLS: Yes. This is an e-mail that I had communicated with
Paige.

MR. ROBERT: I’m sorry. You communicated with whom?

MS. MILLS: Paige and Steve Gardner are both on this, and Jeff.

56

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 68 of 125

MR. ROBERT: Okay. So during the process of constructing the
spreadsheet you were in communication with both Mr. Gardner
from OfficeMax and with one of the Assistant US Attorneys who
was previously involved in prosecuting this case?

MS. MILLS: That’s correct. (Ex. 183, 1/11/16 Hrg. at 72-73).

In the same hearing, SA Jeffrey Moon claimed sole authorship of
the “enhanced spreadsheet”, using 200 lines from “somebody else” to
make the numbers line up, “so that when we run totals we had one place
to calculate all our numbers into our groupings”:

MR. ROBERT: Agent Moon, you created the enhanced spreadsheet?

AGENT MOON: That’s correct.

MR. ROBERT: On December 22, 2014?

AGENT MOON: I couldn’t tell you the exact date, but it would have
been probably roughly around that time.

MR. ROBERT: And you did that for purposes of presenting this
case?

AGENT MOON: That's “correct.” Well, presenting the case, in the
sense of knowing the totality of the accounts involved and
summarizing the transactions.

MR. ROBERT: You prepared the enhanced spreadsheet for purposes of
— and it’s the foundation for all the summary exhibits that
we're talking about in this case, right?

AGENT MOON: That’s correct.

MR. ROBERT: And you prepared that spreadsheet for this case?

AGENT MOON: That’s correct. (Ex. 189, Hrg. at 289-90).

At trial, SA Jeffrey Moon changed his story:

MR. ROBERT: There were two spreadsheets. One of them is called

original and one is called enhanced, right?

AGENT MOON: Yes. Those were two of the documents provided by

Officemax.

MR. ROBERT: And you looked at both of those, didn’t you, during

the course of your investigation and preparation for trial?

AGENT. .MOON:...L--have..--(Bx~--190.,-Tr. at--147.2)}.

The Government’s spreadsheets, both “original” and “enhanced”,
contained information listing their creator as “sgardner” (government
star witness and victim Steve Gardner) and their last modifier as
“MAguirrel” (the US Attorney’s office).

The enhanced spreadsheet was thus created four times: by an

unknown analytics team, created by Vicki Mills, solely created by SA

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 69 of 125

Jeffrey Moon, and created by Steven Gardner. That, or it contains

substantial indicia of unreliability.

According to AUSA Vierbuchen at the 1/6/16 Evidentiary Hearing,

even more people had their fingers in the pie:

THE COURT: So the government calls Daubert Exhibit Number 1
original. And I guess Daubert Exhibit Number 2 is a — is also
an original, or is it a summary?

MS. VIERBUCHEN: No, it’s — it’s an original. But it’s enhanced

only because we added those features to make it easier to
search. (Ex. 25, 1/6/16 Hrg. at 117-18).

The “original” spreadsheet, as brought up in Ground XI, was

 

authored by Steven Gardner according to Excel (Ex. 191), but not
according to Steven Gardner himself under oath (Ex. 182, 1/11/16 Hrg.
at 235-37). He further disavowed all authorship on redirect:

MS. VIERBUCHEN: Some of the questions on cross-examination were
about the data and the spreadsheets. I want to just start
first with the enhanced spreadsheet. Did you create that
spreadsheet?

MR. GARDNER: The enhanced one? No.

MS. VIERBUCHEN: The enhanced. Did you create the original?

MR. GARDNER: No.

MS. VIERBUCHEN: Did you create 1963 — that’s the Bates number.
That’s Government Exhibit EH2.

MR. GARDNER: No. (Ex. 192, Hrg. at 250)

The Government further led the witness:

MS. VIERBUCHEN: And those were — those were information that was
provided to you that you provide to the government for
discovery?

MR. GARDNER: Correct.

MS. VIERBUCHEN: And did you make any.changes to the data in
either of those spreadsheets?

MR. GARDNER: No, I did not.

MS. VIERBUCHEN: Now you’ve been asked about questions about the
reliability of the data in the spreadsheets, those two. Now
I’m not talking about the enhanced, I’m talking about the two
ones that we received from SHC. Do you have any reason to
doubt that the data is accurate in those spreadsheets?

MR. GARDNER: I found no reason to doubt that there’s any issues
with the data in these spreadsheets. You know, through all the
different cross-validations, everything pans out every time.
(Ex. 192, Hrg. at 251).

58

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 70 of 125

Although “1963” was supposed to be provided by SHC to the FBI for
presentation to the jury, the Excel document reveals the modifications

to “1963” were likewise last saved by “MAguirrel”, a member of the US

. Attorney's orticg (az: 193) 0 sane eet e

Counsel never cross-examined Mr. Gardner about the impact on
having his name as the creator of the spreadsheet, and the fact he

denied it, as indicia of unreliability.

D. 803(6)(E) Objections at Trial
Counsel never objected to Ms. Mills’ qualifications, testimony,
or authentication. Although Counsel joined vociferous and frequent

objections on 803(6) grounds, and even joined under 803(6)(E) a few

 

times (Ex. 194), Counsel waived appeal on the 803(6)(E) basis.
Counsel was ineffective for failing to bring this up to the

Court, and Movant’s Sixth Amendment right to confrontation was

prejudicially violated when these fabrications were introduced into

evidence resulting in a conviction.

XIII. Movant's 5th Amendment Right To Due Process Of Law And 6th
Amendment Rights To A Speedy And Public Trial, And To Be Informed
Of Criminal Charges Against Her, And To Have Assistance Of
Counsel For Her Defense, Were Violated When The Government
Vindictively Prosecuted Her, And Her Counsel Both Supported The
Plea Offer And Declined To Mention It To The Court
The original indictment in this case (Ex. 10) was issued March
27, 2013, and included eleven counts. Although it is far from certain
exactly which crimes the counts intended for which defendant, it
appeared that counts 1-6 charged Matthew Channon alone with creating 3
gmail accounts and creating 3 Maxperks accounts, under 18 USC §1343.
It appeared that counts 7-10 charged Matthew Channon with 18 USC
§1343 wire fraud, and Movant with 18 USC §2 aiding and abetting, for

creating 2 gmail accounts and creating 2 MaxPerks accounts.

59

  

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 71 of 125

And count 11, the conspiracy count, appeared to charge both under

18 USC §1349.

Movant received numerous plea offers from AUSA Messec over the

_ course of these proceedings. When Movant and her Co-Defendant turned

the first offers down, AUSA Messec became more aggressive, enacting a
“package deal” approach, wherein neither defendant in this case could
accept the plea offer unless the other also accepted it. (Ex. 195,
9/24/13).

Similar offers around 2/28/14 and 3/28/14 (Ex. 196) were
similarly rebuffed. After this latest offer was declined, and Counsel
relayed similar refusals, Messec brought forth a superseding indictment
that added to the charges (Ex. 9) on 1/21/15. Neither the odd-numbered
gmail account creation counts, nor the even-numbered Maxperks account

~-greation’ counts’ were brought’ forward”™ in’ the’ superseding indictment.

 

Only the conspiracy count, coupled with different substantive counts
but almost identical charging language of its own, remained.

The new charges were related to actions taken at Officemax
registers (2-5) or e-mails following the issuance of rewards (6-7).
Movant, having only faced four counts of §2 and one of §1349, now faced
two new counts of §1343 (Ex. 9, at 8) and a conspiracy count also to be
charged under §1343 (Ex. 9, at 3).

Matthew now faced an additional four counts of §1343 (Ex. 9, at
8) as well as a conspiracy count also to be charged under §1343 (Ex. 9,
at 3).

Forfeiture was now sought jointly and severally against both
defendants in its full amount (Ex. 9, at 8).

The original indictment alleged, “the defendant claimed

approximately 47,688 purchases for MaxPerks accounts that he

60

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 72 of 125

controlled, generating more than $180,000 in MaxPerks rewards that were
to be issued to those accounts.” (Ex. 10, 413, at 4).

The superseding indictment changed that to “Defendants claimed
and attempted to claim through online adjustments approximately 61,557
transactions for MaxPerks accounts that they controlled, with a total
claimed purchase value of approximately $1,890,540.” (Ex. 9, fe, at 4).

AUSA Messec again sought “plea chaining” in late 2015,
characterizing a plea agreement before she was about to leave the case
on maternity leave as a “fire sale”, to which Movant and Co-Movant

responded to Counsel in the negative (Ex. 295).

 

XIV. Movant's 5th Amendment Right To Due Process And 6th Amendment
Right To Assistance Of Counsel Were Violated Through The Court's
Adoption Of A Jury Instruction At Odds Both With The Statute And
Indictment, And Counsel's Waiver Of Objections
Three different versions of -jury-instructionswere provided the

Court between Movant, her co-defendant, and the Government.

Counsel’s propounded instructions omitted any instruction for the
wire fraud count.

Co-Movant’s counsel’s propounded instructions omitted any
instruction for the conspiracy count. The Government’s conspiracy count
instruction was patterned after the llth Circuit’s. Counsel’s
instruction attached the 10th Circuit’s 2.87 controlled substances
conspiracy instruction to the 10th Circuit’s 2.19 pattern conspiracy
instruction (Ex. 293).

While not verbatim, the Court clearly based its instruction (Ex.
294) on Counsel’s instruction. Both instructions included two redundant
paragraphs on interdependence, one as the section labeled “fifth” in
the bulleted list, and the other as the final paragraph.

The final paragraph for both began as follows:

61

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 73 of 125

You are also required to find that interdependence existed among

the members of the conspiracy. (Ex. 74, Tr. at 1534).

The sentence differed in meaning from “You are also required to
find whether...” Since the jury instruction’s sentence was accompanied by
no qualifying statement, such as, “In order to find the defendant
guilty”, it was worded in the imperatives 00

The instructions included, “You have no right to disregard or
give special attention to any one instruction, or to question the
wisdom or correctness of any rule I may state to you”, encouraging a
literal reading of the final paragraph.

Counsel failed to realize the prejudice caused by commanding the

jury to find that interdependence existed, and failed to object during

pretrial, trial, or appeal.

XV. Movant's 6th Amendment Right To A Speedy And Public Trial, And
6th Amendment Right To Assistance Of Counsel, Was Violated When
Her Counsel Failed To-Raise A-Speedy- Trial. Act. Violation Both At
The Trial Court And On Appeal
Well over 70 non-exempt days passed in the first year, and well

over 70 non-exempt days passed after the last superseding indictment.

The full accounting of days are summarized in Ex. 197.

A. Movant Aggressively Sought The Dismissal Motion
On numerous occasions, Movant and Co-Movant asked Counsel about

moving to dismiss under Speedy Trial grounds, and were always rebuffed.
Co-Movant counted the days and emailed them to Counsel. Co-Movant even
went so far as to type up a 2i-page draft motion to dismiss and sent
that to Counsel on 9/18/15 (Exs. 198, 199, 200).

| Co-Movant printed out and summed up U.S. v. Koerber, a similar D.
Utah case, similarly found to contain Government misconduct and

dismissed on STA grounds only months prior. Counsel and Co-movant’s

62

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 74 of 125

counsel always argued that the judge would simply dismiss the
indictment without prejudice, and then the Government would refile the
charges with the clock reset to zero (Ex. 201).

Counsel never realized that the statute of limitations would have

made a defense to a refiled indictment if they waited shortly

thereafter. Counts 6 and 7 were already past the 5-year statute of

limitations, and the latest substantive count took place on November
23, 2010 (Ex. 8, at 6). When October 9, 2015's Notice of Pretrial
Conference and Jury Trial (Ex. 148) set the trial to begin after
November 23, 2015, a window for a successful motion was in place, but

Counsel simply buried the matter.

 

Counsel never made so much as a mention of a single Sixth
Amendment Right to a Speedy Trial, Speedy Trial Act, or similar claim

or motion during the entirety of the case.

B. Neither..Defendant..Contributed.Significantly..To. The Periods Of
Delay In This Case, Despite The Arrival Of Their First Child

As shown in Ex. 197, of the 1,006 days to run between arraignment
and trial, Movant and Co-Defendant’s motions for continuances only
accounted for 278 of them, owing primarily to Co-Movant’s Counsel
withdrawal/substitution and h(1)(B) delay from the Government's
superseding indictment.

Although they do not count toward the 70, The Hon. Judge
Herrera’s consideration of Movant and Co-Movant’s motions consumed 435

days. Four of her twelve trial continuances (Dkts. 41, 170, 229, 246)

were made without any permissible justification, and from July to

October 2015, the trial went without a setting.
A noteworthy delay from the Government involved a sophisticated
ruse in order to delay trial long enough to prepare and issue its first

superseding indictment. When the trial date of January 26, 2015 neared,

63

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 75 of 125

the Government entered a notice of appearance for Tara Neda on November
24, 2014, without any mention of her availability issues. In the
Government’s Motion to Continue on December 31, 2014 (Dkt. 146),
suddenly Ms. Neda was indispensable and had another trial scheduled on
February 2, 2015 and training on February 9, 2015, neither of which

were brought to the Court’s attention prior to the Motion.

During Ms. Neda’s yearlong tenure as co-counsel, the sum of her

written contributions to the case were three notices of her own
unavailability (Dkts. 167, 173, 247) and one motion for extension of

time to file (Dkt. 251). Ms. Neda’s benefit to the Government, outside

 

of facilitation of impermissible delay, appears nonexistent.

The other excuse in the December 31, 2014 Motion was that
Government’s witness Steven Gardner might have had to stay longer in
the Virgin Islands to testify in a civil case, potentially resulting in
his missing the first one or two days of trial. Considering that jury
selection took the entire first day of the trial, and the Government
--ended up calling so many -witnesses: that it-could: have easily waited
until the third day of trial to call Gardner without prejudicing its
case, not to mention the Court’s ability to continue the in-progress
case for a day or half-day in the event of travel delays, or the fact a
minor witness in a civil case should not preempt a primary witness in a
criminal case, this excuse similarly failed to hold water. Counsel did
not oppose.

Cc. The Delay Adversely Impacted Movant’s Ability To Present A

Defense

In the nearly five year delay, OfficeMax was purchased by Office
‘Depot, its headquarters moved, many of its employees (potential

witnesses) left, and its database was taken offline, backed up, shipped

64

 
 

Case 1:19-cv-00201-JCH-SMV. Document 2... Filed 03/11/19 Page 76 of 125

across state lines, made available strictly to the Government, then
purged (Ex. 192, at 248-249).

By the time evidentiary hearings were held, months after the
conviction, obtaining even the sparest shreds of exculpatory subpoenaed

evidence from Office Depot, Inc. was very onerous (Ex. 202).

D. The Government Filed Two Superseding Indictments To Successfully

Discourage And Intimidate Movant’s Counsel From Moving To Dismiss

Under The Speedy Trial Act oe

Except for a few minor modifications, the conspiracy charge in
the original indictment (Ex. 10) did not change in the superseding ones
(Exs. 9, 8). The substantive charges did not change when the second
superseding indictment was produced.

If one examines the differences between the first indictment and
the ones that superseded it, the nature of the substantive charges was
largely unchanged but the particulars were changed to the
chronologically latest allegations the Government felt they could
prove. The original counts 7 and 8 (Ex. 10, at 6) had already passed
“the” statute of limitations when the stiperséding” indictment came out,
with the remainder of the original counts not far behind.

Counts 2-7 were identical verbatim from first to second
superseding indictment (Exs. 9, at 6; 8, at 6). More powerful
motivation than adjusting a few lines of text in the Government’s
shotgun shack of an indictment was again keeping ahead of the statute
of limitations. If the Government convened a grand jury any later than
they did, there were no similar acts to charge that occurred recently
enough. |

E. Nowhere Near As Low As 70 Non-Exempt Days Passed

65

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 77 of 125

1,006 days elapsed from arraignment to trial, without a single
objection raised as to the delay. Even if the Speedy Trial Act clock
were somehow tolled for all of them, a Sixth Amendment Right to Speedy
Trial objection would have been well-justified.

According to Ex. 197, 85 Speedy Trial days passed before the
first superseding indictment: 24 were after arraignment, 61 were after
a scheduling order (Ex. 203, Dkt. 41), where the Hon. Judge Herrera
offered no ends-of-justice justification, and no motions were pending.
Counsel did not need to” object at” this’ point; since plenty of time
remained for the government to refile a dismissed claim.

When Count 11 in the original indictment became Count 1 in the
superseding indictments, more time accrued on the speedy trial clock,
becoming a minimum of 184 Speedy Trial Days on the eve of trial.
Counsel did not object at this point, when it would have been too late

for the Government to refile following a dismissal without prejudice.

F. The Superseding Indictments Also Exceeded The Speedy Trial Clock
Ex. 197 shows 99 non-exempt days elapsed from the first
superseding indictment until trial (53 + 46). Given Counts 2-7 are
identical between the indictments, the number of 70 was exceeded. Since
Count 1 was a conspiracy count that could not occur by itself, even

Count 1 could not have survived by itself.

G. The Final Indictment Alone Exceeded The Speedy Trial Clock
As shown in Ex. 197, 46 STA days passed between the second
superseding indictment and trial; however, in addition to the 46, 40 of
the 41 days from 8/22/15 to 10/8/15, listed under §3161(h)(1) in the
table, were taken up solely by the Government’s Motion For a Firm Trial
Setting (Dkt. 231, Ex. 204), in which AUSA Messec requested

accommodations for her pregnancy.

66

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 78 of 125

Even if one wishes to create a legal fiction where modifying one
word out of hundreds can rescue a stale indictment from the Speedy
Trial Act clock, the number of 70 was still exceeded (46 + 40 = 86).

H. Counsel Failed To Move To Dismiss Under Speedy Trial Grounds On

The Eve Of Trial

Not only were all counts way past the 70 day limit, whether
mutated through stricken surplusage (Ex. 3, Dkt. 286) or not, but on
the eve of trial, the statute of limitations on all of the counts had
already run, though without a dismissal, the statute was tolled.
According -to. Exs..-76..and..-77..(DKts... 379..&-380.)., the. latest.offense,
count 6, ended 8/2/2010. The last statute of limitations thus ended
8/2/2015. Trial began in 2016.

Counsel could have moved to dismiss at any point between 8/3/2015
and trial, potentially winning the case without a fight, but actively
chose not to. Counsel never brought this matter up during trial, at

sentencing, or on appeal.

XVI. Movant's 6th Amendment Right To Compel Witnesses To Appear And To
Have Assistance Of Counsel For Her Defense Was Violated When Her
Counsel Withdrew His Motion To Compel And Waived Subpoenas Until

_Sxial Was Over

Counsel, along with Amy Sirignano, Co-Movant’s first post-
arraignment Counsel, filed a bevy of motions in January 2014 (Dkt. 48-
57) based on significant misgivings about the case, though the other
grounds of this motion indicate most were not done in the manner most
likely to succeed. Foremost among these motions were a motion to
dismiss, basically for lack of discovery (Ex. 66, Dkt. 56), anda
corresponding motion to compel discovery (Ex. 205, Dkt. 57). After

responses and replies, Ms. Sirignano unilaterally withdrew as Co-

67

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 79 of 125

Movant's counsel on 4/11/14, ostensibly due to health problems (Ex.
206, Dkt. 102).

On 4/24 Mare Robert took over as Co-Movant’s Counsel, with
Counsel and Ms. Sirignano’s motions still pending. Five months later
and six months after briefing completed, the Court simultaneously
denied all motions, save one, on 9/22 (Dkt. 130). The motion still
under consideration was Dkt. 57, Counsel and Ms. Sirignano’s motion to
compel discovery, which was referred to Magistrate Judge Kirtan Khalsa
on 10/3 and an evidentiary hearing held 10/9. The minutes of said
hearing (Ex. 207, Dkt. 133) indicated no evidence was discussed, and in
lieu of a ruling, a meet and confer meeting between the government and
both defense counsel was to take place by 10/13.

Mr. Robert filed a letter under seal to Magistrate Khalsa on
10/15/14 (Ex. 208, Dkt. 135), which Movant had to request in person
from the District Court Clerk. Without making progress in getting the
Government to divulge the sought-after discovery or getting Movant’s
input, Mr. Robert declared, “[Counsel for all parties] went down the
list of the discovery issues raised in the motion, item by item, and
determined that there does not appear to be a need to litigate any of
those issues. Further ol ec ew ce cereus wenn uennt Sin ee cain ce eae

Without seeking Movant’s consent, Counsel and Mr. Robert
unilaterally withdrew the motion to compel discovery (Ex. 209, Dkt.
140) on 11/20/14. When confronted by Co-Movant, Mr. Robert shrugged it
off, oddly offering Co-Movant no upside to the withdrawal, merely
stating “we weren’t going to get it” and “we need to move on to a
different issue”. Counsel did not discuss the withdrawal with Movant.

Counsel waived Movant's first best chance to compel the
Government to comply with its discovery obligations. While Counsel

seemed convinced that no subpoena request would be taken seriously by

68

 

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 80 of 125

the Judge, Co-Movant’s counsel did not even seek one directly against
Officemax until the sentencing phase (Ex. 210, Dkt. 333), not joined by
Counsel, whereupon it was granted, signifying Counsel was even more
ineffective for avoiding diligent pursuit of these records until it was
too late.

Every refusal from the AUSA to furnish the Officemax financial
data included mention that the data was in the hands of OfficeMax
themselves, a private party, and the Government thus did not have it,
and if not expressly stating, emphatically implying that Counsel should
seek it directly (Ex. 66, Dkt. 56, at 7; Dkt. 57-5, at 2; Ex. 68, Dkt.

76, at 4; Dkt. 267, at 6). Inexcusably, Counsel never took the hint and

never contacted OfficeMax or Office Depot directly.

 

XVII. Movant's 6th Amendment Right To Confront Witnesses, And To Compel
Witnesses To Appear, And To Assistance Of Counsel, Were Violated
When Counsel Failed To Call Any Witnesses, Be They Expert, Fact,

Or _ Lay

This highly unusual case involved a wide range of anomalous
behavior by all participants, and the Government spent days explaining
the procedures and motives associated with ink cartridge recycling, the
MaxPerks rewards program, and the legal enforceability of MaxPerks
In response, Counsel picked nits but allowed a distorted caricature to
emerge by waiving witnesses at the last minute, without any warning to

Movant.

A. Besides an Accountant Who Did Not Testify, Counsel Involved Zero
Witnesses Total at Trial

At no time did Movant’s Counsel seek out and call as witnesses
Officemax or former Officemax sales clerks to help the Court

understand, let alone reasonably doubt, Mr. Gardner’s unsubstantiated

69

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 81 of 125

claims on store procedures or ink cartridge recycling; or expert
witnesses on contract law and fictitious identity; or other known
“extreme ink cartridge recyclers”, in an effort to lay a foundation for
a defense.

Even though the Court was struggling with the novelty and
technical nature of both sides’ arguments, Counsel did not consider
calling witnesses from Clover (the recycling subcontractor Officemax
used), HP or Lexmark (on what constitutes fraud in the ink cartridge
market), or other commercial entities with knowledge of industry
practices. Co-Movant’s counsel did not follow up with leads on Wander
Smelan (Brazilian former architect of the MaxPerks system) or
- Bernadette Thacker-Pawlak- (former~administrator-. of the MaxPerks

program).

1. Officemax Did The Refilling When it Mattered
Steven Gardner, no more an expert on ink cartridge recycling than
forensic accounting, testified at trial:

MR. GARDNER: We’ve actually done some studies and analysis, and
when we send these cartridges out to our vendor, they have —
they are the ones, in most cases, that will refill them. We do
— we did refill some of them ourselves, but the vast majority
were sent to a vendor to be refilled. When that vendor
refilled it, they could only fill certain ones that worked.
Not every one is going to work. (Ex. 12, Tr. at 333).

Counsel never called any witnesses to contradict Gardner’s
claims. Although it appears Gardner’s statements informed the Court at
sentencing, the Court misstated:

So — so somebody else took these cartridges and did whatever they
needed to do to make them usable. I heard some testimony that —
that it’s not just a matter of filling them up with ink and
putting them out on the shelf. What I heard was that it was more
complicated than that. There could be pieces from cartridges that
are used or salvaged or usable or not usable. (Ex. 211,
Sentencing Hrg. at 45).

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 82 of 125

At sentencing, the Court did not acknowledge that Gardner’s
testimony was that Officemax “did refill some of them ourselves”. “What
[The Court] heard”, that it was not’ so simple as refilling and
reshelving cartridges, and pieces could be salvaged from cartridges,
was contrary to Gardner’s testimony, and never otherwise introduced
into evidence or testimony, on or off the record. Not only were the
Court’s remarks unfounded, they were inaccurate, and Counsel waived
raising them, whether through bringing his own witnesses, further

cross~-examining Gardner, or objection.

2. Officemax Distorted The Ink Numbers

Officemax’s ink recycling program fundamentally differed from
Staples’ and Office Depot's during the period in question. while
Staples and Office Depot collected bounties from OEM manufacturers,
regardless of the brand, type, or condition of the ink cartridge turned
in through their programs, Officemax competed with OEM manufacturers
and mom & pop ink cartridge refilling businesses to refill and resell
the ink cartridges it acquired, making it hypersensitive to the finer
details of the cartridges submitted: if a given model of cartridge was
not profitable to refill, OfficeMax would accept it and send it to
Clover, but they would not reward the customer for it.

As a first example, many ink cartridges were referred to in
industry as “ink tanks”, which do not contain any electronics, just
plastic. OfficeMax would accept them and send them to Clover, but not
reward the customer for them, though Office Depot and Staples would. In
her opening statement, AUSA Kastrin held up two ink tanks and stated:

MS. KASTRIN: Now, the second way that a customer could earn

rewards was to take in empty ink cartridges for recycling. And

this — this is what I’m talking about here, one of these. (Ex.
212, Tr. at 285).

71

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 83 of 125

As a second example, when an empty cartridge had been previously
refilled, the industry term for it was “non-virgin” (vs. “virgin” for
an empty cartridge that had not been refilled) (Ex. 213). OfficeMax
‘would accept non-virgin cartridges and sénd them to Clover, but not
reward the customer for non-virgin cartridges, though Office Depot and
Staples would. OfficeMax would only accept virgin cartridges for
credit.

Any OfficeMax employee who worked during the period in question
could have testified whether they were expected to enforce these
limitations, and that if Movant had tried to pass off ink cartridges
that were not up to Officemax’s standards, whether they would be
allowed to credit her account, or anybody’s account, for them.

Given that on the used cartridge market, many lots of used

cartridges might be non-virgin, or a mix of ink tanks, virgin, and non-

virgin, a reseller who specifically trades in virgin cartridges could
end up spending far more per usable cartridge than the unit price would

suggest.

 

While it is undisputed that Co-Movant acquired numerous
cartridges on eBay at an average price of $0.35 or so per (Exs. 214,
Tr. at 332; 215, Tr. at 1062), Co-Movant participated in all three
retailers’ programs, and also purchased directly from dealers (Exs.
215, Tr. at 1062; 216). Given the relative scarcity and higher demand
..for virgin ink cartridges, Co-Movant acquired most “Officemax-grade”
cartridges from dealers in person, at a considerably higher unit price
than the numbers the Government calculated from eBay.

After receipt of the subpoena responsive documents from Office
Depot (Ex. 11), Counsel did not involve an expert witness on the ink

recycling business to help the Court interpret the meaning and

72

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 84 of 125

significance of the data returned. Most essential was what the report
did not include: revenues from in-store refills.

According to witness Steven Gardner, Officemax would charge $10-

 

$15 for an in-store refill:

MR. ROBBENHAAR: Again, Officemax would have to make some profit

on that process?

MR. GARDNER: They may make a little money on this. I haven't

really looked at it, but it wouldn’t be a large amount. The
refill was more out of convenience so you don’t make a
customer wait 15 minutes to refill their ink cartridge. If you
have the same brand and you’ve refilled a backstock of it, the
customer says, I’d like to refill my ink cartridge. Oh, here.
Here’s this one. We’re going to charge you — I think at the
time it was, like, 14.99 or 10 or whatever. We'll give you
this one because it’s already filled, and it saves us that.
(Ex. 6, Tr. at 961-62).

In Movant’s case, a cartridge Movant dropped off on a Monday
might be refilled on Tuesday, and when a different customer showed up
to: have their-identical-.model--cartridge -refilled-on-Friday-,,-Officemax
would charge them the refill price ($15), accept their empty cartridge,
and promptly hand them Movant's Monday cartridge they had refilled
Tuesday, rather than making the customer wait for the machine to
finish.

However, this usual transaction would not count toward the
subpoenaed documents’ (Ex. 11) numbers evenly: Movant’s Monday ink
recycling transaction would count toward the $22.2 million paid out on
page 2, but would not count toward the $62.7 million Officemax earned
from selling Clover products on page 13, since ink refill transactions
"were accounted for separately. Although specifically sought in the
subpoena request (Ex. 210, Dkt. 333, at (d)), ink refill revenues or
profits were not detailed in the responsive documents (Ex. 11).

In what was a popular business model (Ex. 213), Officemax would

“skim the cream” from submitted cartridges, pulling the best ones aside

and making $10-15 per cartridge for pennies in ink and downtime labor

73

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 85 of 125

costs, and only then involving Clover in the process by remitting the
remaining not-in-demand cartridges to Clover, netting $3.9 million (and
$0.49 per) for the transactions involving Clover (Ex. 11, at 13), and

an unknown, but higher amount (well over $3 on a per cartridge basis)

bonus for the refilled-in-house transactions.

According to Ex. 11, at 2, 7.4 million “Officemax-grade”
cartridges were credited, but 7.8 million “good cartridges” were
processed by Clover. An unknown number, but presumably a large
quantity, of “bad cartridges” must have also been sent to Clover.

Donations and hapless unpaid Maxperks members both contributed to
the 400,000 excess of good cartridges, but the difference between the
categories would be significantly higher than 400,000 if some of the
7.4 million cartridges Officemax claimed did not go out through Clover.

The Court ruled that neither the value of the Channons’ ink
- Cartridges, nor. their. -perceived-value-to-the.-Channons,-were-.to be taken

into consideration at sentencing.

 

B. Due to Prosecutorial Misconduct and Judicial Error, Counsel
Ineffectively Failed to Lay the Basis for McHard to Testify

The Government attempted to do whatever it could to keep Ms.
McHard off the witness stand, or at least neutralize her benefit by
offering its own paid forensic accountant witness, Sam Baca, to rebut
her testimony.

During this Court’s first experience with Ms. McHard, the Daubert
. Hearing held 10/28/15, Sam Baca was_in the audience and Co-Movant’s
counsel attempted to invoke the rule (Ex. 217) to exclude him. In
response, AUSA Messec misrepresented to the court, couching the
misrepresentation within an opinion, claiming:

MS. MESSEC: Your Honor, I don’t think the rule applies to a
Daubert hearing like this, especially when an expert is

74

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 86 of 125

allowed to listen to the testimony of the other expert. (Ex.
217, 10/28/15 Hearing, at 5).
Then, Messec hedged her misrepresentation with another
misrepresentation:

MS. MESSEC: It's certainly something -- he would be allowed to

_.. read. the. transcript. later..—(Ex.-217,-10/28/15 Hearing,.at 5).
The Hon. Judge Herrera acted upon the misstatement by adopting it:

THE COURT: I’ll allow the expert to remain in the courtroom.
Generally speaking, on issues such as these, I — experts are allowed to
observe the testimony of other expert witnesses, so I'll overrule the
objection for today’s purposes. (Ex. 217, 10/28/15 Hearing, at 5).

Rather than call the Government out on its perfidy and correct
the Court with the printed statute, Counsel ineffectively relented.
Counsel could have, but never “requested the sequestration order extend
to reading of the transcripts”.

Sam Baca never appeared at a hearing or trial but Counsel seemed
intimidated at the prospect of his testimony, as if Ms. McHard, once

rebutted, could make Movant’s situation worse.

C. Neither Counsel Ever Called McHard to Testify

At the outset of trial, Co-movant’s counsel announced Ms. McHard
was scheduled to be called the coming Friday, but she would have to go
out of the country afterward (Ex. 218). On the fourth day (Tuesday),
Mr. Robert stated he was still planning on calling her on the seventh
day (Friday). (Ex. 219, Tr. at 1040).

The Government objected repeatedly to getting Ms. McHard called,
trying to convince the Judge she was already barred (Exs. 219, 45 (Tr.
at 968-969)), but the Court, despite strongly hinting it might (Exs.
219, 45 (Tr. at 968-969)), never actually barred her. McHard’s name
came up during arguments over a Government witness’s cross-examination

on the sixth day (Thursday, Ex. 190, Tr. at 1464), but then almost

75

 

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 87 of 125

immediately thereafter, the Government rested. With minimal warning to
Movant, Counsel telegraphed that Movant and Co-Movant would rest
immediately (not calling any witnesses) after bringing their Rule 29
motions:

Your Honor, I think it’s only fair to let the Court and the

government know that after we make our Rule 29 motion, the

defense for Mr. Channon is going to rest (Ex. 190, Tr. at 1478).

Co-Movant’s Counsel then argued a pathetic motion in 146 words
(Ex. 190, Tr. at 1482), coupled with Counsel’s even more pathetic 128-
word motion (Ex. 190, Tr. at 1482-83).

Whether Ms. McHard was suddenly unavailable, or Counsel simply
opted not to call her, is not known. Perhaps Counsel believed it was
futile, but it would not have been frivolous.

With the sudden refusal to call Ms. McHard, who the Court had not
barred from testifying, Counsel sought zero witnesses in total, despite
the provision of dozens of other leads from Co-Movant. Ex. 220 shows a
chart of - thirty witnesses | Counsel or Co-Movant’s _ Counsel should have
called and what they | could have fe testified tc to. By - calling zero out of

thirty, and contacting only four of them (through Co-Movant’s counsel),

Counsel was thus ineffective, and substantial prejudice resulted.

D. Without Defense Witnesses, The Court Did Not Understand The
Indictment

The Court stated at Sentencing:

THE COURT: The problem for me is that the Channons, along with
whoever else in the world who brought empty inkjet cartridges
to Officemax, the transaction between the Channons and
Officemax was nothing more than we’re selling you our used
inkjet cartridges. That’s the end of the story. They got the
$3 benefit,..the $3..gift card. rewards. benefit,. and that was the
end of it. Nothing more was expected of them by Officemax, and
that was really the end of the story. (Ex. 211, Sentencing
Hrg. at 44).

76

 

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 88 of 125

Without defense witnesses to further explain the nature of what
went on, the Court acted as if the following Government testimony,
which was accurate, was never understood:

MS. VIERBUCHEN: But with the ink, with the qualifying purchase,
don’t I have to do something else? Do I just get to spend my
$3 that I get when I recycled my one cartridge?

MR. GARDNER: You have to wait until the — if you’re a teacher —
to the end of the quarter, or a business, until the end of the
month, for that to get released into your reward card. (Ex.
221, Tr. at 645-646).

MS. VIERBUCHEN: Okay. So I mean, you couldn’t just take — take —
if you recycle ink and you never spend you don’t get any
rewards?

MR. GARDNER: Correct. If you just recycle ink with us but you
never buy anything or equal that amount on qualified spend,
you're not going to get — we don’t release those rewards back
out. (Ex. 221, Tr. at 645-646).

On cross-examination, the rules were further confirmed:

MR. ROBBENHAAR: In this case customers could come in with their
cartridges, they would be awarded $3 per cartridge?

MR. GARDNER: Correct.

MR. ROBBENHAAR: But to claim that credit they’d have to spend an
equal amount of money back in the store, right?

MR. GARDNER: Yes. (Ex. 222, Tr. at 950).

 

XVIII. Movant's 6th Amendment Right To Have Compulsory Process For
Obtaining Witnesses In Her Favor, And To Have The Assistance Of
Counsel For Her Defense, Was Violated When Her Counsel Failed To
Introduce Or Develop Exculpatory Evidence

Two bankers’ boxes full of paper were necessary to represent the
initial discovery provided to the defense, and hidden deep within this
discovery were some troubling inconsistencies in the data, with an
obvious and disturbing cause. Instead of federal investigators
collecting and arranging the evidence and conducting the investigation,
Steven Gardner, a non-law enforcement official, not even admitted as an
expert witness, detailed his own evidence preparation techniques (odds,
feelings, “what looks like”) that underpinned the Government’s entire

case.

77

 
Case 1:19-cv-00201-JCH-SMV -Document-2--Filed-03/11/19- Page 89 of 125

MR. GARDNER: The audit trail does not include her address but I
am guessing I must have pulled that from another system. (Ex.
23).

MR. GARDNER: And then, you know, as I started going through the
video and you see the same person over and over again, well,
if you're -- if you have a feeling your person lives in New
Mexico and you're looking at a video from California or
Arizona or somewhere else and that person shows up on that
day, you're kind of like, What's the odds of that happening
where you've actually pulled the wrong transaction?

MS. VIERBUCHEN: And so just so I — just for a little more
clarity. So you went through all of these videos yourself?

MR. GARDNER: Correct.

MS. VIERBUCHEN: And then~ what~did-you- do with--—-how did you
marry them up to a transaction?

MR. GARDNER: I just -- I married them up by looking at what was
purchased or being recycled. And if it's -- you know, if there
shows 20 inkjet cartridges being recycled, you may all recall
where I had that Ejournal and there was, like, that ink that
it kept saying penny, penny, penny? Well, when you look at
that video, that's a cashier shooting, with a gun, a little
bar code 20 times, so that's pretty easy to identify. And then
if right after that there was two gift cards being purchased
in that transaction, okay, wow, there's 20 scans and now
you've got a gift card here and a gift card here. Or another
transaction and you see the person buying what looks like a
glue stick and after it, you know, a prepaid credit card,
well, here is that transaction. And from the video, yeah, that
looks like what's occurring here. (Ex. 223, Tr. at 499-501).

Minutes after Robbenhaar got Gardner to admit that a receipt on
11/22 at 4:55PM did not match with the video evidence showing 11/23 at
1:55AM (Ex. 180, Tr. at 994-995), Gardner’s subsequent sworn testimony
portended the grim future of outsourced American law enforcement:

MR. HOTCHKISS: Well, since you have no personal knowledge of
those transactions, your testimony is about what you believe
happened in those transactions, correct?

MR. GARDNER: I don’t think I’d call it believed, when I’m looking
at a register transaction and I’m able to sync it up to an
Ejournal that occurred at the same time showing ink recycle. I
don’t think there’s any more alleged, to me. If that’s a
person and I see them recycling ink and I see that it’s
applied, according to our POS data to an account, then it’s
occurred. I don’t need to stand there and hear them say
anything. (Ex. 180, Tr. at 999-1000).

A. The Government’s Spreadsheet Evidence is Internally Inconsistent,
Showing Movant and Co-Movant Traveling Between Stores at Unlikely
Speeds

 

78

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 90 of 125

Many of the records blamed on Movant and Co-Movant presupposed
interstate travel between Officemax stores at thousands of miles per
hour (as provided by the Government in Bates 1947/1619), as follows:

Ex. 224: 3/3/10. After a seventh Las Vegas store at 4:40PM,
Midvale, UT (418 miles away) at 7:20PM (less than two hours with the
time difference).

Ex. 225: 3/8/10. Albuquerque at 1:21PM; Salt Lake City at 2:25PM.
Mailed two packages (Exs. 226, 227) in between.

Ex. 228:°3/9/10.-Henderson;“NV at ’10:23AM; Salt Lake City at
3:56PM; Goodyear, AZ at 4:53PM; Albuquerque at 7:05PM; the same
Henderson, NV store at 7:31PM; Tucson at 8:11PM. (From Bates 1561).

Ex. 229: 3/13/10. After a fourth Las Vegas store, Albuquerque 98

seconds later; Precisely 49 minutes after that, a fifth Las Vegas

 

store; then five additional Las Vegas stores.

Ex. 230: 3/26/10. Flagstaff, AZ at 10:56AM; Las Vegas at 11:53AM;
two more Las Vegas stores; Las Vegas at 2:54PM; Phoenix at 3:03PM; Las
Vegas at 3:26PM; Phoenix at 3:38PM, 3:39PM, and 4:13PM; Las Vegas at
4:33PM; three more Phoenix stores starting at 6:16PM. (From Bates
3273). cee gees ee ane amma
Ex. 231: 4/26/10. Albuquerque at 9:19AM; Longmont, CO at 10:17AM;
Albuquerque, 10:29AM; Boulder, CO at 10:41AM.

Ex. 232: 4/30/10. A fourth Albuquerque store at 2:15PM; the first
of seven Las Vegas stores at 3:02PM.

Ex. 233: 5/11/10. Santa Fe store at 5:10PM; Las Vegas, NV at
6:01PM (adjusted for time zone). Same Santa Fe store at 6:31PM. (From
Bates 3273).

Ex. 234: 6/17/10. Albuquerque at 8:54AM; Longmont at 9:54AM; then

_ three additional Colorado stores.

79

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 91 of 125

Ex. 235: 7/6/10. Albuquerque at 2:06PM; Salt Lake City at 2:48PM;
then two additional Albuquerque stores.

For each and every one of the above inconsistencies, the
Government, despite introducing an exhaustive accounting of Movant’s
extensive travel history, produced zero indication that Movant or Co-
Movant left Albuquerque during any of these times, whether by driving

or flying.

.. . Be. The Government ’s. Spreadsheet. Evidence. Exhibits. Other. Time-And-

Space Errors Due To Miskeys

Ex. 236 is an excerpt of Bates 1368/1617 which shows another
example of garbage in/garbage out. On 1/24/2011, at 1:20PM, twenty ink
cartridges were recycled in Tucson, AZ; at 6:04PM, another twenty ink
cartridges were recycled in Las Cruces, NM. The travel time between the
cities’ store locations, by car, is just over four hours. However, a
separate transaction, involving a purchase and turning in one ink
cartridge in Las Cruces 93 minutes prior to the other Las Cruces
transaction, at 4:31PM, was also blamed on Movant or Co-Movant.

Either Movant and Co-Movant averaged 120 miles per hour to arrive
in time to recycle one cartridge, then waited around 93 minutes to
recycle twenty more, or the Government’s evidence attributes the
conduct of another customer to Movant and Co-Movant.

A miskey (mistake on the cash register keypad) caused by cashier
error was known and admitted as a possibility to Steven Gardner, the
witness who manufactured much of the Government’s evidence (Ex. 237).
Unlike a UPC bar code, where point-of-sale systems are able to obtain
product information to return accurate pricing with nearly flawless

consistency, Officemax’s 9-digit member numbers were frequently typed

-im- by hand, rendering the~process~proneto- error. Worse; the accidental

transposition of numbers, say typing “620149203” as “621049203”, would

80

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 92 of 125

result in not only the transaction not being associated with the
intended account, but a different account.

While credit card numbers feature error correction, allowing a
computer to determine if a miskey was likely, Officemax used an
algorithm prone to miskey errors. Worse yet, if the clerk typed in an
extra digit, the system would accept it, but not award it. Also, as if
designed to exacerbate the problem, OfficeMax changed their receipts to
obscure the full Maxperks member number around 2010 (Ex. 238). Whether
“620149203” or “621049203” was keyed, it would appear as “XXXXX9203” on
the. receipt, . leaving..a.customer.with..no..way..to .know..if. a miskey
occurred, in order to anticipate or deduce why their rewards would not
show up the following month.

In addition to membership numbers as a problem, the gift card
number system was even worse. Gift card numbers (from Maxperks rewards)
were always handkeyed, never barcoded, needlessly lengthy, nearly
sequentially assigned, printed in ridiculously small type, and prone to
Similar miskeys. Cashiers had to type in, for example,
“6006493709143721976", with no visual feedback from the POS system to
show them what they had typed in, and in fact a simple transposition
error like “6006493709143721679" often belonged to a different
customer-issued rewards certificate in the same batch. So great was the
pressure for the clerk to rush, and the difficulty of the task, that it
was commonplace for a clerk to have to rekey the same gift card number

3-6 times in order to get it to go through.

C. The Government’s Spreadsheet Evidence Showcases Systemic Clerical
Errors in Unlikely Places After All Relevant Conduct Had Ceased

The Government’s spreadsheets included transactions that further

cast doubt on the fidelity of their evidence-gathering, showing the

81

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 93 of 125

ease with which cashiers’ errors attributed impossible actions to
Movant, even after the accounts were allegedly closed (Ex. 35, 92).
Ex. 239 showcases the Bates 3273 (a.k.a., “assigned to MaxPerks
MemberID on Suspect List”) inclusion of three transactions neither
Movant nor Co-Movant could have made or caused: 6/2/11 in Macedonia,
Ohio; 12/20/11 in Orlando, Florida; 2/4/12 in Flower Mound, Texas. Each
was a straightforward purchase either with cash or credit card, was
outside the scope of the indictments, on accounts that were allegedly
closed, and even though neither Movant nor Co-Movant were in those
places and thus could not have caused those transactions, each was
“pinned on Movant’ due to slipshod data-entry, accounting, and/or

investigative practices.

 

D. Account Creation Times Overlapped with Store Checkout Times and

Flight Times

Hidden deeply within the dozens of spreadsheets the Government
produced in discovery were dozens of hidden spreadsheets. One such
spreadsheet, which the Government and Officemax had attempted to
conceal (Ex. 240, row 34), called “Sheet1l” within the file labeled
Bates 1291-1292, but not itself Bates numbered, contains exculpatory
“information: column “BZ” contains the account creation times of many
“Group 2” accounts, which plainly contradict the Government’s theory
that Movant created these accounts.

By cross-referencing these account creation times with the
Government’s own air travel records and receipts from store visits that
the Government introduced as evidence, one must conclude that either
the evidence is false, or Movant and Co-Movant were able to create
accounts both while in flight, and while conducting in-person

transactions at stores. Although technology has since evolved to allow

82

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 94 of 125

mobile internet use, especially aboard planes in flight, these data

transmissions.allegedly..occurred .in-.2010-and..2011,..when.these
technologies were typically not available. The Government and Officemax
bamboozled the Court into accepting that Movant and Co-Movant could not
only travel between stores at the speed of sound, but could
simultaneously create accounts while conducting business in those
stores without even so much as having a phone out in the surveillance
videos they appeared in.

Ex. 241: 7/7/10. While both Matthew and Movant were airborne on
Southwest Flight 435 from ABQ to Dallas-Love between 6:50AM and 9:30AM,

account 860568314, Terry Fiecke from Kearney, MO was created at 7:04AM.

 

Ex. 242: 8/25/10. While Co-Movant was airborne on Southwest
Flight 12 from ABQ to LAX between 11:50AM and 12:45PM, account
861304574, Mary Kelly from Easton, MD was created at 12:36PM.

Ex. 243: 9/4/10. While both Matthew and Movant were airborne on
Southwest Flight 2594 from ABQ to Providence, RI between 9:30AM and
4:50PM, account 861408574, James Fredrickson from Medford, MN was
created at 9:43AM; account 861409058, Alfred Sexton from San Antonio,
TX was created at 10:40AM; account 861411672, Bernice Rucker from
Cincinnati, OH was created at 3:25PM.

Ex. 244: 6/4/10. While Movant and Co-Movant were purportedly
turning ink cartridges in Las Vegas, NV, they were also purportedly
creating Maxperks accounts consistent with the same “Bargle” pattern.
After three store visits at 11:47AM, 12:32PM, and 12:49PM; an account
creation at 1:50PM in the name of “BARGLE12345678@GMAILCOM D ANDREWS”;
a store visit at 1:55PM; an account creation at 2:03PM in the name of
“BARGLE12345678@GMAILCOM B MARTINEZ”; a store visit at 2:22PM; an

account creation at 2:30PM in the name of “BARGLE12345678@GMAILCOM N

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 95 of 125

UPDEGRAFF”; a store visit at 3:26PM; and an account creation at 3:41PM
in the name of “BARGLE12345678@GMAILCOM J HOLDSWORTH”.

Even if one considers,.the. typographical.errors..as further
evidence of sophistication (they customarily indicate the opposite),
applies a two-hour time difference (the times still overlap), and/or
assumes Movant could fill out application forms online while driving
(impossible using the technology available at the time), one cannot
dismiss the fact that neither Movant nor Co-Movant has ever been inside
any Nevada Officemax stores, whether during the entirety of the alleged
conspiracy, before, or since, and in fact, Co-Movant met for lunch in
Albuquerque on 6/4/10, for the first time in years, Sean Scott, who
would later become his longtime business partner in a Silicon refinery
‘project (Ex. 245). 0 seen

Ex. 246: 6/17/10. In addition to traveling 500 miles in an hour
in Ex. 234, Movant and Co-Movant also purportedly created 7 Bargle
accounts, some of which were entered during the same miraculous hour.

Ex. 247: 7/13/10. After purportedly visiting the seventh of ten
San Antonio-area stores, Movant and Co-Movant purportedly created five
Bargle accounts in ten minutes, somehow creating two more while driving
to isolated Kerrville, Texas.

Although numerous inconsistencies between the Government’s case
documents and the laws of physics were observed, only 697 account
creations that the Government claimed were Movant's or Co-Movant's, had
timestamps. Counsel never attempted to get timestamps for the
remainder, and if such an attempt had succeeded, additional

inconsistencies could have been identified. Counsel was ineffective for

leaving it alone.

84

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 96 of 125

Even with the 697 the Government inadvertently turned over,
Counsel never attempted to introduce these evidentiary inconsistencies
to introduce reasonable doubt to the jury.

At the 1/6/16 evidentiary hearing, AUSA Vierbuchen discussed with

the Court:

MS. VIERBUCHEN: Okay. And so we could go on to Government’s
Exhibit 6, Judge.

Okay. Again, this information is taken off what we were just
looking at, just this — that — what we were looking at, the
enrollment data that was on the all accounts tab of the
Daubert Hearing Exhibit 2.

And it’s merely a summary of the enrollment data. Remember I drew
your attention to the enrollment date?

THE COURT: bhohukl COC

MS. VIERBUCHEN: And so if you go and look, you will see the
enrollment date for the first teechur account was in March.
The last teechur account ended in April. You can see the
rollover through these accounts.

And as I said, I think it’s an important point. The defendants
have not pointed to a single error in our summary. Obviously,
if there were errors in what our summary of the data would be,
that would be you know, something we would want to address,

because we'd have — it needs to be an accurate summary of the
underlying data. (Ex. 47, 1/6/16 Hrg. at 54-55)

Counsel did not contradict Vierbuchen, even though the errors

were legion.

E. Most Account Creations Were Done Via Paper Sign-Up And Could Not
Have Been Reasonably Foreseen To Cause Wire Transmissions

According to (Ex. 248, Bates 1942), the majority of the group 1
accounts (constituting the lion’s share of ink recycled) were shown to
have originated via “ACT”, or an actual in-store paper sign-up, meaning
no use of the wire could have taken place (Ex. 249). The accounts in
Counts 2, 4, and 5 in the second superseding indictment (Ex. 8) were

included in this majority. Counsel never raised this issue.

85

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 97 of 125

F. Movant Did Not Use “Advanced Computer Skills” Or “Scripts” To
Create Accounts Or Perform Adjustments

Despite the indictments charging no counts of computer crime, and
the Government’s evidence supporting only a very simple, if large-
scale, series of acts, the Government sought to paint Co-Movant as a
sophisticated computer mastermind, in an effort to enhance Movant’s
sentence, dehumanize her as married to as an evil psychopathic genius,
and to make the judge and jury fear them both.

Counsel waived any objection to this circumstantial and
incomplete evidence, and instead of presenting evidence to counter the

conclusory accusations, or downplaying their relevance and severity, in

 

.many.instances.bolstered .the..Government.’s..case .by..joining in. them.

1. Contrary Confession

Movant’s alleged confession disavowed any use of advanced

computing skills for either defendant.
The 302 memorializing Agent Boady’s 6/28/11 interview with

Movant states: “Brandi advised that creating accounts was a full-time
job for both her and Matt and they would do a lot of it by hand” (Ex.
104). At sentencing, Counsel recounted Boady’s testimony:

MR. HOTCHKISS: “And you have no evidence that Ms. Channon ever

_ used a computer in this alleged conspiracy, correct?”

MR. BOADY: “Yeah. I have no idea whether she used a computer or

not.” (Ex. 250, at 35).

2. Meaning of “Script”

Counsel allowed the Government to confuse the Jury between
“scrip” and “script”.

The Government sought to confuse “Staples scrip program” (like

the MaxPerks program) and “Staples script program” (a computer program)

in order to insinuate that a seized Post-it note from Movant’s

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 98 of 125

residence referred to a computer program instead of “scrip” (Ex. 251,
Tr. at 727-28, lines 18-10). After lying to the judge again, this time
about..what.404(b).permits..(Ex....251,..Tr...at..725,..Lines...18-21),.AUSA
Kastrin disingenuously introduced Government Exhibit 156 (Ex. 252)
without providing any foundation as to what “Staples Scrip Program”
meant, after assuring the Court she would. Counsel objected prior to
the exhibit’s introduction but waived objection after Kastrin’s
treachery had succeeded. Counsel also failed to object on the grounds
that the notes had no identifying characteristics tying them to Movant,

Co-Movant, or any of the three other occupants of the house, or that

 

the entirety of this case as charged involved offenses against
Officemax, not Staples.
At trial, Steven Gardner opined: ==

MR. GARDNER: To me, it meant that there was most likely some sort
of a computer script at work here. For somebody to open this
Many and have one person or even a couple of people opening
that many accounts in a day, they’re going to be sitting at a
computer for a very long period of time.. (Ex. 253, Tr. at 401-
402).

During Robbenhaar’s cross-examination of Gardner, the following
exchange occurred:

MR. ROBBENHAAR: Okay. Now, Mr. Gardner, you testified in this
case that -- something about a computer script versus a scrip.
One, the P with -- and then the script without --

MR. GARDNER: I think--

MS. VIERBUCHEN: Objection, Your Honor. That's facts not in
evidence 2 2 et cerns none nee nnngnanituimte ca ne any

THE COURT: I don't recall it being mentioned. Sustained. (Ex.
254, Tr. at 990-991).

Yet the previous day of trial, the Judge recalled it in this exchange:

THE COURT: All right. Well, we’ve heard testimony about scrip. I
Mean, I heard Mr. Gardner talk about scrip.

MS. KASTRIN: So that is a different version, so -- he was talking
about script, with a T. And this is —

THE COURT: I wasn't clear about that.

MS. KASTRIN: Yeah. So he has -- there is -- I mean, I will admit
that there are two words that are similar in this. (Ex. 251,
Tr. at 727-728).

87

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 99 of 125

After the Government and Judge ganged up on them, Counsel and Co-

Movant’s counsel were deterred from any further discussion on the

topic.

3. Typos Usually Indicate A Computer Did Not Do The Typing

The account creations were riddled with typos, as introduced in
Government Exhibit 4. In addition to the strange use of e-mail
addresses as first names (Exs. 244, 255), some accounts had an e-mail
address for every value (Ex. 256, row 860671859); addresses as cities,
names as addresses, addresses as school names (Ex. 257); and outright

missing phone numbers and email addresses (Ex. 258). These records

 

could have been used by Counsel to argue that providing fictitious
.information could..not have. .been.an. essential..part .of..the scheme, since
blank or garbage information worked just as effectively to create
accounts. Counsel waived this argument.

In regard to the typos, Steven Gardner opined that:

a normal person would not do that. So we wouldn’t — I would not

assume a normal person would put that in there. It also made us

believe that, you know, there’s probably something going on from

a computer standpoint. This is more — almost like a script,

maybe, putting in the wrong information. (Ex. 253, Tr. at 401-

03).

At no point did any side argue that Movant or Co-Movant were
normal people.

4. Movant's Authorship Unquestioned

When cross-examining FBI computer forensics witness Jane Bales
and her introduction of four deleted spreadsheet files recovered from

the seizure at Movant’s residence, Counsel advanced no query on the

origin, ownership, or authorship of the deleted files, or the origin or

88

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 100 of 125

ownership of the computers they were found on, focusing instead on less
relevant matters like Bales’ credentials (Tr. at 1162-1181).
Despite finding three people in the house other than Movant and

substantial evidence tying the others to similar acts, neither the

Government nor Counsel ever established, or questioned whether, the Mac

Mini's belonged to, and were used, by Movant or by Co-Movant, with the
exception of the following vague speculation by SA Moon, which Counsel
never addressed:

MS. VIERBUCHEN: [I]js the Excel format the version that you

obtained it off the — one of the defendants’ MacMinis?

MR. MOON: That’s correct. (Ex. 259, Tr. at 1436-7).

5. There Was No Computer Program

Despite numerous Government actors, along with Counsel and Co-
counsel, voicing their suspicions and beliefs that Co-Movant had
“created a script or computer program to facilitate a scheme (Ex. 260,

Tr. at 289, lines 18-24; Ex. 253, Tr. at 401-02, lines 24-4; Ex. 194,

 

Tr. at 418, lines 12-18; Ex. 251, Tr. at 723, lines 1-7; Ex. 251, Tr.
at 725, lines 7-10; Ex. 251, Tr. at 725-26, lines 23-1), direct expert
testimony by SA Moon, that all sides would go on to forget,
contradicted the notion:

MS. VIERBUCHEN: And just so I understand, by looking at this
Excel file by itself, would you be able to go onto OfficeMax's
website and fill in the profiles online to open a thousand --
thousands of MaxPerks accounts?

MR. MOON: Not from this Excel document. There are functions
within Excel that allow you to do the process I described of
sending and receiving data. I did not have indications of that

--within this--decument..-Or--you-could-write-another program. But
this document, as it stands right now, could not do that on
its own.

MS. VIERBUCHEN: Without an intervening step?

MR. MOON: That's correct. But this document was found in
unallocated space, indicating it was deleted. So the
corresponding program that would have read this data could
have also been deleted and written over so our forensic tool
would not find it.

MS. VIERBUCHEN: So just to be clear, we did not find that other
program?

89

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 101 of 125

MR. MOON: We did not find that other program, or a program that
interpreted this data, no. (Ex. 261, Tr. at 1444).

Counsel never objected to the rank speculation that the
Government’s “magic bullet” program existed on the hard drives but then
could have been deleted, nor did Counsel made any attempt to further
draw attention to the absence of computer program evidence. Despite
Moon’s testimony, all parties proceeded to disregard it, including the
Government's closing and rebuttal described in more detail in Ground
XXII.

At sentencing, AUSA Messec went on to accuse:

MS. MESSEC: But, no. What they did, and what you won’t find any
mention of in Matthew Channon’s 22-page sentencing memorandum
or his allocution now, is deploying a computer program in an
attempt to steal hundreds of thousands of dollars from
OfficeMax. (Ex. 262).

Counsel even piled on:

MR. HOTCHKISS: And the evidence at trial was, of course, that
they wete créedtéd not by “hand, but by Some “kind of a computer
program or whatever the word would be, script or whatever, and
that none of them were created by hand. (Ex. 250, at 37).

The evidence was not that. Hotchkiss’ false statement also
prejudiced Movant, because the Judge went on to sentence her, “..the
Court is imposing this condition because the instant offenses involved
the defendant using a computer to defraud OfficeMax.” (Ex. 263,
Sentencing Hrg., at 71-72, lines 21-23).

No evidence that a program existed was ever produced, despite
seizures of dozens of email accounts and dozens of gigabytes of seized

.-hard..drives,. and .months..of.attention..lavished..by..two..skilled. and

educated cyber squad FBI agents who would have found any such program.

G. Movant And Her Co-Defendant Were Provably Not “Sneaking Around”

90
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 102 of 125

Movant's Counsel was also caught flat-footed when it came to
witness’s and government allegations of relevant conduct related to
their physical presence and payment behavior at OfficeMax stores,
specifically, the absurd notion Movant and her Co-Defendant were
“sneaking around” and/or attempting to conceal their behavior.

1. No One With Knowledge Testified

By refusing to consider introducing as witnesses known ink
recyclers Jason Moran and Roberta Duran; or any OfficeMax employee or
former employee who worked in a retail location; or cross-examining FBI
special agents Boady and Moon, or Officemax employee Gardner on the
subject of concealment; or even working exculpatory information into
their own opening or closing statements, Movant’s Counsel missed
multiple opportunities to ameliorate the jury’s impressions of Movant’s
and her Co-Defendant’s motives:

Mr. Hotchkiss’s closing included an admission of this failure, as
though it were the Government’s job to present it: “[T]he cashier did
not testify, and no one else testified with firsthand knowledge of what

happened during the transactions.” (Ex. 264, Tr. at 1615).

2. No Innocuous Theory For Staggered Entrances Advanced

Counsel could have walked the Court through the process of an ink
recycle transaction from a customer witness’s or clerk witness’s
perspective, but did not. Counsel failed to demonstrate, through any of
the above means, that staggered entrances to the stores were only
necessary in order for Defendants to move as quickly as possible, or
that arriving together but before entering the store, to ensure the

fastest transactions and with the least amount of mess, Defendants

91

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 103 of 125

needed to place the proper number and proper type of ink cartridges in
their bags from boxes in the cay trunk, by only one person filling both
bags in the parking lot, handing the first bag to the other person, and
filling then bringing the second in himself (Movant would always enter

first).

3. No Innocuous Theory For Quick Behavior Advanced

Counsel failed to demonstrate the paramount importance of speed
to the Defendants by not showcasing their ability to visit dozens of
Officemax stores a day, working from open until close. Any
demonstration or direct examination would have conveyed the message
that meaningless gestures of surreptitious behavior were pointless to

Defendants.

4. No Employees Were Called to Testify

Counsel failed to demonstrate that the observer effect of cameras
filming Defendants’ staggered entrances did not impact the timing of
Defendants nor affect the on-the-floor reality or feeling in the
stores, where all employees, whether cashiers or loss prevention
managers, knew what Defendants were there to do, and employees knew the
Defendants knew the employees knew: the identical bags and contents,
month after month, were a dead giveaway. No evidence was introduced of
a single Officemax employee, out of the dozens Movant interacted with,

filing so much as a police report, banning Movant from a store, or

..yefusing, to recycle her ink...

5. Ridiculous Assertions About Video Evidence Unchecked

92

 

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 104 of 125

Counsel failed to demonstrate that the Government’s assertions
that Defendants did not talk to each other in stores could not be
determined from the Government’s grainy stop-motion video. This video
was without audio, with Movant’s and Co-Movant’s heads cut off/out of
frame, or back to the camera in every pertinent shot. According to
Steven Gardner’s testimony:

MR. HOTCHKISS: And there was no audio for any of these

_.. transactions, correct? 0

MR. GARDNER: Correct. We are not allowed to audiotape. (Ex. 180,

Tr. at 999).
And Agent Moon’s:

MR. ROBERT: There are no audio -- there's no audio in any of

these videos, is there?

MR. MOON: No. (Ex. 265, Tr. at 1454).

Had Counsel reviewed the video evidence with the jury, Counsel
would have made it clear that Movant and Co-Movant had no opportunity
to talk to each other because they were already talking to the clerks.
Finally, Counsel failed to call into question the relevance of lack of
conversation before the camera: how much singing and dancing was

‘necessary to meet the burden the Government’ imposed to contradict the

Government's default presumption of sneaky behavior?
6. Interstate Travel Conclusions Uncontested

The Government made a big deal out of the interstate travel:
“..[A]s we've seen, the defendants have traveled to numerous states in
furtherance of the scheme to defraud Officemax.” (Ex. 48, Tr. at 1553).
Instead of offering evidence to describe how the interstate travel was
out of practicality and intended as anodyne, evidence that AUSA Kastrin
explicitly taunted Counsel for failing to produce (Ex. 50, Tr. at 1646,
‘lines 10-19), Co-Movant’s counsel not only furthered the Government's
mistaken position that it was to evade detection but drove it home,

adopting the Government’s exhibit no less:

93

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 105 of 125

MR. ROBERT: Matt -- and to some extent I suppose Brandi, because
we've seen her in some videos, just a couple -- devoted an
extraordinary amount of time and effort to this. Ink recycling
-- Exhibit 32, please -- in 12 states, at 229 stores. A ton of
travel. I mean, the effort expended was extraordinary. (Ex.
266, Tr. at 1603).

Counsel failed to put the lie to the indictment’s pronouncement,
and the Government’s position both, that Defendants were attempting to
avoid detection by going to hundreds of stores in numerous states, by
pointing out that this approach was guaranteed to maximize, not
minimize, the attention of Officemax and authorities, and in fact had a
simpler purpose: to adapt to the limited intake capacity for ink
cartridges of individual stores, and to a lesser extent shop for the
most profitable clearance items. Counsel did not ask, but should have
asked, a witness, any witness, to corroborate the above, and ask what

Defendants could have changed about their pattern of store choice to

get themselves noticed more.

7. Officemax Sales Associates Are Not Rubes

Counsel failed to establish Movant already knew by sight, if not
by name, multiple shifts of staff at a number of Officemax stores, and
they her, because she visited them regularly. Counsel failed to
establish, by calling not a single employee or ex-employee, that the
Government’s implicit notion that the Officemax staff were gullible,
mindless automatons, was faulty, and instead the Officemax personnel
were, more often than not, well-informed businesspeople who had neither
the motivation nor the ability to be materially influenced by what had
been typed in to a backend database; possessed sufficient
sophistication to recognize fraud when and if they saw it; and yet,
numerous times without exception, conducted repeat business with Movant

anyway.

94

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 106 of 125

Allowing the tail to wag the dog, Counsel waived introducing
evidence that Officemax employees’ locus transactio judgment took
precedence over the fine print of corporate terms and conditions, in
light of the fact that Officemax staff allowed Movant or Co-Movant to
recycle on two consecutive transactions as two separate accounts (Ex.
267), generating receipts for ink recycling that were less than a
minute apart and at the same register. Officemax staff in Missouri
allowed an unknown individual to turn in 11 sets of 20 cartridges each
_to only two “2010's” accounts, 4 pairs of which took place on the same
day (Ex. 268). Again, there is no evidence or reason to believe either
Defendant was in Missouri at this time, yet these transactions counted

toward Movant’s forfeiture and restitution numbers.

8. Invalid Mailing Addresses

Officemax knew most of the signed-up mailing addresses were
invalid, having compiled a list containing all accounts, and despite
knowing they were invalid, kept them open (Ex. 269). Counsel
ineffectively waived bringing this up as well.

9. Telephone Admissions

From the notes from Officemax’s witness Steven Gardner's
telephone call with Co-Movant, numerous excerpts indicated Matthew
Channon‘s willingness to disclose what he had been doing, as if he did
not consider the acts discussed to be something to hide:

“Channon was asked how many MaxPerks accounts he had opened and

was currently using and stated he had about 100 accounts that he

recycled ink on and purchased Blackhawk credit cards with the

rewards.” (Ex. 18).

“When questioned about performing, on-line adjustments of

purchases he did not make, to these accounts, Channon admitted to
it” (Ex. 18).

95

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 107 of 125

“When I told Channon it [ink recycling] was closer to $40,000
Channon did not disagree” (Ex. 18)

AUSA Kastrin made it clear from her opening statement that “..you
will hear that Matt Channon admitted to having numerous OfficeMax
accounts. He admitted that he recycled ink with these accounts. And he
admitted to claiming...”. (Ex. 260, Tr. at 292-93). Counsel never

introduced evidence to show how this was the opposite of being sneaky.

10. Prejudice at Sentencing

Through Counsel’s failure on all these fronts, the jury and the
Hon. Judge Herrera were led to believe that the Defendants were sneaky
and attempted to avoid detection.

Before sentencing Movant to probation, the Judge said, “[t]he
Court is imposing this condition [ankle monitor] as a sanction because
the defendant engaged in fraud for a period of almost two years.” (Ex.
263, Sentencing Hrg. at 72).

Before sentencing Co-Movant to prison, the Judge said:

“It’s hard for me to imagine that you thought it was acceptable,

because... you. went..to.a..great..deal..of..trouble.to.—.to avoid

detection, to — to spread these activities around to different

stores in different states. And so when I see the way you

conducted yourself, it suggests to me that you knew that you were

doing something wrong.” (Ex. 42, Sentencing Hrg. at 105).

“I've already said that you went to great lengths to conceal your

activities from OfficeMax. Even if one could argue that — that it

appeared to be acceptable under their rules, clearly, the deceit

and — and so forth that I’ve already addressed that went on in

this case suggest otherwise.” (Ex. 42, Sentencing Hrg. at 109).

Although available evidence plainly contradicts this notion,
these facts were never introduced, demonstrated, nor a demonstration
attempt made, by Counsel.

Co-Movant’s counsel did get, absent any details or further

follow-up, SA Moon to acknowledge:

96

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 108 of 125

MR. ROBERT: Matt did nothing with respect to his visual
appearance in these stores to hide who he was?

MR. MOON: Not that I saw in the video, no. (Ex. 270, Tr. at
1449).

Movant's 6th Amendment Right To Confront Witnesses, And To Compel
Witnesses To Appear, To Trial By An Impartial Jury, And To
Assistance Of Counsel, Were Violated When The Judge Allowed
Leading Testimony And Forbade Cross-Examination, And Counsel
Failed To Object On Appeal

Leading Witnesses
Wholesale Leading
The Hon. Judge Herrera allowed leading question after leading
question’ by the Government, whereupon~defense’s objections were met
with “it is leading” but seldom overruled nor sustained:
MR. ROBBENHAAR: Your Honor, I have to object to the leading
nature of this question and many of the others.

THE COURT: There has been some leading. So if you could ask
direct questions, please. (Ex. 271, Tr. at 355).

 

MR. ROBERT: I will object to leading.
MS. VIERBUCHEN: I’m just trying to speed it up, it seems so very
routine.
THE COURT: Well, it is leading, but I’ll give you a little bit of
leeway just because you’re directing attention, at least, to
: specific areas of the document — of the exhibit, so go ahead.
(Ex. 131, Tr. at 455).

MR. ROBBENHAAR: Your Honor, I have to object to leading
questions.

THE COURT: Yes, they are leading questions. So if you could
rephrase please. (Ex. 272, Tr. at 503-504).

MR. ROBBENHAAR: Your Honor, object to, again, leading.

MR. GARDNER: Correct.

THE COURT: And — yes, the question is leading. So please ask
nonleading questions. (Ex. 273, Tr. at 654).

MR. ROBBENHAAR: Understood. And while we’re here — and I don’t
mean to disrupt your flow. But a lot of the questioning is
leading, and I’m all for moving this quickly, but I think we
do have to follow the Rules of Evidence. It’s very leading,
very — it’s testimony testifying for the witness at times. So
I don’t want to —

97

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 109 of 125

MS. VIERBUCHEN: Well, I truly am trying to speed it up. And
‘particularly in light of the opening statement where they
conceded he did all of this, it’s kind of — I’m just really
trying to shorten the trial. But I don’t think that it’s — I
think it’s speeding things up. I don’t think it’s a material
way, but I am concentrating on trying not to lead.

THE COURT: All right. And the witness is certainly familiar
enough with the evidence that I think that we can get where we
need to go in an efficient and timely manner, so try not to
lead. (Ex. 274, Tr. at 765-766).

MR. ROBBENHAAR: Object to the leading nature of the question and
the speculative answers here.

THE COURT: Well, they are leading, but I think he let us know
that he didn’t know the answer to that specifically. (Ex. 275,
Tr. at 1019).

MR. ROBERT: Objection, leading.
‘THE COURT: It is “leading. If you could rephrase, please? (Ex.
276, Tr. at 1384).

The Government spent the entirety of trial spoon-feeding its narrative

 

to the witnesses it called, leading so transparently that occasionally
the Government would redirect their witnesses to re-ask the same

questions, in order to alter the witness’s original yes or no answers.

2. AUSA Vierbuchen And The Court Legislated Their Own
Subchapter Of 611 For “Foundational” Testimony

During direct examination of Steven Gardner, Mr. Robbenhaar
objected. (Counsel joining)..in. vain ee
MR. ROBBENHAAR: Your Honor, again, leading. It’s all leading.
THE COURT: Well, in this particular instance the Court will allow
the questions because they are foundational. Go ahead. (Ex.
92, Tr. at 509-510).
When Mr. Robbenhaar objected to AUSA Vierbuchen’s leading
questions again, Vierbuchen responded, “Your honor, if I may,
foundational questions are allowed to be leading under Rule 611.” The

Court adopted the position, responding, “And that was a foundational

question, so the objection is overruled.” (Ex. 277, Tr. at 514-515).

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 110 of 125

Counsel never moved for reconsideration by reacquainting the

Court with the text of the statute, nor raised the matter on appeal.

B. Sandbagging The Defense
As of the first day of trial, with the jury venire waiting in the
next room, the information about the hidden tabs and hidden
spreadsheets were supposed to be fair game to the defense:

MS. VIERBUCHEN: The case law is clear that that goes to weight,
not admissibility. [Ex. 188, Tr. at 45].

MS. VIERBUCHEN: So again, this bit about the hidden tabs? Again,
that would go to weight, not admissibility. [Ex. 188, Tr. at
46].

 

MS. VIERBUCHEN: All the other arguments counsel is making goes to
“weight, not admissibility. [Ex. "188; Tr. at 47]

On the fourth day of trial, Counsel had its first opportunity to
cross-examine Steven Gardner. At a bench conference, the following
exchange occurred:

MR. ROBBENHAAR: And just repeatedly throughout the case, the
argument by the government that it only goes to weight, not
admissibility, so here we are. We’re talking about the same
thing, and it is going to the weight of the government’s
evidence.

THE COURT: Okay. But at this moment I think we’re talking about
foundation. So...

MR. ROBBENHAAR: And I'm happy to lay a foundation..and the other
issue that I would get into, just to avoid another parade up
here,..is..talking..about.the.hidden.worksheets. that. are
contained within the original.

THE COURT: What’s the —

MR. ROBBENHAAR: Again, it goes to the integrity of the
government’s evidence. He didn’t know what he provided the
FBI. He provided all this personal data regarding thousands of
other individuals to the FBI. I think that goes to not only
the quality of his work and the quality of his investigation,
it goes right to the integrity of the government’s evidence..I
think that I should get the opportunity to cross-examine this
witness about how his investigation, in obtaining and
producing the information from the database, gets produced to
the FBI and how this stuff inadvertently got sent over to the
FBI.

MS. VIERBUCHEN: Well, Your Honor, I would just say I don’t think
that it has any relevance to this case. I mean the testimony
at the prior hearing was that he wasn’t even aware that the

OP ee

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 111 of 125

hidden data was there. And there’s been no evidence, either
through their expert or through this witness, that the data
was even used. So I think it’s more of, perhaps, a Rule 403,
where it’s really unfairly prejudicial. There’s no evidence it
was used or consulted or relied upon in this case. They were
hidden, and the witness didn’t even know about it. So I think
it’s unfair to kind of suggest that that somehow makes the
data untrustworthy, and I would ask that it be excluded, the
reference to the hidden tabs.

THE COURT: All right. Well, at this point I’m going to — I’m not

going to allow the reference to the hidden tabs and other
individuals. Now, I don’t know how it will all play out. We
May be revisiting the issue. But at least at this point I have
no — I’ve heard no evidence that that information was used
with respect to the charges against these defendants.

MR. ROBBENHAAR: No, but those documents form the basis of the

government’s evidence in this case. It goes to the integrity
of their evidence. It goes to the credibility of this witness.
If he did a sloppy job of his investigation and presentation
of his case, I should be able to cross-examine. The hidden
worksheets apparently came from a template he testified to
that he forgot came from a worksheet that he forgot was there.
I mean, that goes to —

THE COURT: That testimony was at the pretrial hearing, right?
‘MR. ROBBENHAAR: Correct." Not in’the trial; but a pretrial

evidentiary hearing. That’s right.

THE COURT: Well, at this point I’m not going to allow it. (Ex.

45, Tr. at 963-968).

Counsel timely joined objection (more than a dozen times) to both

regions of abuse of discretion, but was ineffective for failing to

raise any related issue on appeal.

XX.

Movant's 6th Amendment Right To Trial By An Impartial Jury, And
To Have Assistance Of Counsel For Her Defense, Was Violated When
Her Counsel Refused To Bring Sleeping Jurors To The Court's
Attention

At least three jurors.slept.during different. phases of, the trial,

Juror Neil audibly snoring at times, and this fact was well-known to

the defense table (Ex. 31).

During trial, Movant and Co-Movant brought up this fact to Co-

Movant’s counsel, Mr. Robert, and was consistently told to make notes

of the fact and to present them to Mr. Robert at trial closing, which

Co-Movant did (Ex. 31).

100

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 112 of 125

At trial closing, Co-Movant brought up to Mr. Robert the fact
that jurors had been sleeping, as he had been previously instructed, to
which Mr. Robert refused to bring the fact up to the Hon. Judge
Herrera, even stating “a sleeping juror is a friendly juror” (Ex. 31).
Counsel did not raise the issue either. All jurors voted to convict.
Neither of the alternates ever fell asleep, and both of them took
copious notes.

After the Jury’s guilty verdict, the Hon. Judge Herrera told the
jury: “Again, I thank you. It was obvious that you-all were very

attentive and took your duties seriously.” (Ex. 278, Tr. at 1655-56).

Neither the Government nor the defense ever raised the subject of

 

sleeping jurors.

XXI. Movant's 6th Amendment Right To Confront Witnesses, And To Have
Assistance Of Counsel For Her Defense, Was Violated When
Government Prosecutors Themselves Testified At Summation And
Rebuttal And Her Counsel Refused To Object, And Movant's 8th
Amendment Right To A Reliable Sentencing Determination Was
Deprived By Government Prosecutors’ Unfair Closing Arguments.

Emboldened by a winning streak of decisions in the Government’s
favor, Government prosecutor Vierbuchen committed numerous gross

improprieties in her Rule 29 response, trial summation, and trial

rebuttal following six days of trial.

A. Falsehoods in Rule 29 Response
Leading in to summation, in response to the defense’s short Rule
29 motions, AUSA Vierbuchen stated falsehoods to the Court:

MS. VIERBUCHEN: [The Defendants] would go into stores and go to
different stores and they would hide their identities by
presenting MaxPerks account names in other people’s numbers —
excuse me — in other people’s names. (Ex. 190, Tr. at 1484).

101

   

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 113 of 125

As described in Ground I(C), these assertions were matters not in
evidence and in fact they were false: it was never alleged nor proven
that other people’s names were presented.

MS. VIERBUCHEN: [The Defendants] would go into stores and they
would pretend that they didn’t know each other..And when they
were in the store they actually passed each other on at least
two occasions and gave no rec- -- no indication that they knew
each other. (Ex. 190, Tr. at 1484-85).

As described in Ground XVIII(G), these assertions were matters not in
evidence and in fact they were false: the video evidence never showed
Defendants’ faces and never captured their audio.

MS. VIERBUCHEN: The enrollments for the accounts using the
teechur, Bargle, and coach sequence, as we all know, that was
intended to deceive OfficeMax into believing they were
different people. And we know — what do we know? They all came
back to the IP address associated with the Channons’ home.
(Ex. 190, Tr. at 1485).

 

As described in Ground VII, these assertions were matters not in
evidence and in fact they were false: the enrollments for all but the
“coach” sequence were not linked with Movant’s home, and even the
“coach” account had strong indications international entities were
involved with it.

Counsel did not object during the Rule 29 response. The Court

ruled:

THE COURT: I’m going to deny the motion of — the Rule 29 motion
on behalf of both defendants..And without the Court reciting
the evidence, I acknowledge the examples that were provided to
us by Ms. Vierbuchen. (Ex. 279, Tr. at 1488)

. B..Matters Not. In. Evidence. During. Summation And.Rebuttal
1. Vierbuchen Testifies The Channons Are Not Teachers

AUSA Vierbuchen painted Movant and her Co-Defendant as liars,

using matters not in evidence:

MS. VIERBUCHEN: “But these weren’t the only lies that they told.
Another lie, or false statements that they repeatedly told,

was that they falsely claimed to be teachers.” (Ex. 48, Tr. at
1552).

102

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 114 of 125

MS. VIERBUCHEN: “The evidence is undisputed that neither of the
defendants are teachers.” (Ex. 48, Tr. at 1552).

Counsel never contested the “not teachers” allegation in the defense
summation, yet Vierbuchen hammered it again in rebuttal:

MS. VIERBUCHEN: “if [Matthew and Brandi Channon] didn’t lie about
being teachers over 5,000 times...” (Ex. 49, Tr. at 1631).
MS. VIERBUCHEN: “[Matthew Channon] wouldn’t need to create fake

accounts and fake names and falsely claim to be a teacher.”
(Ex. 50, Tr. at 1645).

MS. VIERBUCHEN: “if [Matthew Channon and Brandi Channon] would
not have identified themselves as teachers” (Ex. 50, Tr. at
1646).

No testimony or evidence at trial was offered regarding whether the
Channons were or had ever been teachers, with the possible exception of
the following exchange with Government witness Purushottaman

Nandukumar, whose sum knowledge of Co-Movant consisted of one brief

software job interview he conducted with Co-Movant, two years prior,
through videoconference, and having read Co-Movant’s resume:

MS. KASTRIN: And as part of the interview process and with the
resume itself, did he ever represent himself to be a teacher?
MR. NANDUKUMAR: Not to my recollection. (Ex. 54, Tr. at 433).

2. Vierbuchen Testifies E-mails Crossed State Lines

MS. VIERBUCHEN: And as we learned with the e-mails in this case,
the transmission of the e-mail is going to cross state lines.
In fact the Google representative, Ms. Papageorge, I believe
her name was, told you just that. That, in fact, there were no
servers in New Mexico at that time; and, therefore, it would
have had to bounce off a server outside of New Mexico. (Ex.
280, Tr. at 1564-65).

As described in more detail in Ground VII(C), no evidence was
presented and no witness testified that the e-mails were sent from New
Mexico and not another state. Ms. Vierbuchen simply made the
assumption, and in typical leading fashion, brought forward the

following hypothetical with Ms. Papageorge but did not follow up:

103

 
 

 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 115 of 125

MS. VIERBUCHEN: And so regarding the dates of July 15, 2010, and
July 28, 2010, when there were no servers in New Mexico, would
that mean that an e-mail sent from New Mexico would have to
hit off a server outside of the state of New Mexico if sent on

that day —
MS. PAPAGEORGE: Yes.
MS. VIERBUCHEN: -- before reaching its ultimate destination?

MS. PAPAGEORGE: Yes. (Ex. 54, Tr. at 438).

3... Vierbuchen-Testifies-Movant. Used.-Accounts That. Were
Themselves Fake

MS. VIERBUCHEN: Ms. Channon is at one register. This is where
she’s presenting a fake — a fictitious account for — I believe

it is High Speed account, and then her husband disappears off
the screen (Ex. 281, Tr. at 1574).

It was never alleged or proven that the accounts themselves were

fake or fictitious, merely that they were real accounts created with

fake or fictitious information.

4. Vierbuchen Testifies the Channons Used Cards In Someone
Else’s Names

MS. VIERBUCHEN: So now they are back-to-back. They are pretending
they do not know each other. They are each presenting
different cards, MaxPerks cards that aren’t in their names.
(Ex. 281, Tr. at 1574).

MS. VIERBUCHEN: They’re not even representing giving a MaxPerks
account card with their real name on it. (Ex. 281, Tr. at
1575).

MS. VIERBUCHEN: Now, we’ve seen not two videos — Mr. Hotchkiss
referred to two videos — we actually have seen three videos
with her. In all three videos she presents a MaxPerk [sic]
rewards card in a different name. Those videos and
corresponding Ejournals are at Exhibits 48 through 53 (Ex. 49,
Tr. at 1632-33).

The videos at Exhibits 48 and 51 show Movant presenting a

MaxPerks. card-that-is -yellow:on-one~side-and-white-on-the other,
whereupon the clerk scans a black barcode on the white side of the card
to enter the account number associated with the card.

Since no one could have received mailed personalized cards at a

fictitious addresses associated with the accounts, the cards could not

104

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 116 of 125

have had fictitious names on them. The cards used must therefore have
been generic, anonymous cards, picked up in store, prior to activation
of the accounts, in sign-up kits, which were commonly available (Ex.
282). Therefore, no names, including the names associated with the

accounts, could have been physically present on the cards, presenting

these cards could not have been in anyone’s name, and therefore the

accounts’ names could not influence the clerks.

5. Vierbuchen Testifies As To What Words The Defendants Spoke

MS. VIERBUCHEN: Exhibit 48..She — Ms. Channon just walked right
past her husband without a glance or a word. (Ex. 281, Tr. at
1573-74).

MS. VIERBUCHEN: Exhibit 51..And not a word to her husband, who is
right behind her. (Ex. 281, Tr. at 1575-76).

Both video exhibits had no sound. Both video exhibits only showed
the backs of the Channons’ heads when they were in line. No witness
testified as to what words, if any, the Channons spoke between

‘themselves. AUSA Vierbuchen never explains how she can tell Movant and

 

Matthew are not talking to each other by only seeing the backs of their
heads during a muted video, and how she can tell well enough to testify

to that fact.

6. Vierbuchen Testifies The Defendants Pretended Not To Know
Each Other And Testifies As To Their State Of Mind

MS. VIERBUCHEN: Did you see there Brandi Channon, a familiar coat
that we saw..that she was wearing. There she is. She walks
right by her husband, not a look or word. She knows what she’s
doing is wrong and so does her husband. (Ex. 281, Tr. at
1578).

MS. VIERBUCHEN: [A]Jnd then you have another video at Exhibit 66.
“And that was” the” February’ 6,~2011- video. [Brandi] herself is
in there pretending not to know her husband and claiming ink
recycling rewards to which she’s not entitled. (Ex. 49, Tr. at
1633).

105

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 117 of 125

The heavily edited video at Exhibit 66 barely shows Movant, if it
is Movant, leaving the store, her head never entering the frame.
Likewise, Matthew’s head never enters the frame. AUSA Vierbuchen never
explains how she can tell Movant is pretending not to know her future
husband without Vierbuchen seeing Movant’s head or Matthew’s head, and
how she can tell well enough to testify. Similarly, she never explains
how she can tell someone’s state of mind without seeing their head or
hearing their voice. -

7. Vierbuchen Testifies When A Photograph Was Taken

Vierbuchen loaded an enlarged photograph onto the screen to

finish her rebuttal:

 

MS. VIERBUCHEN: I want to show you this photograph, which is from
Government’s Exhibit 149. And recall the testimony of Diana
Parker? They would clear — they would pull everybody out of
the house first, and then they would take photographs, and
then they would do their search. And so this photograph is
while they’re clearing the house. And you see Ms. Channon on
the far right. And what — Go ahead and hit the next one. And
so this is after she’s been told she’s free to leave and that
she wanted to stay because of her cat. But it’s also before
the interview by Mr. Boady..(Ex..97,.Tr. at. 1637-38).

The image in question was never presented in Court to accompany
testimony. AUSA Vierbuchen testified that “and so this photograph is
while they’re clearing the house”, which is belied by Ex. 106 and other
testimony. The image shows Movant and Movant’s cousin Patrick Vigil at
the edge of the property, after Vigil has been questioned and after
Movant has been questioned, since they were not permitted to be
together until after questioning, and the questioning had to follow the
house being cleared. Movant and Vigil were never in the front yard
together until after Movant was questioned (Ex. 106). AUSA Vierbuchen’s
testimony that “[I]t’s also before the interview by Mr. Boady” is

similarly baseless and contradicted by the facts.

106

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 118 of 125

C. Unqualified Statements of Law
AUSA Vierbuchen uttered the following during summation:

MS. VIERBUCHEN: I submit to you that the only issue is — and it’s
not really much of one — is whether or not what the defendants
did was a crime. And the law says it is. (Ex. 48, Tr. at
1554).

MS. VIERBUCHEN: The defendants are guilty of Count 1. So whether
you call it OfficeMaxing or whether you call it beating
OfficeMax at their own game, under the law, it’s a crime. (Ex.
281, Tr. at 1580).

...AUSA Vierbuchen uttered the following during rebuttal:

MS. VIERBUCHEN: “If you have to tell somebody something that’s
not true so they will give you something in return, that’s
fraud.” (Ex. 49, Tr. at 1631).

D. Unqualified Opinions of Guilt

MS. VIERBUCHEN: “They [Matthew and Brandi] are, indeed, partners
in crime.” (Ex. 281, Tr. at 1572).

MS. VIERBUCHEN: “This is how the government believes this is
proof of their unity of purpose, their acting together and
their intent to deceive. They’re not representing that they —
that they are even related..The Channons are partners in
crime.” (Ex. 281, Tr. at 1575).

MS. VIERBUCHEN: “Again, they’re acting as if they don’t know each
other..And not a word to her husband, who is right behind her.”

(Bx. 281, TY. AE IST6y 20 os

MS. VIERBUCHEN: “I think these videos of the defendants show

consciousness of guilt. They know what they’re doing is
wrong.” (Ex. 281, Tr. at 1576).

Upon rebuttal, AUSA Vierbuchen told the jury what she thought
Movant’s state of mind was:

MS. VIERBUCHEN: And remember she also told Agent Boady that that
would make her nervous, waiting around. It made her nervous
because she knew what she was doing was wrong. (Ex. 97, Tr. at
1635).

She then vouched for testimony debunked in Ground IV(F):
MS. VIERBUCHEN: And the evidence in this case actually confirms
-. @exactly-what -Ms...Channon-told-Agent.-Boady.was,.in.fact,.true.

(Ex. 97, Tr. at 1635).

For rebuttal, Vierbuchen further opined:

107

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 119 of 125

MS. VIERBUCHEN: So the re- -- there is a reason the defense is
trying to distract you by the stuff that’s not in evidence.
That's because they know if you really just looked at the
evidence, then their clients are guilty. (Ex. 50, Tr. at
1641).

MS. VIERBUCHEN: Now, I don’t know how you can reasonably think
that you can make $100,000 without producing anything, without
performing a service for somebody, without adding anything of
value to it..They added no value. It’s not a business. It’s a
fraud. It’s a scam. And the law says it’s a crime. (Ex. 50,
Tr. at 1643-44).

E. Burden-shifting
AUSA Viérbuchen used her”~summation “to shift the Government’s
burden of demonstrating guilt into Movant’s burden to demonstrate her
own innocence, including questioning her decisions such as not to call
witnesses and not to testify in her own defense.

MS. VIERBUCHEN: And if the defendants’ opening statements are any
indication, there doesn’t seem to be much in the way of
dispute regarding the facts of this case. (Ex. 48, Tr. at
1554).

MS. VIERBUCHEN: If they didn’t believe what they were doing was
wrong, why are they giving different accounts, MaxPerks
accounts? Why are they pretending they didn’t know each other?
Why are they leaving the store without acknowledging each
other? It’s because they know what they are doing is wrong.
(Ex. 281, Tr. at 1576)

AUSA Vierbuchen converted her rebuttal into additional cross-
examination in apostrophe, rhetorically asking Movant questions she
knew she could no longer respond to, and filled in the answers herself:

MS. VIERBUCHEN: So either he knows the rules and conditions or
he's ignoring them to commit the fraud. Either way it doesn’t
add up. If Matthew Channon truly believed that it was fine to
adjust other people’s transactions, then he wouldn’t need to
create fake accounts and fake names and falsely claim to be a
teacher. If Matthew Channon really believed that OfficeMax
didn't care about someone defrauding its system, then why
would he have sent the e-mails to people telling them how to
defraud the system? (Ex. 50, Tr. at 1645).

MS. VIERBUCHEN: If he didn’t believe that what he was doing was
wrong, why would he say such things as, quote [] (Ex. 50, Tr.
at 1645). econ v cs

MS. VIERBUCHEN: But they didn’t do that. They went to all of
these stores. They — and, seriously, they could have just gone

108

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 120 of 125

to Albuquerque. Why not just go to Albuquerque? That’s where
they live. Why not keep going there? Because they knew what
they were doing was wrong. (Ex. 50, Tr. at 1646).
F. Admonishing the Jury to Imagine Movant’s Guilt
MS. VIERBUCHEN: And do you remember what Mr. Gardner told you,

that if the scheme had not been stopped when it was, that
would have netted the defendants over 400,000 in MaxPerks
rewards. (Ex. 48, Tr. at 1553).

In fact, Mr. Gardner never told the jury the above. Vierbuchen’s

recollection was from a pretrial hearing, and it was her leading

testimony that introduced.the..statement .of..opinion,..her. opinion, to the

jury:

 

MS. VIERBUCHEN: And I believe that you had testified that,
assuming that the accounts were maxed out, and because they
were teechur accounts, that you estimated reward cards that
could be redeemed — that could be issued based on this amount
would have been over $400,000. Did I summarize that testimony
correctly?

MR. GARDNER: Yes, you did.

MS. VIERBUCHEN: Okay. What — was over 400,000, in fact, in reward
card spending issued in this case?

MR. GARDNER: No. (Ex. 283, Tr. at 898).

AUSA Vierbuchen also had reason to doubt the veracity of the underlying
claim given her recent furnishing to the defense of Ex. 284 (Bates
3809) wherein, in a letter to AUSA Paige Messec, Steven Gardner could
not account for “why [Co-Movant] may have tapered off in 2011” other
than “due to the fact [Gardner] was tracking [Co-Movant] and pulling
video pretty regularly”, a claim unsupported by any evidence or
testimony indicating Co-Movant was aware of Gardner or his surveillance
video pulls prior to Gardner’s first phone call with Co-Movant.

In addition, AUSA Vierbuchen used the words “imagine” or

“imagination” four times in her summation (Ex. 281, Tr. 1578-80).

G. Stoking Passion or Prejudice In The Jury

109

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 121 of 125

In. summation .and-rebuttal,-the-Government..sought. to festoon
Officemax with the jury’s sympathy:
1. Sympathy For “Real Teachers”

MS. VIERBUCHEN: They claimed to be teachers so that they could
maximize the fraud committed on OfficeMax by taking advantage
of a program specifically designed to help real teachers. It
was designed to help real teachers minimize the out-of-pocket
expenses for — because of the recognition that teachers often
bought supplies for their students. (Ex. 48, Tr. at 1552).

None of the jurors were teachers in a position to know better (Juror

Neil was a social worker, silent on the matter during voir dire).

 

However, during voir dire, Venirewoman Gail Love said it best:

PROSPECTIVE JUROR: I am ateacher. |

THE COURT: You are a teacher.

PROSPECTIVE JUROR: I am a teacher, and I participate in the —
participated in the program. I had an Officemax perks card. I
don’t have it with me, but I did receive rewards for shopping
there, and a special discount for educators.

THE COURT: All right. Now, there are times when people belong to
a rewards program but don’t really use it. Would you call
yourself a regular user of the rewards program?

PROSPECTIVE JUROR: Quite honestly, Your Honor, they are very
expensive, so I only used them when I couldn’t get what I
needed at Walmart. (Ex. 285, Tr. at 120-21).

Although Ms. Love was stricken for cause, her voir dire, and the voir
dire of other teachers, did not corroborate the level of gratitude and

charitable giving the Government sought to associate with Officemax.
2. Sympathy For “Honest Business”
AUSA Vierbuchen further attempted to paint Officemax as a

sympathetic victim to the jury:

MS. VIERBUCHEN: Officemax was simply trying to run a business in

an honest way. Sure, like any business, they were trying to
make money. (Ex. 48, Tr. at 1555).

In rebuttal, the Government doubled down:

MS. VIERBUCHEN: And I’m not sure what kind of business [Mr.
Channon’s] is, but it certainly is an affront to every
legitimate business that’s out.there like OfficeMax. OfficeMax
and every other legitimate business are the American dream.
They offer legitimately obtained products out in the open
using their real names. (Ex. 50, Tr. at 1643).

110

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 122 of 125

3. Hostility Toward Movant’s Veracity

AUSA Vierbuchen sought to stoke the jury’s prejudice against the
defendants through the following photograph, first described in (B)(7):

The Government enlarged the corner of a photo of the residence
taken during the search and seizure (Ex. 286), showing Movant, two
other individuals, and Movant’s cousin Patrick Vigil on the edge of the
property. Mr. Vigil’s face was away from the camera. One unknown
individual had a focused downward-looking expression, and the other
individual was laughing. Movant’s head was almost away from the camera,
and. her expression -was.-not-.as..Cle@ad.. 00. 6 ewe om

MS. VIERBUCHEN: I want to show you this photograph, which is from
Government’s Exhibit 149. .. And you see Ms. Channon on the far
right. And what — Go ahead and hit the next one. And so this
is after she’s been told she’s free to leave and that she
wanted to stay because of her cat. But it’s also before the
interview by Mr. Boady. Does she look remotely distraught?
(Ex. 97, Tr. at 1637-38).

MS. VIERBUCHEN: [Brandi] seems like she’s sort of hamming it up
with the agents, which suggests to you, as well, that the
statement was voluntary, that her will was not overborne, and
that she answered the questions that were asked by Agent Boady
because she chose to. (Ex. 97, Tr. at 1638).

While the presence of the laughing individual suggested to AUSA
Vierbuchen that Movant was also laughing, “sort of hamming it up”,
removing the grinning face from the picture (Ex. 287) suggests that
Movant could have been distraught or relieved, and the individual found
her distress, relief, and/or Mr. Vigil funny.

As described in section (B)(7) about Vierbuchen’s testimony to
facts not in evidence, her misstatement of the timing of this
photograph as before the confession rather than after the confession,
dramatically impacted the prejudicial effect from Ms. Vierbuchen’s

assertions: Movant’s affidavit (Ex. 106) states that only after

Movant’s return from the backyard were they allowed to be together,

111

 

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 123 of 125

meaning the interview in the backyard had already occurred when the

photograph was taken. Vierbuchen’s statement “But it’s also before the

 

interview by Mr. Boady” is simply a lie, unsupported by any evidence,
and contradicted by other evidence.

Vierbuchen’s focus on Movant’s laughter, if it was laughter,
served to inflame the prejudice of the jury, making Movant appear two-
faced: one, solemn and protesting her innocence toward the jury in the
courtroom, and two, having a laugh about felony wire fraud and her

confession to it where she thought no one would see.

4. Further Hostility Toward Movant's Veracity

Although Movant’ never testified-in-her-own: defense at trial,
Counsel spent much of his case-in-chief following up on SA Boady’s
testimony from the suppression hearing held in Santa Fe, as part of a
strategy to gain sympathy from the jury or engender reasonable doubt in
the jury, and in so doing made a number of assertions that AUSA
Vierbuchen waited until the rebuttal to question and deride, when it
was too late for Counsel to formally respond.

The evidentiary hearing had established that Movant was wearing a
see-through nightgown when she was pulled from the house, and at some
point later someone brought her a robe. However, at closing, Counsel
" stated:

MR. HOTCHKISS: There are additional problems with [SA Boady] not
having audio recorded Ms. Channon’s statement. Boady could not
recall what Ms. Channon was wearing and could not recall if
Ms. Channon asked for a robe. (Ex. 111, Tr. at 1620).

AUSA Vierbuchen combined Counsel’s two statements (“Boady could

not recall what Ms. Channon was wearing” and “[Boady] could not recall

if Ms. Channon asked for a robe”) to distort them into a different

straw man question for her response:

“T12~

 
Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 124 of 125

MS. VIERBUCHEN: And although Agent Boady, you know, couldn’t
recall the color of the robe she was wearing — I mean we see
it right there. It’s purple. (Ex. 97, Tr. at 1637-38).

In so responding, AUSA Vierbuchen made it look like Movant had
tried to make a trivial matter seem serious (when in fact Counsel’s
questions referred to a different serious matter from earlier in the
day) and seem like it was answered by the Government’s photograph.

Neither counsel objected to Vierbuchen’s inflammatory assertions,

then or ever.

5. Hostility Toward The Channons’ Photograph
Movant and Matthew had a small framed photograph of the two of
. them, taken. shortly..after.they..met.,..hanging..in their..residence, which
the government photographed in order to indicate the relative position
of Item 17, Movant’s checkbook (Ex. 288). The Government’s photograph
was entered into evidence as one of 27 photos within Ex. 149 (Ex. 289,
Tr. 702-08).

At the end of the Government's rebuttal Powerpoint presentation,
the contained photograph was enlarged to the full screen (Ex. 290),
accompanied by the language:

MS. VIERBUCHEN: You now have the evidence. The puzzle pieces have
come into play. The picture is complete, and the evidence
shows that the defendants are guilty of wire fraud and
conspiracy to commit wire fraud.

MS. VIERBUCHEN: Now, the judge has told you about the verdict
sheet. We would ask you, with respect to Brandi Channon, to
find Brandi Channon guilty of Count 1, Count 2, and Count 4,
and we ask you to find Matthew Channon guilty of Count 1,
Count 3, Count 5, Count 6, and Count 7.

MS. VIERBUCHEN: The picture is complete and the defendants are
guilty. (Ex. 50, Tr. at 1647).

The photograph served no identifying purpose, since Counsel had

stipulated the residence belonged to the Channons when the exhibit was

introduced (Ex. 289, Tr. 704, 707), and the jury had been already been

113

 
 

Case 1:19-cv-00201-JCH-SMV Document 2 Filed 03/11/19 Page 125 of 125

looking directly at the Channons in person for seven days of trial. The
Channons’ expressions in the photograph, happy and together, frozen in
time, literally in the jury’s faces, were left on the screen by the
Government for several minutes, including some time after the
Government's rebuttal, where the Court excused the alternates and
prepared to excuse the jury to deliberate.

Counsel failed to object to the Government’s summation or

rebuttal.

114

 
